Exhibit 10.18

 

Execution Version

 

 

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

 

by and among

 

 

GRAMERCY WAREHOUSE FUNDING I LLC

 

and

 

the Additional Sellers from time to time parties hereto,
as the Sellers

 

and

 

the Buyers from time to time parties hereto

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Agent

 

with

 

WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger

 

 

Dated as of April 21, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

 

 

 

APPLICABILITY

 

 

 

 

Section 1.01

Amendment and Restatement

 

Section 1.02

Purchase and Sale

 

 

 

 

 

ARTICLE II

 

 

 

 

 

DEFINITIONAL PROVISIONS

 

 

 

 

Section 2.01

Definitions

 

Section 2.02 [a05-8107_1ex10d18.htm#Section2_02OtherDefinitionalProvi_051311]

Other Definitional Provisions; Determinations by the Agent
[a05-8107_1ex10d18.htm#Section2_02OtherDefinitionalProvi_051311]

 

 

 

 

 

ARTICLE III [a05-8107_1ex10d18.htm#Articleiii_051255]

 

 

 

 

 

INITIATION; TERMINATION [a05-8107_1ex10d18.htm#InitiationTermination_051257]

 

 

 

 

Section 3.01 [a05-8107_1ex10d18.htm#Section3_01ConditionsPrecedentToI_051314]

Conditions Precedent to Initial Transaction
[a05-8107_1ex10d18.htm#Section3_01ConditionsPrecedentToI_051314]

 

Section 3.02 [a05-8107_1ex10d18.htm#Section3_02ConditionsPrecedentToA_051317]

Conditions Precedent to all Transactions
[a05-8107_1ex10d18.htm#Section3_02ConditionsPrecedentToA_051317]

 

Section 3.03 [a05-8107_1ex10d18.htm#Section3_03TransactionMechanicsRe_051319]

Transaction Mechanics; Related Matters
[a05-8107_1ex10d18.htm#Section3_03TransactionMechanicsRe_051319]

 

Section 3.04 [a05-8107_1ex10d18.htm#Section3_04Repurchases__051322]

Repurchases [a05-8107_1ex10d18.htm#Section3_04Repurchases__051322]

 

Section 3.05 [a05-8107_1ex10d18.htm#Section3_05TerminationDatesMaximu_051326]

Termination Dates; Maximum Amount
[a05-8107_1ex10d18.htm#Section3_05TerminationDatesMaximu_051326]

 

Section 3.06 [a05-8107_1ex10d18.htm#Section3_06PaymentOfPriceDifferen_052950]

Payment of Price Differential
[a05-8107_1ex10d18.htm#Section3_06PaymentOfPriceDifferen_052950]

 

 

 

 

 

ARTICLE IV [a05-8107_1ex10d18.htm#Articleiv_052844]

 

 

 

 

 

MARGIN MAINTENANCE [a05-8107_1ex10d18.htm#MarginMaintenance_052846]

 

 

 

 

Section 4.01 [a05-8107_1ex10d18.htm#Section4_01MarginAdjustments_aIfA_052952]

Margin Adjustments
[a05-8107_1ex10d18.htm#Section4_01MarginAdjustments_aIfA_052952]

 

Section 4.02 [a05-8107_1ex10d18.htm#Section4_02MarginCorrectionDeadli_052954]

Margin Correction Deadline
[a05-8107_1ex10d18.htm#Section4_02MarginCorrectionDeadli_052954]

 

 

 

 

 

ARTICLE V [a05-8107_1ex10d18.htm#Articlev_052848]

 

 

 

 

 

INCOME PAYMENTS; REQUIREMENTS OF LAW
[a05-8107_1ex10d18.htm#IncomePaymentsRequirementsOfLaw_052849]

 

 

 

 

Section 5.01 [a05-8107_1ex10d18.htm#Section5_01IncomePayments_Subject_052956]

Income Payments [a05-8107_1ex10d18.htm#Section5_01IncomePayments_Subject_052956]

 

Section 5.02 [a05-8107_1ex10d18.htm#Section5_02RequirementsOfLaw_aInT_052959]

Requirements of Law
[a05-8107_1ex10d18.htm#Section5_02RequirementsOfLaw_aInT_052959]

 

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE VI [a05-8107_1ex10d18.htm#Articlevi_052853]

 

 

 

 

 

SECURITY INTEREST [a05-8107_1ex10d18.htm#SecurityInterest_052855]

 

 

 

 

Section 6.01 [a05-8107_1ex10d18.htm#Section6_01SecurityInterest_aEach_053011]

Security Interest
[a05-8107_1ex10d18.htm#Section6_01SecurityInterest_aEach_053011]

 

Section 6.02 [a05-8107_1ex10d18.htm#Section6_02ReleaseOfSecurityInter_053014]

Release of Security Interest
[a05-8107_1ex10d18.htm#Section6_02ReleaseOfSecurityInter_053014]

 

 

 

 

 

ARTICLE VII [a05-8107_1ex10d18.htm#Articlevii_052902]

 

 

 

 

 

PAYMENT, TRANSFER AND CUSTODY
[a05-8107_1ex10d18.htm#PaymentTransferAndCustody_052904]

 

 

 

 

Section 7.01 [a05-8107_1ex10d18.htm#Section7_01PaymentTransferAndCust_053022]

Payment, Transfer and Custody
[a05-8107_1ex10d18.htm#Section7_01PaymentTransferAndCust_053022]

 

 

 

 

 

ARTICLE VIII [a05-8107_1ex10d18.htm#Articleviii_052906]

 

 

 

 

 

SELLER REPRESENTATIONS AND WARRANTIES
[a05-8107_1ex10d18.htm#SellerRepresentationsAndWarrantie_052908]

 

 

 

 

Section 8.01 [a05-8107_1ex10d18.htm#Section8_01SellerRepresentationsA_053025]

Seller Representations and Warranties
[a05-8107_1ex10d18.htm#Section8_01SellerRepresentationsA_053025]

 

 

 

 

 

ARTICLE IX [a05-8107_1ex10d18.htm#Articleix_052911]

 

 

 

 

 

COVENANTS [a05-8107_1ex10d18.htm#Covenants_052914]

 

 

 

 

Section 9.01 [a05-8107_1ex10d18.htm#Section9_01SellerCovenants_OnAndA_053027]

Seller Covenants
[a05-8107_1ex10d18.htm#Section9_01SellerCovenants_OnAndA_053027]

 

 

 

 

 

ARTICLE X [a05-8107_1ex10d18.htm#Articlex_060442]

 

 

 

 

 

EVENTS OF DEFAULT; REMEDIES
[a05-8107_1ex10d18.htm#EventsOfDefaultRemedies_060443]

 

 

 

 

Section 10.01 [a05-8107_1ex10d18.htm#Section10_01EventsOfDefault_IfAny_061025]

Events of Default
[a05-8107_1ex10d18.htm#Section10_01EventsOfDefault_IfAny_061025]

 

Section 10.02 [a05-8107_1ex10d18.htm#Section10_02Remedies_aifAnEventOf_061027]

Remedies [a05-8107_1ex10d18.htm#Section10_02Remedies_aifAnEventOf_061027]

 

 

 

 

 

ARTICLE XI [a05-8107_1ex10d18.htm#Articlexi_060445]

 

 

 

 

 

SERVICING [a05-8107_1ex10d18.htm#Servicing_060447]

 

 

 

 

Section 11.01 [a05-8107_1ex10d18.htm#Section11_01SellerCovenants_EachS_061029]

Seller Covenants
[a05-8107_1ex10d18.htm#Section11_01SellerCovenants_EachS_061029]

 

Section 11.02 [a05-8107_1ex10d18.htm#Section11_02SellerAsServicer_With_061032]

Seller as Servicer
[a05-8107_1ex10d18.htm#Section11_02SellerAsServicer_With_061032]

 

Section 11.03 [a05-8107_1ex10d18.htm#Section11_03ThirdPartyServicer_Wi_061034]

Third Party Servicer
[a05-8107_1ex10d18.htm#Section11_03ThirdPartyServicer_Wi_061034]

 

Section 11.04 [a05-8107_1ex10d18.htm#Section11_04EventOfDefault_WithRe_061036]

Event of Default
[a05-8107_1ex10d18.htm#Section11_04EventOfDefault_WithRe_061036]

 

Section 11.05 [a05-8107_1ex10d18.htm#Section11_05Modification_AfterThe_061037]

Modification [a05-8107_1ex10d18.htm#Section11_05Modification_AfterThe_061037]

 

Section 11.06 [a05-8107_1ex10d18.htm#Section11_06Inspection_InTheEvent_061040]

Inspection [a05-8107_1ex10d18.htm#Section11_06Inspection_InTheEvent_061040]

 

 

ii

--------------------------------------------------------------------------------


 

 

ARTICLE XII [a05-8107_1ex10d18.htm#Articlexii_060449]

 

 

 

 

 

THE AGENT [a05-8107_1ex10d18.htm#TheAgent_060451]

 

 

 

 

Section 12.01 [a05-8107_1ex10d18.htm#Section12_01Appointment_EachBuyer_061042]

Appointment [a05-8107_1ex10d18.htm#Section12_01Appointment_EachBuyer_061042]

 

Section 12.02 [a05-8107_1ex10d18.htm#Section12_02Duties__061044]

Duties [a05-8107_1ex10d18.htm#Section12_02Duties__061044]

 

Section 12.03 [a05-8107_1ex10d18.htm#Section12_03ExculpatoryProvisions_061047]

Exculpatory Provisions
[a05-8107_1ex10d18.htm#Section12_03ExculpatoryProvisions_061047]

 

Section 12.04 [a05-8107_1ex10d18.htm#Section12_04RelianceByAgent_TheAg_061049]

Reliance by Agent
[a05-8107_1ex10d18.htm#Section12_04RelianceByAgent_TheAg_061049]

 

Section 12.05 [a05-8107_1ex10d18.htm#Section12_05NoticeOfDefault_TheAg_061051]

Notice of Default
[a05-8107_1ex10d18.htm#Section12_05NoticeOfDefault_TheAg_061051]

 

Section 12.06 [a05-8107_1ex10d18.htm#Section12_06NonrelianceOnAgentAnd_061053]

Non-Reliance on Agent and the Buyers
[a05-8107_1ex10d18.htm#Section12_06NonrelianceOnAgentAnd_061053]

 

Section 12.07 [a05-8107_1ex10d18.htm#Section12_07ReimbursementAndIndem_061055]

Reimbursement and Indemnification
[a05-8107_1ex10d18.htm#Section12_07ReimbursementAndIndem_061055]

 

Section 12.08 [a05-8107_1ex10d18.htm#Section12_08AgentInItsIndividualC_061057]

Agent in Its Individual Capacity
[a05-8107_1ex10d18.htm#Section12_08AgentInItsIndividualC_061057]

 

Section 12.09 [a05-8107_1ex10d18.htm#Section12_09SuccessorAgent_TheAge_061059]

Successor Agent [a05-8107_1ex10d18.htm#Section12_09SuccessorAgent_TheAge_061059]

 

Section 12.10 [a05-8107_1ex10d18.htm#Section12_10DutiesInTheCaseOfEnfo_061101]

Duties in the Case of Enforcement
[a05-8107_1ex10d18.htm#Section12_10DutiesInTheCaseOfEnfo_061101]

 

 

 

 

 

ARTICLE XIII [a05-8107_1ex10d18.htm#Articlexiii_060453]

 

 

 

 

 

MISCELLANEOUS [a05-8107_1ex10d18.htm#Miscellaneous_060455]

 

 

 

 

Section 13.01 [a05-8107_1ex10d18.htm#Section13_01IndemnificationAndExp_061104]

Indemnification and Expenses
[a05-8107_1ex10d18.htm#Section13_01IndemnificationAndExp_061104]

 

Section 13.02 [a05-8107_1ex10d18.htm#Section13_02SingleAgreement_EachS_061106]

Single Agreement
[a05-8107_1ex10d18.htm#Section13_02SingleAgreement_EachS_061106]

 

Section 13.03 [a05-8107_1ex10d18.htm#Section13_03NoticesAndOtherCommun_061108]

Notices and Other Communications
[a05-8107_1ex10d18.htm#Section13_03NoticesAndOtherCommun_061108]

 

Section 13.04 [a05-8107_1ex10d18.htm#Section13_04EntireAgreementSevera_061111]

Entire Agreement; Severability
[a05-8107_1ex10d18.htm#Section13_04EntireAgreementSevera_061111]

 

Section 13.05 [a05-8107_1ex10d18.htm#Section13_05AssignmentsAndPartici_061113]

Assignments and Participations; Hypothecation of Purchased Assets
[a05-8107_1ex10d18.htm#Section13_05AssignmentsAndPartici_061113]

 

Section 13.06 [a05-8107_1ex10d18.htm#Section13_06GoverningLawThisAgree_061115]

Governing Law [a05-8107_1ex10d18.htm#Section13_06GoverningLawThisAgree_061115]

 

Section 13.07 [a05-8107_1ex10d18.htm#Section13_07SubmissionToJurisdict_061117]

Submission to Jurisdiction; Venue; Waiver of Jury Trial
[a05-8107_1ex10d18.htm#Section13_07SubmissionToJurisdict_061117]

 

Section 13.08 [a05-8107_1ex10d18.htm#Section13_08AmendmentsWaiversReme_061119]

Amendments; Waivers; Remedies Cumulative
[a05-8107_1ex10d18.htm#Section13_08AmendmentsWaiversReme_061119]

 

Section 13.09 [a05-8107_1ex10d18.htm#Section13_09Intent_aThePartiesRec_061159]

Intent [a05-8107_1ex10d18.htm#Section13_09Intent_aThePartiesRec_061159]

 

Section 13.10 [a05-8107_1ex10d18.htm#Section13_10JointAndSeveralLiabil_061157]

Joint and Several Liability
[a05-8107_1ex10d18.htm#Section13_10JointAndSeveralLiabil_061157]

 

Section 13.11 [a05-8107_1ex10d18.htm#Section13_11PeriodicDueDiligenceR_061153]

Periodic Due Diligence Review
[a05-8107_1ex10d18.htm#Section13_11PeriodicDueDiligenceR_061153]

 

Section 13.12 [a05-8107_1ex10d18.htm#Section13_12BuyersAppointmentAsAt_061151]

Buyer’s Appointment as Attorney-in-Fact
[a05-8107_1ex10d18.htm#Section13_12BuyersAppointmentAsAt_061151]

 

Section 13.13 [a05-8107_1ex10d18.htm#Section13_13LegalMatters_aIfThere_061148]

Legal Matters [a05-8107_1ex10d18.htm#Section13_13LegalMatters_aIfThere_061148]

 

Section 13.14 [a05-8107_1ex10d18.htm#Section13_14Confidentiality_EachS_061145]

Confidentiality [a05-8107_1ex10d18.htm#Section13_14Confidentiality_EachS_061145]

 

Section 13.15 [a05-8107_1ex10d18.htm#Section13_15Conflicts_InTheEventO_061142]

Conflicts [a05-8107_1ex10d18.htm#Section13_15Conflicts_InTheEventO_061142]

 

Section 13.16 [a05-8107_1ex10d18.htm#Section13_16RightOfSetoff_InAddit_061139]

Right of Set-off
[a05-8107_1ex10d18.htm#Section13_16RightOfSetoff_InAddit_061139]

 

Section 13.17 [a05-8107_1ex10d18.htm#Section13_17TreatmentOfCertainInf_061137]

Treatment of Certain Information
[a05-8107_1ex10d18.htm#Section13_17TreatmentOfCertainInf_061137]

 

Section 13.18 [a05-8107_1ex10d18.htm#Section13_18IncreasedCostsIllegal_061134]

Increased Costs, Illegality, Etc
[a05-8107_1ex10d18.htm#Section13_18IncreasedCostsIllegal_061134]

 

Section 13.19 [a05-8107_1ex10d18.htm#Section13_19IntendedThirdPartyBen_061130]

Intended Third Party Beneficiaries
[a05-8107_1ex10d18.htm#Section13_19IntendedThirdPartyBen_061130]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1(a)

Representations and Warranties Re: Purchased Assets Consisting of Whole Loans
(including Transitional Assets)

 

Schedule 1(b)

Representations and Warranties Re: Purchased Assets Consisting of Junior
Interests

 

Schedule 1(c)

Representations and Warranties Re: Purchased Assets Consisting of Mezzanine
Loans

 

Schedule 1(d)

Representations and Warranties Re: Purchased Assets Consisting of Preferred
Equity

 

Schedule 1(e)

Representations and Warranties Re: Purchased Assets Consisting of CMBS

 

Schedule 1(f)

Representations and Warranties Re: Purchased Assets Consisting of RMBS

 

Schedule 1(g)

Representations and Warranties Re: Purchased Assets Consisting of
Non-Controlling Interests

 

Schedule 1(h)

Representations and Warranties Re: Purchased Assets Consisting of Pass-Through
Interests

 

Schedule 1(i)

Representations and Warranties Re: Purchased Assets Consisting of Distressed
Debt

 

Schedule 1(j)

Representations and Warranties Re: Purchased Assets Consisting of REO Property
Loans

 

Schedule 2

Wiring Instructions

 

Schedule 3

Controlled Accounts

 

Schedule 4

Insurance

 

Schedule 5

Subsidiaries

 

Schedule 6

MBS File Delivery Instructions

 

Schedule 7

Buyer Purchase Amounts

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Transaction Request

 

Exhibit B

Form of Confirmation

 

Exhibit C

UCC Filing Jurisdictions

 

Exhibit D

Form of Margin Deficit Notice

 

Exhibit E

Form of Servicer Notice

 

Exhibit F

Form of Custodial Agreement

 

Exhibit G

Form of Account Control Agreement

 

Exhibit H

Form of Release Letter(s)

 

Exhibit I

Form of Libor Period Election Notice

 

Exhibit J

Form of Compliance Certificate

 

Exhibit K

Form of Purchased Asset Data Summary

 

Exhibit L

Form of Guarantee Agreement

 

Exhibit M

Form of Pledge and Security Agreement

 

Exhibit N

Form of Additional Seller Joinder Agreement

 

Exhibit O

Form of Escrow Agreement

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit P

Form of Assignment and Acceptance

 

Exhibit Q

Form of Closing Certification

 

Exhibit R

Organizational Chart

 

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of April 21,
2005 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, this “Agreement”), by and among GRAMERCY WAREHOUSE FUNDING I
LLC, a Delaware limited liability company (“GWF-I”) and the additional sellers
from time to time parties hereto (the “Additional Sellers”, together with GWF-I,
collectively, the “Sellers”, each, a “Seller”), the buyers from time to time
parties hereto (collectively, the “Buyers”, each, a “Buyer”) and WACHOVIA BANK,
NATIONAL ASSOCIATION (“WBNA”), as agent for the Buyers (in such capacity, the
“Agent”), with Wachovia Capital Markets, LLC (“WCM”), as the Sole Lead Arranger.

 

RECITALS

 

GWF-I, as seller, and WBNA, as buyer, are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of December 17, 2004 (the
“Existing Agreement”).

 

The Sellers, the Agent and the Buyers have agreed that the Existing Agreement
shall be amended, restated and superceded in its entirety by this Agreement.

 

Accordingly, the Sellers, the Agent and the Buyers hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Agreement is hereby amended, restated and superceded in its
entirety as follows:

 


ARTICLE I

APPLICABILITY


 

Section 1.01                                Amendment and Restatement.  This
Agreement amends, restates and supercedes the Existing Agreement in its
entirety.  All Transactions (as defined in the Existing Repurchase Agreement)
outstanding under the Existing Agreement as of the Effective Date hereof shall
be deemed to be Transactions (as defined in this Agreement) outstanding under
this Agreement (and, accordingly, subject to the terms and conditions hereof)
and all references in any Repurchase Document to the Agreement (however
denominated) shall be deemed to be references to this Agreement.

 


SECTION 1.02                                PURCHASE AND SALE.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, FROM TIME TO TIME DURING THE PURCHASE PERIOD (AS
DEFINED BELOW) THE AGENT MAY, UPON REQUEST OF A SELLER, ENTER INTO TRANSACTIONS
(OR A SERIES OF TRANSACTIONS) ON BEHALF OF THE BUYERS WITH THE SELLER IN WHICH
THE SELLER TRANSFERS CERTAIN MORTGAGE ASSETS (AS DEFINED BELOW) TO AGENT, ON
BEHALF OF THE BUYERS IN A SALES TRANSACTION AGAINST THE TRANSFER OF FUNDS BY
BUYERS REPRESENTING THE PURCHASE PRICE FOR SUCH MORTGAGE ASSETS, WITH A
SIMULTANEOUS AGREEMENT BY THE BUYERS TO TRANSFER TO THE SELLER SUCH MORTGAGE
ASSETS IN A REPURCHASE TRANSACTION TO OCCUR ON A DATE CERTAIN, WHICH SHALL NOT
BE LATER THAN THE FINAL TERMINATION DATE (AS DEFINED BELOW), AGAINST THE
TRANSFER OF FUNDS BY THE SELLER REPRESENTING THE REPURCHASE PRICE FOR SUCH
MORTGAGE ASSETS.  EACH SUCH

 

--------------------------------------------------------------------------------


 


TRANSACTION SHALL BE REFERRED TO HEREIN AS A “TRANSACTION” AND SHALL BE GOVERNED
BY THIS AGREEMENT, UNLESS OTHERWISE AGREED IN WRITING.

 


ARTICLE II

DEFINITIONAL PROVISIONS


 


SECTION 2.01                                DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (ALL TERMS DEFINED IN THIS
SECTION 2.01 OR IN OTHER PROVISIONS OF THIS AGREEMENT IN THE SINGULAR SHALL HAVE
THE SAME MEANINGS WHEN USED IN THE PLURAL AND VICE VERSA).  TERMS OTHERWISE NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED THERETO IN THE CUSTODIAL
AGREEMENT.

 

“Accepted Servicing Practices”: With respect to any Mortgage Asset, those
mortgage servicing practices of prudent lending institutions which service
Mortgage Assets of the same type as such Mortgage Asset in the jurisdiction
where the related Mortgaged Property is located.

 

“Account Control Agreement”: An Account Control Agreement, substantially in the
form attached as Exhibit G hereto, among the Sellers, the Agent, for the benefit
of the Buyers, and the Bank.

 

“Act of Insolvency”: With respect to any Person, (i) the filing of a petition,
commencing, or authorizing the commencement of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the admission
by such Person of its inability to pay its debts or discharge its obligations as
they become due or mature; or (vi) that any governmental authority or agency or
any person, agency or entity acting or purporting to act under governmental
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the management of such
Person or to curtail its authority in the conduct of the business of such
Person.

 

“Additional Purchased Assets”: The meaning specified in Section 4.01 of this
Agreement.

 

“Additional Seller Joinder Agreement”: An Additional Seller Joinder Agreement,
substantially in the form of Exhibit N hereto, duly executed and delivered by
each of the parties thereto.

 

2

--------------------------------------------------------------------------------


 

“Additional Sellers”: The meaning specified in the introductory paragraph
hereof.

 

“Affiliate”: Any (A) entity that directly or indirectly owns, controls, or holds
with power to vote, 20 percent or more of the outstanding voting securities of
the debtor, other than an entity that holds such securities (i) in a fiduciary
or agency capacity without sole discretionary power to vote such securities; or
(ii) solely to secure a debt, if such entity has not in fact exercised such
power to vote; (B) corporation 20 percent or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held with power to
vote, by the debtor, or by an entity that directly or indirectly owns, controls,
or holds with power to vote, 20 percent or more of the outstanding voting
securities of the debtor, other than an entity that holds such securities (i) in
a fiduciary or agency capacity without sole discretionary power to vote such
securities; or (ii) solely to secure a debt, if such entity has not in fact
exercised such power to vote; (C) person whose business is operated under a
lease or operating agreement by a debtor, or person substantially all of whose
property is operated under an operating agreement with the debtor; or (D) entity
that operates the business or substantially all of the property of the debtor
under a lease or operating agreement.

 

“Affiliated Hedge Counterparty”: The Agent, or any Affiliate of the Agent, in
its capacity as a party to any Interest Rate Protection Agreement with any
Seller, or any Affiliate of any Seller.

 

“Agent”: The meaning specified in the introductory paragraph hereof.

 

“Agreement”: The meaning assigned thereto in the introductory paragraph hereof.

 

“ALTA”: The American Land Title Association.

 

“Allocated Underlying Debt”: With respect to an Underlying Mortgaged Property,
any senior or pari passu Indebtedness secured directly or indirectly by such
Underlying Mortgaged Property, including, without limitation, any preferred
equity interest or mezzanine debt that is senior to, or pari passu with, the
related Mortgage Asset in right of payment or priority.

 

“Approved Bank”: Any bank, savings and loan association, savings institution,
trust company or national banking association subject to state and/or federal
supervision.

 

“Asset Schedule and Exception Report”: The meaning assigned thereto in the
Custodial Agreement.

 

“Asset Value”: As of any date of determination for each Eligible Asset, with
respect to a Mortgage Asset of a certain Class and the applicable Type of
Underlying Mortgaged Property, the least of (x) the product of the Book Value of
such Mortgage Asset times the Purchase Rate applicable thereto, (y) the product
of the Market Value of such Mortgage Asset times the Purchase Rate applicable
thereto and (z) if the LTV for an Underlying Mortgaged Property (including the
principal amount of a Mortgage Asset) is greater than the Maximum LTV for such
Underlying Mortgaged Property, the product of (i) that portion of the principal
amount of such Mortgage Asset, which when added to the Allocated Underlying Debt
for such Underlying Mortgaged Property, would result in an LTV for such
Underlying Mortgaged

 

3

--------------------------------------------------------------------------------


 

Property that would equal the Maximum LTV for such Mortgaged Property times
(ii) the Purchase Rate applicable to such Mortgage Asset.  As of each date of
determination, the Purchase Rate shall take into account all adjustments
applicable thereto pursuant to the proviso set forth at the end of the
definition thereof and the following additional limitations on Asset Value shall
apply:

 

(a)                                  the aggregate Asset Value of the Mortgage
Assets shall be reduced to the extent that application of the Sub-Limit to the
Underlying Properties securing Mortgage Assets at any time results in breach of
the Sub-Limit (such reduction to be determined by the Agent by reference to the
Mortgage Assets secured by the Underlying Properties that give rise to breach of
the Sub-Limit), unless waived in writing by the Agent in its sole and absolute
discretion; and

 

(b)                                 unless otherwise specifically agreed by the
Agent in the related Confirmation, the Asset Value shall be deemed to be zero
with respect to each Mortgage Asset (i) in respect of which there is a material
breach of a representation and warranty set forth in Schedule 1(a) – 1(j) (as
applicable) which has not been cured by the Seller in accordance with the terms
of this Agreement (and any applicable cure period set forth in this Agreement
has expired) or waived in writing by the Agent (assuming each representation and
warranty is made as of the date the Asset Value is determined), (ii) with
respect to which any Wet Mortgage Asset in respect of which the Mortgage Asset
File (subject to the requirements of the Custodial Agreement) has not been
delivered to the Custodian within five (5) Business Days following the Purchase
Date, (iii) which has been released from the possession of the Custodian under
the Custodial Agreement to the Seller for a period in excess of twenty (20)
calendar days, (iv) upon the occurrence of any Act of Insolvency with respect to
any co-participant or any other Person having an interest in such Mortgage Asset
or any related Underlying Mortgaged Property which is pari passu with, in right
of payment or priority, the rights of the Buyers in such Mortgage Asset, and
(v) which is determined by the Agent not to be an Eligible Asset.

 

Notwithstanding any other provision herein, each Seller agrees that to the
extent any Seller fails to deliver any reports required hereunder with respect
to the Mortgage Asset and/or Underlying Mortgaged Property, such failure will
adversely affect the Asset Value of such Mortgage Asset, and, to the extent that
such failure to deliver reports causes the Agent to determine in its good faith
that it is unable to accurately determine the Asset Value of such Mortgage
Asset, the Asset Value shall be deemed to be zero.

 

“Assignment of Leases”: With respect to any Mortgage, an assignment of leases
thereunder, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the Underlying Mortgaged
Property is located to reflect the assignment of leases.

 

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Mortgaged Property is located to reflect the assignment of the Mortgage to the
Agent for the benefit of the Buyers.

 

4

--------------------------------------------------------------------------------


 

“Bank”: The meaning assigned thereto in the Account Control Agreement.

 

“Book Value”: With respect to any Mortgage Asset at any time, an amount, as
certified by the Seller, equal to the lesser of (x) the face or par amount of
such Mortgage Asset and (y) the price which the Seller paid for such Mortgage
Asset plus any additional capital advanced by the Seller in respect of such
Mortgage Asset, less, in either case, an amount equal to the sum of all
principal paydowns paid in respect of such Mortgage Asset and realized losses or
other write downs recognized relating to such Mortgage Asset.

 

“Breakage Costs”: The meaning assigned thereto in Section 3.06(b).

 

“Business Day”: (i) For all purposes other than as covered by clause (ii) below,
any day on which commercial banks are open for business in New York and
Minnesota, solely with respect to the Custodial Agreement (or such other state
where a successor custodian has its principal place of business), and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any Transaction, the Pricing Rate applicable to which
is based upon the Eurodollar Rate, any day on which commercial banks are open in
each of New York and London.

 

“Buyer” and “Buyers”: The respective meanings assigned thereto in the
introductory paragraph hereof.

 

“Buyer Percentage”: As to any Buyer at any time, the percentage which such
Buyer’s Purchase Amount then constitutes of the aggregate Purchase Amount of all
Buyers.

 

“Capitalized Lease Obligations”: Obligations under a lease that are required to
be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on the balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.

 

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
in any limited liability company, and any and all warrants or options to
purchase any of the foregoing.

 

“Cash and Cash Equivalents”: (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass-through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, Domestic and Eurodollar certificates of deposit, bankers’
acceptances, commercial paper rated at least A-1 by S&P and P-1 by Moody’s
and/or guaranteed by a Person with an Aa1 rating by Moody’s, an AA- rating by
S&P or better rated credit, floating rate notes, other money market instruments
and letters of credit each issued by Approved Banks (provided that the same
shall

 

5

--------------------------------------------------------------------------------


 

cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA- by S&P and/or Aa1 by Moody’s and/or
guaranteed by a Person with an Aa1 rating by Moody’s and/or an AA- rating by S&P
or better rated credit, (vi) obligations issued by states and local governments
or their agencies, rated at least MIG-1 by Moody’s and/or SP-l by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA- rating given by S&P or Aa1
rating given by Moody’s or better rated credit.

 

“CDO Closing Date”: The date on which Seller (or a special purpose entity
created by Seller) shall have issued collateralized debt obligations with
respect to all, or substantially all, of the Purchased Assets subject to this
Agreement as of the date hereof.

 

“Change of Control”: The occurrence of any of the following events: (a) prior to
an internalization of management by Parent, if GKK Manager LLC is no longer the
manager of Parent, (b) after such time as Parent is internally managed, any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of the Parent entitled to vote generally in the
election of directors of 20% or more; or (c) the Parent shall cease to own and
control, of record and beneficially, directly 100% of each class of outstanding
Capital Stock of each Seller.  Notwithstanding the foregoing, none of the Agent,
any Buyer nor any other Person shall be deemed to approve or to have approved
any internalization of management as a result of this definition or any other
provision herein.

 

“Class”: With respect to a Mortgage Asset, such Mortgage Asset’s classification
as one of the following: Whole Loan, Junior Interest, Mezzanine Loan, Preferred
Equity, CMBS, RMBS, Non-Controlling Interest, Pass-Through Interest, Distressed
Debt, REO Property Loan or Transitional Asset.

 

“Closing Certification” A Closing Certification, in the form attached hereto as
Exhibit Q, executed on behalf of a Seller by a duly authorized officer of the
Seller.

 

“CMBS”: Pass-through certificates representing beneficial ownership interests in
one or more first lien mortgage loans secured by commercial and/or multifamily
properties.

 

“Code”: The Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder.

 

6

--------------------------------------------------------------------------------


 

“Collection Account”: The account set forth on Schedule 3 established by the
Sellers on behalf of the Buyers and subject to an Account Control Agreement,
into which all Income shall be deposited.

 

“Confirmation”: The meaning specified in Section 3.03(f).

 

“Consolidated Adjusted EBITDA”: For any period, determined with respect to any
Person(s) on a consolidated basis, an amount equal to the sum of (a) net income
(or loss) of such Person(s) for such period determined on a consolidated basis
(prior to any impact from minority interests and before deduction of Preferred
Dividends on preferred stock, if any, of such Person(s)), in accordance with
GAAP, plus the following (but only to the extent actually included in
determination of such net income (or loss)): (i) depreciation and amortization
expense, (ii) interest expense, (iii) income tax expense and (iv) extraordinary
or non-recurring gains and losses; plus (b) each such Person’s pro rata share of
Consolidated Adjusted EBITDA of its Unconsolidated Affiliates.  Consolidated
Adjusted EBITDA will be adjusted to remove all impact of FIN 46 and FAS 140 to
the extent of related transfers to special purpose entities in connection with
bona fide securitizations of Mortgage Assets and related extensions of credit in
connection with bona fide lendings made by such Person as lender.

 

“Consolidated Interest Expense”: For any period, determined without duplication
with respect to any Person(s) on a consolidated basis, the amount of total
interest expense incurred (in accordance with GAAP), including capitalized or
accruing interest (but excluding interest funded under a construction loan),
plus each such Person’s pro rata share of Interest Expense from Joint Venture
investments and Unconsolidated Affiliates.

 

“Consolidated Total Assets”: At any time, an amount equal to the aggregate book
value of (a) all assets owned by any Person(s) (on a consolidated basis) and
(b) the proportionate share of assets owned by non-consolidated subsidiaries of
such Person(s), less (i) amounts owing to such Person(s) from any Affiliates
thereof (other than “arm’s length” loans to SLG), or from officers, employees,
partners, members, directors, shareholders or other Persons similarly affiliated
with such Person(s) or their respective Affiliates, (ii) intangible assets
(other than Interest Rate Protection Agreements specifically related to the
Purchased Assets) and (iii) prepaid taxes and/or expenses.

 

“Consolidated Total Indebtedness”: At any time, without duplication, all amounts
of Indebtedness and Contingent Liabilities of any Person(s) and all Subsidiaries
thereof determined on a consolidated basis, plus the pro rata share of
Indebtedness and Contingent Liabilities of Unconsolidated Affiliates of such
Person(s).

 

“Contingent Liabilities”: Means with respect to any Person(s) and all
Subsidiaries thereof (without duplication): (i) liabilities and obligations
(including any Guarantee Obligations) of such Persons in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which would
be required to be, or customarily would be, disclosed in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of a Form 10-Q or Form 10-K (or their equivalents) which any such Person
(or any Affiliate thereof) is required to file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefore) other than
extensions of credit in connection

 

7

--------------------------------------------------------------------------------


 

with bona fide lendings made by such Person as lender and bona fide
securitization transactions which fall into this category solely as a result of
the application of FAS 140 or FIN 46, (ii) any obligation (including, without
limitation, any Guarantee Obligation) whether or not required to be disclosed in
the footnotes to any such Person’s financial statements, guaranteeing partially
or in whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion, environmental indemnities and guarantees of
customary carve-out matters made in connection with Non-Recourse Indebtedness,
such as fraud, misappropriation, bankruptcy and misapplication) which have not
yet been called on or quantified, of such Person or of any other Person, and
(iii) any forward commitment or obligation to fund or provide proceeds with
respect to any loan or other financing which is obligatory and non-discretionary
on the part of the lender.  The amount of any Contingent Liabilities described
in clause (ii) shall be deemed to be (a) with respect to a guarantee of interest
or interest and principal, or operating income guarantee, the sum of all
payments required to be made thereunder (which in the case of an operating
income guarantee shall be deemed to be equal to the debt service for the note
secured thereby, through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of such Person.  As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About Off
Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

“Contractual Obligation”: As to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Controlled Accounts”: A collective reference to the Collection Account and the
Operating Account.

 

“Custodial Agreement”: A custodial agreement, substantially in the form attached
as Exhibit F hereto, by and among the Sellers, the Agent, the Buyers and the
Custodian, as the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Custodian”: Wells Fargo Bank, N.A. and its successors in interest, as custodian
under the Custodial Agreement, and any successor Custodian under the Custodial
Agreement.

 

“Debt Service Coverage Ratio” or “DSCR”: With respect to any Mortgage Asset, as
of any date of determination, each of (a) the In Place DSCR and (b) the
Stabilized DSCR of such Mortgage Asset at such time.

 

8

--------------------------------------------------------------------------------


 

“Default”: Any of the events specified in Section 10.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Defaulted Mortgage Asset”: Any Mortgage Asset (a) which is sixty (60) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related Mortgage Asset documents (including,
without limitation, any Preferred Equity which has not been current pay during
such period), (b) for which there is a material breach of the representations
and warranties set forth on Schedules 1(a) – 1(j), as applicable, hereto having
a Material Adverse Effect on such Mortgage Asset, or (c) for which there is a
material non-monetary default under the related Mortgage Asset documents.

 

“Delinquent Mortgage Asset”: A Mortgage Asset which is thirty (30) or more days,
but less than sixty (60) days, delinquent in the payment of principal, interest,
fees or other amounts payable under the terms of the related Mortgage Asset
documents (including, without limitation, any Preferred Equity which has not
been current pay during such period).

 

“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

“Derivatives Termination Value”: With respect to any Derivatives Contract, after
taking into account the effect of any legally enforceable netting agreement
relating to such Derivatives Contract, (a) for any date on or after the date
such Derivatives Contract has been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Derivatives Contract, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Derivatives Contract (which may include the Agent or
any Buyer).

 

“Distressed Debt”: A non-performing first priority commercial real estate whole
loan, or a performing first priority commercial real estate whole loan with an
LTV greater than 100%, which will mature within 12 months (including any
extension options) of the Purchase Date.  The LTV must take into account any
senior or pari passu Indebtedness secured directly or indirectly by the
applicable Underlying Mortgaged Property, including, without limitation, any

 

9

--------------------------------------------------------------------------------


 

preferred equity interest or mezzanine debt that is senior or pari passu with
the related Mortgage Asset in right of payment or priority.

 

“Dollars” and “$”: Freely transferable lawful money of the United States of
America.

 

“Dry Funding”: A Transaction for which a complete Mortgage Asset File, in
accordance with the terms of this Agreement and the Custodial Agreement, has
been delivered for each related Mortgage Asset to the Custodian prior to the
related Purchase Date.

 

“Dry Mortgage Asset”: A Mortgage Asset for which a complete Mortgage Asset File,
in accordance with the terms of this Agreement and the Custodial Agreement, has
been delivered to the Custodian prior to related Purchase Date.

 

“Due Diligence Review”: The performance by the Agent of any or all of the
reviews permitted under Section 13.11 with respect to any or all of the Mortgage
Assets, as reasonably desired by the Agent from time to time.

 

“Effective Date”: The first date upon which all of the conditions precedent set
forth in Section 3.01 shall have been satisfied or waived by the Agent.

 

“Election Notice”: An irrevocable notice substantially in the form of Exhibit I
hereto specifying the Eurodollar Period which the Seller has selected in respect
of any Transaction.

 

“Electronic Transmission”: The delivery of information in an electronic format
acceptable to the applicable recipient thereof.

 

“Eligible Asset”: A Mortgage Asset which as of any date of determination:

 

(a)                                  except with respect to non-performing
Distressed Debt, is not a Defaulted Mortgage Asset or Delinquent Mortgage Asset;

 

(b)                                 is not a construction loan or a construction
note of any sort (which shall not, in and of itself, preclude Mortgage Assets
that include renovation, rehabilitation or expansion components which will be
completed within twelve (12) months of the related Purchase Date);

 

(c)                                  has been approved by the Agent in its sole
discretion;

 

(d)                                 in the case of a Whole Loan (including any
Transitional Asset), is evidenced by an original Mortgage Note; and

 

(e)                                  is not a Wet Mortgage Asset for which the
related Mortgage Asset File has not been delivered in accordance with the terms
of this Agreement and the Custodial Agreement within five (5) Business Days
after the Purchase Date or is not a Dry Mortgage Asset for which the related
Mortgage Asset File has not been delivered in accordance with this Agreement and
the Custodial Agreement;

 

10

--------------------------------------------------------------------------------


 

provided, that (i) ”Eligible Asset” shall not include any Mortgage Asset
consisting of Preferred Equity or a first loss debt instrument (other than CMBS)
which represents less than 5.0% of the total debt capitalization of the related
Underlying Mortgaged Property, (ii) notwithstanding the foregoing and any
Mortgage Asset’s failure to conform to any of the criteria set forth above, the
Agent may, in its sole discretion, designate in writing any such non-compliant
Mortgage Asset an Eligible Asset, (iii) in the case of Mortgage Assets
consisting of Preferred Equity, REO Property Loans and Distressed Debt, the
Agent reserves the right to require that such Mortgage Assets be held in
separate special purpose entities with respect to each such Mortgage Asset of a
particular Class in order to be included as Eligible Assets and (iv) Eligible
Assets (other than CMBS or RMBS) that are pari passu investments with third
parties must provide that (a) the Seller or the Parent retains the majority
ownership or joint control with respect to customary major decisions for the
particular type of Eligible Asset and retains notice and cure rights with
respect to all material issues related thereto, (b) the Buyers meet any
applicable financial and other criteria required by the applicable documentation
for a holder of such Eligible Asset and (c) any other participant or co-investor
must meet customary “qualified institutional lender” criteria on the related
transfer date.

 

“Eligible Transferee”: Any Person selected by a Buyer and consented to by the
Sellers, such consent not to be unreasonably withheld, delayed or conditioned;
provided, that consent of the Sellers shall not be required (i) upon the
occurrence and during the continuation of any Event of Default and (ii) at any
time with respect to any Person which is a Buyer, or an Affiliate of any Buyer,
or a bank, financial institution, pension fund, insurance company or other
similar Person or a special purpose vehicle.

 

“Environmental Law”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

 

“Equity Interest”: With respect to any Person, any share of Capital Stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of Capital Stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of Capital Stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

11

--------------------------------------------------------------------------------


 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder. 
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement, and to any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate”: Any person (as defined in Section 3(g) of ERISA which,
together with the Sellers would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agreement”: An agreement in the form attached hereto as Exhibit O,
delivered by the Settlement Agent with respect to any Wet Mortgage Assets to the
Agent and Custodian in accordance with the terms hereof in the form attached
hereto as Exhibit O.

 

“Eurodollar Period”: With respect to any Transaction, (i) initially, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the earlier of the related Repurchase Date and the first Payment Date after such
Purchase Date, and (ii) thereafter, each period commencing on the last day of
the preceding Eurodollar Period applicable to such Transaction and ending on the
earliest of (x) the related Repurchase Date, (y) the Payment Date that is
one-month, two-months, three-months or six-months thereafter, in each case as
specified by Seller in an Election Notice delivered to Buyer not less than three
(3) Business Days prior to the last day of then-current Eurodollar Period with
respect thereto; provided, that Seller may not select a Eurodollar Period longer
than one-month if the last day of such Eurodollar Period occurs after the Final
Termination Date and, in the event that the Buyer has not received an Election
Notice by the date which is three (3) Business days prior to the last day of
then-current Eurodollar Period with respect thereto, the Seller shall be deemed
to have selected a one-month Eurodollar Period, or (z) the Final Termination
Date.

 

“Eurodollar Rate”: With respect to any outstanding Transaction, the rate per
annum equal to LIBOR for deposits in Dollars for a period equal to the
applicable Eurodollar Period which appears on page 3750 of the Telerate Screen
at or about 9:00 a.m., New York City time, three (3) Business Days prior to the
beginning of such Eurodollar Period (and if such date is not a Business Day, the
Eurodollar Rate in effect on the Business Day immediately preceding such date),
and if such rate shall not be so quoted, the average rate per annum at which
three (3) mutually acceptable banks are offered Dollar deposits at or about
8:00 a.m., New York City time, on such date by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of thirty (30) days and in an amount comparable to the amount of
the Transactions to be outstanding on such day.  The Eurodollar Rate shall be
reset by the Agent as described above and the Agent’s determination of
Eurodollar Rate shall be conclusive upon the parties absent manifest error on
the part of the Agent.

 

“Event of Default”: The meaning specified in Section 10.01.

 

“Federal Funds Rate”: Shall mean for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/1000 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by

 

12

--------------------------------------------------------------------------------


 

Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such Business Day, the Federal Funds
Rate for such day shall be the average of the quotations for such day for such
transactions received by Wachovia Bank, National Association from three Federal
funds brokers of recognized standing and reputation reasonably selected by
Wachovia Bank, National Association.

 

“Fee Letter”: That certain Second Amended and Restated Fee Letter, dated as of
even date herewith, among the Sellers and the Agent, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“FHLMC”: Federal Home Loan Mortgage Corporation, or any successor thereto.

 

“Final Purchase Date”: The earlier of March 15, 2006 and the Final Termination
Date.

 

“Final Termination Date”: (i) June 16, 2008 or (ii) such later date as may be in
effect pursuant to Section 3.05(a) hereof or (iii) such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof
(including, without limitation, Section 3.05(c)) or by operation of law.

 

“FIRREA”: The Federal Institutions Reform, Recovery and Enforcement Act of 1989,
as amended.

 

“First Dollar LTV”: With respect to any Mortgage Asset which is a Whole Loan
(including any Transitional Asset), 0%; with respect to any other Class of
Mortgage Asset at any time of determination, the LTV with respect to any debt
which is senior to such Mortgage Asset (as determined by Buyer in its sole and
absolute discretion) and which is secured by the same Underlying Mortgaged
Property.

 

“First Termination Date”: August 19, 2007, or such later date as may be in
effect pursuant to Section 3.05(a) hereof.

 

“FNMA”: Federal National Mortgage Association, or any successor thereto.

 

“Foreclosed Loan”: A Mortgage Asset with respect to which the Underlying
Mortgaged Property has been foreclosed upon by the Seller.

 

“Funds From Operation” or “FFO”: For a given period, (a) Net Income of the
Parent and its Subsidiaries for such period (before extraordinary and
non-recurring items), minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period, plus (c) depreciation
and amortization of real and personal property assets for such period, plus
(d) without duplication, income from unconsolidated partnerships and joint
ventures, determined in each case in accordance with GAAP.

 

13

--------------------------------------------------------------------------------


 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

 

“GNMA”: Government National Mortgage Association, or any successor thereto.

 

“Governing Documents”: As to any Person, its articles or certificate of
incorporation and by-laws, its partnership agreement, its certificate of
formation and operating agreement, and/or the other organizational or governing
documents of such Person.

 

“Governmental Authority”: Any government (or any political subdivision or
jurisdiction thereof), court, bureau, agency or other governmental authority
having jurisdiction over any Seller or Buyer, as applicable, or any of their
respective businesses, operations or properties.

 

“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the Mortgage Asset; (b) the right
of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given; (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Ground Lease Asset”: A Mortgage Asset the Underlying Mortgaged Property for
which is secured or supported in whole or in part by a Ground Lease.

 

“Guarantee”: As to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well another Person, to purchase
assets, goods, securities or services, or to agree to take-or-pay arrangement or
otherwise).  The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

 

“Guarantee Agreement”: A Guarantee Agreement, substantially in the form attached
as Exhibit L hereto, made in favor of the Buyers by the Parent and its operating
partnership, as the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time.  Recourse under the Guarantee
Agreement shall be limited to 10% of the greater of the outstanding aggregate
Purchase Price and the total capitalization of the Sellers and shall include a
joint and several recourse carve out in favor of the Buyers and the same
financial covenants as are applicable to Parent under the Liquidity Facility.

 

14

--------------------------------------------------------------------------------


 

“Guarantee Default”: The meaning specified in Section 9.01(ff).

 

“Guarantee Obligation”: As to any Person (the “guaranteeing person”), without
duplication, any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of an obligation for which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

 

“Guarantors”: The meaning assigned thereto in the Guarantee Agreement.

 

“In Place DSCR”: With respect to any Mortgage Asset, as of any date of
determination, the ratio of (x) (i) Net Cash Flow plus (ii) debt service
reserves actually held back or funded into Seller controlled accounts subject to
the Seller’s exclusive dominion and control, plus (iii) at Buyer’s sole
discretion, third party credit enhancements, to (y) the debt service on the
Mortgage Asset calculated using (i) the greater of (A) the required amortization
for the first 12 months of the remaining term of the Mortgage Asset or
(B) hypothetical 30-year amortization schedule for the first 12 months of the
remaining term of the Mortgage Asset, and (ii) an interest rate equal to the
actual interest rate (in the case of a fixed interest rate Eligible Asset) or
the lesser of (i) the highest applicable strike price of any LIBOR cap contract
for such 12-month period (plus the spread) or (ii) the average interest rate for
such 12 month period using the applicable “forward LIBOR curve”, plus 50 basis
points over the spread.

 

“Income”: With respect to any Mortgage Asset at any time, all collections and
proceeds on or in respect of the Mortgage Assets, including, without limitation,
any principal thereof then payable and all interest or other distributions
payable thereon less any related servicing fee(s) charged by Servicer.

 

“Indebtedness”: For any Person, at the time of computation thereof, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (including without limitation principal, interest, assumption
fees, prepayment fees, contingent interest, and other monetary obligations
whether choate or inchoate); (b) all obligations of such Person, whether or not
for money borrowed (i) represented by notes payable, letters of credit, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness,

 

15

--------------------------------------------------------------------------------


 

conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all “off-balance sheet
arrangements” of such Person other than bona fide securitization transactions;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatory Redeemable Stock issued
by such Person or any other Person (inclusive of forward equity contracts),
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any keep well arrangements, credit enhancements, contingent or future funding
obligations under any Purchased Asset or any obligation senior to the Purchased
Asset, unfunded interest reserve amount under any Purchased Asset or any
obligation that is senior to the Purchased Asset, purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatory Redeemable Stock)); (h) net obligations under any
Derivative Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person.

 

“Initial Maximum Amount”: An amount equal to $500,000,000, or such other amount
as the Sellers, the Agent and the Buyers may from time to time agree in writing.

 

“Interest Rate Protection Agreement”: With respect to any or all of the
Purchased Assets, any futures contract, options related contract, short sale of
US Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies and
acceptable to the Agent.

 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment.  Except as expressly provided otherwise, for

 

16

--------------------------------------------------------------------------------


 

purposes of determining compliance with any covenant contained in any Wachovia
Facility document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Joint Venture”: The meaning specified in the Liquidity Facility.

 

“Junior Interest”: (a) A junior participation interest in a performing
commercial real estate loan or (b) a “B-note” in an “A/B structure” in a
performing commercial real estate loan, for which the combined DSCR is not less
than that set forth in the related Confirmation, taking into account, in the
calculation of the LTV and the DSCR of such Junior Interest, any senior or pari
passu Indebtedness secured directly or indirectly by the applicable Underlying
Mortgaged Property (including, if applicable, any Preferred Equity).

 

“Junior Interest Note”: The original executed promissory note, certificate
(whether participation or otherwise) or other tangible evidence of a Junior
Interest.

 

“Late Payment Fee”: The meaning specified in Section 3.06(a).

 

“LIBOR”: London Interbank Offered Rate.

 

“Lien”: Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).

 

“Liquidity”: At any time, an amount equal to the sum of (x) the Cash and Cash
Equivalents of the Guarantors (on a consolidated basis) at such time and (y) so
long as no Default or Event of Default shall have occurred and then be
continuing, the Wachovia Facility Availability; provided, that the Wachovia
Facility Availability shall be included when calculating Liquidity only to the
extent that all financial covenants under this Agreement and the Liquidity
Facility are satisfied immediately before and, on a pro forma basis, after
giving full effect to all of the transactions taken into account with respect to
any Wachovia Facility pursuant to the definition of Wachovia Facility
Availability.

 

“Liquidity Facility”: That certain Credit Agreement, dated as of August 20,
2004, among Gramercy Capital Corp. and GKK Capital LP, individually and
collectively as borrower, the financial institutions from time to time parties
thereto, Wachovia Capital Investments, Inc., as administrative agent, and WCM,
as sole lead arranger and sole book manager, as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

 

“Loan-to-Value Ratio” or “LTV”: With respect to any Mortgage Asset, at the time
of determination, the ratio of (a) the outstanding principal amount of such
Mortgage Asset at such time plus the amount of any Allocated Underlying Debt for
such Mortgage Asset at such time to (b) the lesser of (i) the appraised value of
the related Underlying Mortgaged Property, as determined by reference to the
third-party appraisal, meeting the standards required by FIRREA, of such
Underlying Mortgaged Property, with such appraised value being subject to
adjustment

 

17

--------------------------------------------------------------------------------


 

by the Agent in its sole discretion, and (ii) the purchase price of such
Underlying Mortgaged Property.

 

“Management Contract”: That certain Management Contract, dated as of August 20,
2004, between Parent and GKK Manager LLC, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

 

“Manager”: The meaning assigned thereto in the Management Contract.

 

“Mandatory Redeemable Stock”: With respect to any Seller or any Subsidiary
thereof, any Equity Interest of such Person which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatory Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests); in each case, on or prior to the Final Termination Date or the
maturity date of the Liquidity Facility.

 

“Margin Correction Deadline”: The time, determined in accordance with
Section 4.02 of this Agreement, as the time by which all transfers, repurchases
and payments elected to be made by the Sellers pursuant to a Margin Deficit
Notice shall be completed.

 

“Margin Deficit”: At any time and with respect to any Mortgage Asset subject to
a Transaction then outstanding, the amount, if any, by which (a) the Repurchase
Price for such Mortgage Asset exceeds the Asset Value of such Mortgage Asset
(the value of any applicable Interest Rate Protection Agreements shall be taken
into account when making any such calculations) or (b) the aggregate Repurchase
Price of all Mortgage Assets subject to Transactions then outstanding exceeds
the Maximum Amount.

 

“Margin Deficit Notice”: A written notice, substantially in the form attached as
Exhibit D hereto, which requires the Sellers to correct a Margin Deficit in
accordance with Article IV of this Agreement.

 

“Margin Stock”: The meaning provided in Regulations U and X of the Board of
Governors of the Federal Reserve System.

 

“Market Disruption Event”: Any event or events which, in the good faith
determination of the Agent, shall have resulted in (i) the effective absence of
a “repo market” or related “lending market” for purchasing (subject to
repurchase) or financing debt obligations secured by commercial mortgage loans
or securities, (ii) the Agent or any Buyer not being able to finance Mortgage
Assets through the “repo market” or “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events, (iii) the effective absence of a “securities market”
for securities backed by Mortgage Assets or (iv) the Agent or any Buyer not
being able to sell securities backed by Mortgage Assets at prices which would
have been reasonable prior to the occurrence of such event or events.

 

18

--------------------------------------------------------------------------------


 

“Market Value”: As of any date in respect of any Mortgage Asset, the price at
which such Mortgage Asset could readily be sold (which price shall in no event
be greater than the outstanding principal amount (or equivalent term for “par”
for Mortgage Assets with no principal amount) of such Mortgage Asset, unless the
Seller, or any Affiliate of the Seller, shall have entered into an Interest Rate
Protection Agreement with an Affiliated Hedge Counterparty in respect of such
Mortgage Asset ), as determined by the Agent in its sole discretion exercised in
good faith by (i) reference to the market value of the Underlying Mortgaged
Property, which shall be determined by a third-party appraisal of the Underlying
Mortgaged Property (which appraisal may, at the election of the Agent, be the
appraisal in place at the time such Mortgage Asset is sold to the Buyers
hereunder), as such determination of the market value of the Underlying
Mortgaged Property may be adjusted by the Agent in its sole discretion exercised
in good faith, and (ii) taking into account such other criteria as the Agent
deems appropriate in its good faith, including, without limitation, current
market conditions (including, without limitation, current interest rates and
spreads), credit quality, liquidity of position, eligibility for CDO execution,
subordination, delinquency status and aging and any amounts owing to or by an
Affiliated Hedge Counterparty under any related Interest Rate Protection
Agreement, which price, in each case, may be determined to be zero.

 

“Material Adverse Effect”: A material adverse effect on (a) the Property,
business, operations, financial condition or prospects of Seller, (b) the
ability of Seller to perform its obligations under any of the Repurchase
Documents to which it is a party, (c) the validity or enforceability of any of
the Repurchase Documents, (d) the rights and remedies of the Agent or any Buyer
under any of the Repurchase Documents, (e) the timely payment of any amounts
payable under the Repurchase Documents, or (f) the Asset Value, rating (if
applicable) or liquidity of any or all of the Purchased Assets.

 

“Materials of Environmental Concern”: Any toxic mold, any petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products
(including, without limitation, gasoline) or any hazardous or toxic substances,
materials or wastes, defined as such in or regulated under any Environmental
Law, including, without limitation, asbestos, polychlorinated biphenyls, and
urea-formaldehyde insulation.

 

“Maximum Amount”: (i) For the period from and including the Effective Date until
the First Termination Date, an amount equal to the Initial Maximum Amount;
(ii) for the period from and including the First Termination Date until the
Second Termination Date, an amount equal to 50% of the Initial Maximum Amount;
and (iii) for the period from and including the Second Termination Date until
the Final Termination Date, an amount equal to 20% of the Initial Maximum
Amount.

 

“Maximum LTV”: With respect to any Purchased Asset at any time, the
Loan-to-Value ratio for the related Underlying Mortgaged Property set forth in
the related Confirmation under the heading “Maximum LTV” and for the Class and
Type of such Mortgage Asset.

 

“MBS File”: The documents required to be delivered to the Agent with respect to
Mortgage Assets which consist of CMBS or RMBS, which are set forth in the MBS
File Delivery Instructions attached as Schedule 6 hereto.

 

19

--------------------------------------------------------------------------------


 

“MBS File Delivery Instructions”: The instructions on Schedule 6 hereto with
respect to the delivery by a Seller to the Agent of MBS Files.

 

“Mezzanine Loan”: A performing mezzanine loan secured by pledges of all the
Capital Stock of a Mortgagor or that portion of the Capital Stock that includes
the general partnership, managing member or other controlling interest
(including, without limitation, the right to take title to and sell the related
Underlying Mortgaged Property) that owns income producing commercial real estate
which is a Type of Mortgaged Property and for which the combined DSCR is not
less than that set forth in the related Confirmation, taking into account, in
the calculation of the LTV and the DSCR of such Mezzanine Loan, any senior or
pari passu Indebtedness secured directly or indirectly by the applicable
Underlying Mortgaged Property, including, without limitation, any preferred
equity interest or mezzanine debt that is senior to, or pari passu with, the
related Mortgage Asset in right of payment or priority.

 

“Mezzanine Note”: The original executed promissory note, certificate or other
tangible evidence of Mezzanine Loan indebtedness.

 

“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to the Agent.

 

“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a lien on real property
and other property and rights incidental thereto.

 

“Mortgage Asset”: Any Whole Loan, Junior Interest, Mezzanine Loan, Preferred
Equity, CMBS, RMBS, Non-Controlling Interest, Pass-Through Interest, Distressed
Debt, REO Property Loan or Transitional Asset (i) the Underlying Mortgaged
Property for which is included in the categories for Types of Mortgaged
Property, and (ii) which the Seller has delivered to the Agent, on behalf of the
Buyers, or its designee (including the Custodian) in connection with any
Transaction hereunder.  In no event shall “Mortgage Asset” include any equity
class issued by a CDO or CLO vehicle.

 

“Mortgage Asset File”: The meaning assigned thereto in the Custodial Agreement.

 

“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

 

“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mezzanine
Note, a Junior Interest Note or a Mortgage Note or, in the case of Preferred
Equity, all such real property owned, and all other collateral pledged in favor
of the holder of such Preferred Equity, by the issuer of such Preferred Equity.

 

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

 

20

--------------------------------------------------------------------------------


 

“Mortgagor”: The obligor or obligors on a Mortgage Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan”: A multiemployer plan defined as such in Section 3(37) of
ERISA to which contributions have been or are required to be made by Seller or
any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Cash Flow”: With respect to any Underlying Mortgaged Property, for any
period, the underwritten net cash flow calculated in accordance with the Agent’s
customary criteria for commercial mortgage properties.

 

“Net Income”: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Non-Consolidation Opinion”: A “non-consolidation” opinion of outside counsel to
the Seller in form and substance satisfactory to the Agent.

 

“Non-Controlling Interest”: An interest in any Whole Loan, Junior Interest or
Mezzanine Loan which represents less than a majority of the interests, and which
does not represent a controlling position as reasonably determined by the Agent,
in such Mortgage Asset, and which is pari passu in right of payment and priority
to any other interests in such Mortgage Asset; provided, that such interest
vests the holders thereof with approval or veto rights over customary major
decisions concerning the Mortgage Asset and the related Underlying Mortgaged
Property.

 

“Nonrecourse Indebtedness”: With respect to any Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability (but not exceptions relating to
bankruptcy, insolvency, receivership or other similar events)) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

“Operating Account”: The account of a Seller described on Schedule 3 hereto.

 

“Parent”: Gramercy Capital Corp., a Maryland corporation.

 

“Pass-Through Interest”: A certificate or certificates representing entire
beneficial interests in a grantor trust or similar pass-through special purpose
entity exclusively holding any of the following: Whole Loans, Junior Interests,
Mezzanine Loans, Preferred Equity, Distressed Debt, REO Property Loan, CMBS or
RMBS; provided that such certificate is and will be treated as debt by the
United States Internal Revenue Service for tax purposes.

 

“Payment Calculation Date”: The tenth (10th) day of each month.

 

“Payment Date”: The last Business Day of each calendar month.

 

“PBGC”: The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

21

--------------------------------------------------------------------------------


 

“Performance Guarantor”: The meaning specified in Section 9.01(ff).

 

“Periodic Advance Repurchase Payment”: The meaning specified in Section 3.06(a).

 

“Person”: Any individual, limited liability company, partnership, joint venture,
firm, corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan”: Any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) any Seller or a Subsidiary of the Seller or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which the the Seller, or a Subsidiary of the Seller or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

 

“Pledge and Security Agreement”: A Pledge and Security Agreement, substantially
in the form attached as Exhibit M hereto.

 

“Post-Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document that is not
paid when due, whether on the stated Repurchase Date or otherwise (a
“Post-Default Day”), a rate per annum on a 360 day per year basis during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to the Pricing Rate on such Post-Default Day plus
500 basis points.

 

“Preferred Dividends”: For any period and without duplication, all Restricted
Payments paid or accrued during such period on Preferred Securities issued by
any Seller or any Subsidiary thereof.  Preferred Dividends shall not include
dividends or distributions paid or payable (a) solely in Equity Interests (other
than Mandatory Redeemable Stock) payable to holders of such class of Equity
Interests; (b) to any Seller or any Subsidiary thereof; or (c) constituting or
resulting in the redemption of Preferred Securities, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

 

“Preferred Equity”: A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument)
evidenced by a stock share certificate or other similar ownership certificate
representing the entire equity ownership interest in entities that own income
producing commercial real estate for which the underwritten DSCR is not less
than that set forth in the related Confirmation, taking into account, in the
calculation of the LTV and the DSCR of such Preferred Equity, any senior or pari
passu Indebtedness secured directly or indirectly by the applicable Underlying
Mortgaged Property, including, without limitation, any preferred equity interest
or mezzanine debt that is senior to, or pari passu with, the related Mortgage
Asset in right of payment or priority.

 

“Preferred Securities”: With respect to any Person, Equity Interests in such
Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.

 

22

--------------------------------------------------------------------------------


 

“Price Differential”: With respect to any Transaction hereunder as of any date,
the aggregate amount obtained by daily application of the applicable Pricing
Rate in effect from time to time for such Transaction to the Purchase Price
(decreased by any amounts previously paid by the Seller to the Agent hereunder
in respect of the Purchase Price component of the Repurchase Price of such
Mortgage Asset) for such Transaction on each day during the period commencing on
(and including) the Purchase Date for such Transaction and ending on (but
excluding) the Repurchase Date (reduced by any amount of such Price Differential
previously paid by the Seller to the Agent with respect to such Transaction).

 

“Pricing Rate”: With respect to a Mortgage Asset of a certain Class and the
applicable Type of Underlying Mortgaged Property, at any date of determination a
rate per annum equal to the sum of (a) the Eurodollar Rate applicable on such
date plus (b) the Pricing Spread for such Mortgage Asset applicable on such date
as set forth in the related Confirmation.

 

“Pricing Spread”: The point spreads set forth in the related Confirmation
corresponding to both the Classes of Mortgage Assets and the Types of Underlying
Mortgaged Property set forth therein; provided, that, (i) with respect to each
Transaction comprised of more than one (1) Type of Mortgage Asset, the Pricing
Spread shall be determined on a weighted average basis based upon the value
allocated to each Type of Underlying Mortgaged Property as of any date of
determination, (ii) in the event that such Transaction is comprised of Mortgage
Assets each with a corresponding Book Value, the Pricing Spread shall be based
upon the Type of Underlying Mortgaged Property as of any date of determination
and (iii) the Pricing Spread will vary in accordance with the Purchase Rate
selected by Seller in the related Confirmation.  All such reductions and any
other adjustments to the Pricing Spread shall be determined by the Agent in its
sole discretion and shall be conclusive and binding absent manifest error.

 

“Prime Rate”: The prime rate announced to be in effect from time to time by the
Agent as its prime rate.  The prime rate is not intended to be the lowest
general rate of interest charged by the Agent to its customers.

 

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Properties”: The meaning in Section 8.01(x).

 

“Purchase Agreement”: Any purchase agreement by and between any Seller and any
third party, including without limitation, any Affiliate of any Seller, pursuant
to which the Seller has purchased assets subsequently sold to the Buyers
hereunder.

 

“Purchase Amount”: As to any Buyer, the obligation of such Buyer to participate
in Transactions entered into by the Agent on behalf of the Buyers in accordance
with the terms hereof, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Buyer’s name on
Schedule 7 under the caption “Purchase Amount” or, as the case may be, in the
Assignment and Acceptance pursuant to which such Buyer became a party hereto, as
such amount may be changed from time to time in accordance with the provisions
of this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Purchase Date”: With respect to each Transaction, the date on which the related
Mortgage Assets are transferred by the Seller to the Agent, on behalf of the
Buyers, or its designee (including the Custodian), which date shall in no event
be after the Final Purchase Date.

 

“Purchase Period”: The period from and including the Effective Date to and
including the Final Purchase Date.

 

“Purchase Price”: On each Purchase Date, the price at which the respective
Mortgage Assets are transferred by the Seller to the Agent, on behalf of the
Buyers, or its designee (including the Custodian), which amount shall not exceed
the Asset Value for such Mortgage Assets on the Purchase Date.

 

“Purchase Rate”: With respect to a Mortgage Asset of a certain Class and the
applicable Type of Underlying Mortgaged Property, the “Purchase Rate” set forth
in the applicable column in the related Confirmation; provided, however, that
(i) in the event any DSCR criteria applicable to a Mortgage Asset is not
satisfied and Buyer nevertheless elects to enter into, or continue, a
Transaction in respect of such Mortgage Asset, the applicable Purchase Rate
shall be reduced to the level at which all applicable DSCR criteria are
satisfied, (ii) if, on any date after the one-year anniversary of the Effective
Date, the total number of Mortgage Assets is fewer than five (5), then on such
date (and again on each one-year anniversary of such date) the Purchase Rate
applicable to each Mortgage Asset shall be reduced by 5.0% (e.g., from 65% to
60%) and (iii) notwithstanding anything herein to the contrary, if a Purchased
Asset consisting of Preferred Equity or an interest in Preferred Equity has not
been repurchased within 360 days of the related Purchase Date then on such date
the Purchase Rate applicable to each Mortgage Asset shall be reduced by 5.0%
(e.g., from 65% to 60%).

 

“Purchased Assets”: The Mortgage Assets sold by the Seller to the Buyers in a
Transaction hereunder.  The term “Purchased Assets” shall include Additional
Purchased Assets delivered pursuant to Article IV hereof.

 

“Purchased Items”: The meaning specified in Section 6.01.

 

“Qualified Servicer”: Any nationally recognized commercial mortgage loan
servicer (other than ORIX Capital Markets LLC or any of its Affiliates) rated at
least “Css2” (or equivalent successor rating) by Fitch, Inc., or any successor
to Fitch, Inc. and on the approved master servicer list or special servicer list
of Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Ratings Agencies”: Each of Fitch Ratings, Inc., Moody’s Investors
Services, Inc. or Standard and Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., or their successors in interest, and such
nationally recognized statistical rating agencies as may be designated by the
Seller to the Agent, on behalf of the Buyers, from time to time.

 

“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be modified and
supplemented and in effect from time to time.

 

24

--------------------------------------------------------------------------------


 

“REIT”: A Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust”, as defined in Section 856(a) of the Code.

 

“Release Letter”: A letter substantially in the form of Exhibit H hereto (or
such other form acceptable to the Agent).

 

“REMIC”: A real estate mortgage investment conduit, within the meaning of
Section 860D(a) of the Code.

 

“REO Property”: Any real property acquired by a Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Asset or by deed in lieu of
such foreclosure.

 

“REO Property Loan”: A non-performing mortgage loan secured by a perfected first
priority security interest in a commercial real property and any personal
property related thereto which is owned by the Seller as the result of
foreclosure of another mortgage loan, with such documentation as was included in
such foreclosed mortgage loan with respect to such Underlying Mortgaged Property
in an amount equal to the Book Value; provided, however that with respect to any
management agreement or any agreement or other arrangement with any party
affiliated with Seller, Manager or SLG, Seller shall provide such other
documentation as is reasonably requested by the Agent, and any such agreement
with an affiliated party shall be terminable at will.

 

“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

 

“Repurchase Date”: The date on which the Seller is to repurchase the Purchased
Assets from the Buyers, which date shall not be later than the Final Termination
Date and, unless otherwise specified in the related Confirmation (but subject to
the repurchase obligations associated with the periodic reductions contemplated
in respect of the Maximum Amount) shall be the Final Termination Date; provided,
that the Repurchase Date for Purchased Assets consisting of Preferred Equity
shall not be later than the date that is 360 days after the Purchase Date
therefore.

 

“Repurchase Documents”: This Agreement, the Custodial Agreement, the Account
Control Agreement, all Pledge and Security Agreements (if any), all Servicing
Agreements (if any), all Interest Rate Protection Agreements (if any), all
Additional Seller Joinder Agreements (if any), the Guarantee Agreement and the
Fee Letter.

 

“Repurchase Obligations”: The meaning specified in Section 6.01(b).

 

“Repurchase Price”: The price at which Purchased Assets are to be transferred
from the Buyers or their designee (including the Custodian) to the Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of (i) the Purchase Price,
(ii) the Price Differential and (iii) any amounts which would be payable to (a
positive amount) or by (a negative amount) an Affiliated Hedge

 

25

--------------------------------------------------------------------------------


 

Counterparty under any related Interest Rate Protection Agreement if such
Interest Rate Protection Agreement were terminated on the date of determination,
in each case as of the date of such determination, decreased by all cash, Income
and Periodic Advance Repurchase Payments (including Late Payment Fees, if any)
actually received by the Agent for the account of the Buyers, and increased by
all other costs, fees or other amounts payable to the Buyers by the Seller under
any Repurchase Document; provided, that with respect to any determination of
Repurchase Price that is made in connection with the actual repurchase by the
Seller of any Purchased Asset which is subject to a Transaction outstanding
hereunder (and not in connection with any calculation of Margin Deficit or other
determination that is made during the course of a Transaction which is not
related to such a repurchase), the Repurchase Price for such Purchased Asset
shall take into account amounts payable by (a negative amount) an Affiliated
Hedge Counterparty under any related Interest Rate Protection Agreement only
(i) to the extent such amounts are actually then due and payable under the
related Interest Rate Protection Agreement and (ii) to the extent that the
Seller shall have provided the applicable Affiliated Hedge Counterparty with
written instructions (with a copy to the Agent) that such amounts are
anticipated by the Seller to be paid by the Agent directly to the Affiliated
Hedge Counterparty or by such Affiliated Hedge Counterparty directly to the
Agent, as applicable.

 

“Required Buyers”: At any time, an aggregate amount of Buyers for which the
Buyer Percentages aggregate more than 50%.

 

“Requirement of Law”: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including, without limitation, those relating to
environmental standards and controls), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer”: As to any Person, the chief executive officer, the chief
financial officer, the chief accounting officer, the treasurer or the chief
operating officer of such Person.

 

“Restricted Payment”: (a) Any dividend or other distribution, direct or
indirect, on account of any Equity Interest of any Seller or any Subsidiary
thereof now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of any
Seller or any Subsidiary thereof now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of any Seller or any
Subsidiary thereof now or hereafter outstanding.

 

“RMBS”: Publicly offered, SEC registered pass-through certificates representing
beneficial ownership interests in one or more first lien mortgage loans secured
by residential properties which are rated “AAA” (or equivalent) by any two
Rating Agencies.

 

26

--------------------------------------------------------------------------------


 

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
the Agent.

 

“SEC”: The Securities and Exchange Commission, or any successor thereto.

 

“Second Termination Date”: December 16, 2007, or such later date as may be in
effect pursuant to Section 3.05(a) hereof.

 

“Security Agreement”: With respect to any Mortgage Asset, any contract,
instrument or other document related to security for repayment or payment
thereof (other than the related Mortgage and Mezzanine Note), executed by the
Mortgagor or other applicable party (in the case of a Mezzanine Loan or
Preferred Equity) and/or others in connection with such Mortgage Asset,
including without limitation, any security agreement, guaranty, title insurance
policy, hazard insurance policy, chattel mortgage, letter of credit or
certificate of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.

 

“Seller” and “Sellers”: The meanings assigned thereto in the introductory
paragraph hereof.

 

“Seller-Related Obligations”: With respect to any Seller, any obligations of the
Seller hereunder and under any other arrangement between the Seller or an
Affiliate of the Seller on the one hand and the Agent or any Affiliate of the
Agent on the other hand (including, without limitation, the Liquidity Facility,
any Interest Rate Protection Agreement entered into with any Affiliated Hedge
Counterparty and all amounts, if any, anticipated to be paid to the Agent by an
Affiliated Hedge Counterparty, as provided for in the definition of Repurchase
Price).

 

“Servicer”: The meaning specified in Section 11.03.

 

“Servicer Account”: Any account established by Servicer in connection with the
servicing of the Mortgage Assets.

 

“Servicer Notice”: A notice from the Sellers, as applicable, to the Servicer,
substantially in the form attached as Exhibit E hereto.

 

“Servicing Agreement”: The meaning specified in Section 11.03.

 

“Servicing File”: With respect to each Mortgage Asset, the file retained by
Seller consisting of originals of all documents in the Mortgage Asset File which
are not delivered to the Custodian and copies of all documents in the Mortgage
Asset File set forth in Section 2.01 of the Custodial Agreement.

 

“Servicing Records”: The meaning specified in Section 11.02.

 

“Settlement Agent”: With respect to any Transaction involving a Wet Mortgage
Asset, the entity approved by the Agent, in its sole discretion, which may be a
title company, escrow company or attorney in accordance with local law and
practice in the appropriate

 

27

--------------------------------------------------------------------------------


 

jurisdiction of the related Wet Mortgage Asset, to which the proceeds of such
Transaction are to be wired pursuant to Section 3.03(l).

 

“SLG”: SL Green Realty Corp., a Maryland corporation.

 

“Special Purpose Transaction”: (i) A Wet Funding or (ii) an additional
Transaction requested with respect to any Purchased Asset (other than a
Transitional Asset) to provide for the funding of future funding obligations
which were expressly identified to and approved by the Agent in connection with
the initial Transaction entered into in respect of such Purchased Asset.

 

“Stabilized DSCR”: With respect to any Mortgage Asset, as of any date of
determination, the ratio of (x) Net Cash Flow (calculated using the projected
Net Cash Flow at the maturity of the Mortgage Asset, annualized) to (y) debt
service due using the applicable refinance constant for the related Underlying
Mortgaged Property then being used by the Buyers and their Affiliates and the
projected outstanding balance of such Mortgage Asset.

 

“Sub-Limit”: The composition of Mortgage Assets transferred to Buyer shall at
all times meet the following sublimit caps, and no Asset Value shall be ascribed
to any Mortgage Assets:

 

(a)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Classes of which consist of Mezzanine Loans, Junior Interests and Preferred
Equity, collectively, would exceed 75% of the Maximum Amount;

 

(b)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Class of which consists of Preferred Equity, would exceed 15% of the Maximum
Amount;

 

(c)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Class of which consists of Transitional Assets, would exceed 40% of the
Maximum Amount;

 

(d)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Classes of which consist of Non-Controlling Interests and Pass-Through
Interests, collectively, would exceed 15% of the Maximum Amount;

 

(e)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Type of which consists of hotels, nursing homes or other non-traditional
property types (as determined by the Agent), would exceed 20% of the a Maximum
Amount;

 

(f)            to the extent that the Asset Value ascribed to Mortgage Assets
which are Ground Lease Assets, would exceed 50% of the Maximum Amount; provided,
that with respect to any Ground Lease Asset which is secured or supported in
part, but not in whole, by a Ground Lease, the Agent shall determine, in its
sole and absolute discretion, the amount of the total Asset Value which shall be
deemed to be a Ground Lease Asset for purposes of this calculation;

 

(g)           to the extent that the weighted average Purchase Rate of all
Mortgage Assets would exceed 85.0%; and

 

28

--------------------------------------------------------------------------------


 

(h)           to the extent that the Weighted Average LTV of all Mortgage Assets
would exceed 80.0%.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

 

“Tax Based Accounting Principles”: With respect to any Person, those generally
accepted tax accounting principles and practices which are recognized as such in
the United States for the purposes of complying with filing and reporting
obligations under the Code, and which are consistently applied for all periods,
after the date hereof, so as to properly and fairly reflect the financial
position of such Person.

 

“Termination Date”: Any or all of the First Termination Date, the Second
Termination Date or the Final Termination Date, as required by the context.

 

“Test Period”: Any fiscal quarter, commencing with the fiscal quarter ending on
September 30, 2004.

 

“Total Assets”: At any time, an amount equal to the aggregate book value of
(a) all assets owned by any Person(s) (on a consolidated basis) and (b) the
proportionate share of assets owned by non-consolidated subsidiaries of such
Person(s), less (i) amounts owing to such Person(s) from any Affiliates thereof
(other than arm’s length loans to SLG), or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person(s) or their respective Affiliates, (ii) intangible assets (other than
Interest Rate Protection Agreements specifically related to the Purchased
Assets), and (iii) prepaid taxes and/or expenses.

 

“Total Indebtedness”: At any time, without duplication, all Indebtedness and
Contingent Liabilities of any Person and all Subsidiaries thereof determined on
a consolidated basis, plus the pro rata share of Indebtedness and Contingent
Liabilities of Unconsolidated Affiliates of such Person.

 

“Total Liabilities Ratio”: As to any Person, the ratio of (a) the Total
Indebtedness of such Person to (b) the Total Assets of such Person.

 

“Transaction”: The meaning specified in Section 1.02.

 

“Transaction Request”: The meaning specified in Section 3.03(a).

 

29

--------------------------------------------------------------------------------


 

“Transaction Request Package”:  The documents required to be delivered to the
Agent at the time a Transaction Request is delivered to the Agent, which shall
include the following:

 

(a)           an appraisal meeting the standards of FIRREA and stating the
loan-to-value ratio of the outstanding Purchase Price to the value (based on the
lesser of (i) the appraised value of the related Underlying Mortgaged Property,
as determined by reference to the third-party appraisal, meeting the standards
required by FIRREA, of such Underlying Mortgaged Property, and (ii) the purchase
price of such Underlying Mortgaged Property);

 

(b)           an environmental report indicating no material environmental
condition for which recommended reserves have not been established;

 

(c)           written certification that such Mortgage Asset meets the requisite
DSCR required for such asset type and that all covenants, representations and
warranties contained herein have been complied with (together with such
additional materials as Buyer may request);

 

(d)           an internal document or credit committee memorandum (redacted to
protect confidential information) setting forth all material information
actually known to Seller relating to the Mortgage Assets;

 

(e)           with respect to a Mortgage Asset consisting of a Whole Loan,
Junior Interest, REO Property Loan or Distressed Debt, a copy of the related
note, Mortgage, Assignment of Mortgage (if any), title policy (or binding
commitment to issue a title policy if no title policy has been issued) for such
Mortgage Asset;

 

(f)            with respect to a Mortgage Asset consisting of CMBS or RMBS, a
copy of the related bond or a copy of the related bond power, endorsed in blank,
or, with respect to any bonds registered with DTC, evidence of re-registration
to the securities intermediary in the Agent’s name on behalf of the Buyers;

 

(g)           with respect to a Mortgage Asset consisting of a Mezzanine Loan, a
copy of the related Mezzanine Note, a copy of the related pledge agreement and
copies of any assignments;

 

(h)           with respect to a Mortgage Asset consisting of Preferred Equity, a
copy of the related stock share certificate, a copy of the related partnership
agreement or equivalent document and copies of any assignments; and

 

(i)            with respect to a Mortgage Asset consisting of a Pass-Through
Interest, a copy of the related promissory note, certificate or equivalent
document evidencing ownership of such Pass-Through Interest, and copies of any
assignments.

 

“Transitional Asset”: Any Whole Loan with respect to which the Underlying
Mortgaged Property does not meet the applicable In Place DSCR criteria but which
has nevertheless been deemed acceptable by the Agent in its sole discretion;
provided, that

 

30

--------------------------------------------------------------------------------


 

“Transitional Asset” shall not include (a) land loans, (b) construction loans,
(c) loans with respect to which the Underlying Mortgaged Property will take more
than thirty (30) months to achieve a stabilized cash flow sufficient to
characterize such loans as stabilized or non-transitional or (d) operating
companies (other than hotel properties).

 

“True Sale Opinion”: A “true sale” opinion of outside counsel to Seller in form
and substance satisfactory to the Agent.

 

“Trust Receipt”: A trust receipt issued by the Custodian to the Agent confirming
the Custodian’s possession of certain Mortgage Asset Files which are held by the
Custodian for the benefit of the Agent or the registered holder of such trust
receipt.

 

“Type”: With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following: (a) multifamily, (b) retail, (c) office,
(d) industrial, (e) hotel, (f) student housing, (g) medical office product,
(h) self-storage or (i) nursing home.

 

“UCC Financing Statement”: A financing statement on Form UCC-1 or the proper
national UCC form, naming the Agent, as agent for the Buyers, as “Secured Party”
and Seller as “Debtor” and describing the Purchased Items.

 

“Unconsolidated Affiliates”: With respect to any Person, any other Person in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Underlying Mortgage Loan”: With respect to any Junior Interest, Mezzanine Loan,
Preferred Equity, CMBS, RMBS, Non-Controlling Interest or Pass-Through Interest,
a mortgage loan made in respect of the related Underlying Mortgaged Property.

 

“Underlying Mortgaged Property”: In the case of any:

 

(a)           Whole Loan (including any Transitional Asset), the Mortgaged
Property securing such Whole Loan;

 

(b)           Junior Interest, the Mortgaged Property securing such Junior
Interest (if the Junior Interest is of the type described in clause (a) of the
definition thereof), or the Mortgaged Property securing the Mortgage Loan in
which such Junior Interest represents a junior participation (if the Junior
Interest is of the type described in clause (b) of the definition thereof);

 

(c)           Mezzanine Loan, the Mortgaged Property that is owned by the Person
the Capital Stock of which is pledged as collateral security for such Mezzanine
Loan;

 

(d)           Preferred Equity, the income producing commercial real estate
owned by the entity whose equity ownership interest is represented by such
Preferred Equity;

 

31

--------------------------------------------------------------------------------


 

(e)           CMBS, the Mortgaged Property securing the mortgage loans related
to such security;

 

(f)            RMBS, the Mortgaged Property securing the mortgage loans related
to such security;

 

(g)           Non-Controlling Interest, the Mortgaged Property related to the
applicable mortgage asset which the Non-Controlling Interest represents an
interest in;

 

(h)           Pass-Through Interest, the Mortgaged Property related to the
applicable mortgage asset held by the grantor trust or similar pass-through
special purpose entity which issued such Pass-Through Interest;

 

(i)            Distressed Debt, the Mortgaged Property securing such Distressed
Debt; and

 

(j)            REO Property Loan, the Mortgaged Property securing such REO
Property Loan.

 

“Underlying Obligor”: Individually and collectively, as the context may require,
the obligor or obligors under a Mortgage Asset, including any Person that has
not signed the related Mortgage Note but owns an interest in the related
Underlying Mortgaged Property, which interest has been encumbered to secure such
Mortgage Asset.

 

“Underwriting Package”: An internal document or credit committee memorandum
(redacted to protect confidential information) setting forth all material
information relating to a Mortgage Asset which is known by a Seller, prepared by
a Seller for its evaluation of such Mortgage Asset, to include at a minimum the
data required in the relevant Confirmation.  In addition, (a)  with respect to
each Mortgage Asset which does not consist of RMBS and CMBS, the Underwriting
Package shall include, to the extent applicable, (i) a copy of the appraisal,
(ii) the current occupancy report (including tenant stack and rent roll),
(iii) a minimum of two (2) years of property level financial statements to the
extent available, (iv) current financial statement of the obligor, if any, on
the commercial mortgage loan, if available, (vi) the Mortgage Asset File,
(vii) all third party reports and agreed upon procedures, any letters and
reports (whether drafts or final forms), site inspection reports, market studies
and any other diligence conducted by Seller relating to such Mortgage Asset,
(viii) aging of all accounts receivable and accounts payable, (ix) copies of all
transaction documentation and (x) such further documents or information as the
Agent may request;

 

(b)           with respect to each Mortgage Asset which consists of RMBS, the
Underwriting Package shall include, to the extent applicable, (i) the related
prospectus, (ii) all distribution date statements issued in respect thereof
during the immediately preceding 12 months (or, if less, since the date such
RMBS was issued) and (iii) any other information delivered to certificate
holders in respect of such RMBS during the immediately preceding 6 months;

 

(c)           with respect to any Mortgage Asset which consists of CMBS, the
Underwriting Package shall include, to the extent applicable, (i) the related
prospectus or

 

32

--------------------------------------------------------------------------------


 

offering circular, (ii) all structural and collateral term sheets and all other
computational or other similar materials provided to a Seller in connection with
its acquisition of such CMBS, (iii) all distribution date statements issued in
respect thereof during the immediately preceding 12 months (or, if less, since
the date such CMBS was issued), (iv) all monthly CSMA reporting packages issued
in respect of such CMBS during the immediately preceding 12 months (or, if less,
since the date such CMBS was issued), (v) all Rating Agency pre-sale reports and
(vi) all asset summaries and any other due diligence materials, including,
without limitation, reports prepared by third parties, provided to Seller in
connection with its acquisition of such CMBS;

 

(d)           with respect to each Special Purpose Transaction requested to be
entered into to provide for the funding of future funding obligations, unless
the Agent shall otherwise agree, the Underwriting Package for such Special
Purpose Transaction shall include all such additional information as was
contemplated to be provided in connection with such funding when the initial
Transaction was entered into in respect of the related Purchased Asset.

 

“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
nonperfection, or the priority of the security interest in any Purchased Items
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or nonperfection, or priority.

 

“Wachovia Facility”: This Agreement and/or the Liquidity Facility.

 

“Wachovia Facility Availability”: At any time, an amount equal to the sum of
(i)   the excess, if any, of the aggregate Asset Value of all Purchased Assets
subject to Transactions then outstanding under this Agreement over the aggregate
outstanding Repurchase Price of all such Purchased Assets plus (ii) the amount
available to be borrowed at such time under the Liquidity Facility, determined
pursuant to Section 2.03 of the Liquidity Facility as the lesser of (x) the
Associated Value of the related Pledged Asset (as such terms are defined in the
Liquidity Facility), (y) to the extent no Eligible Asset is required to be
pledged pursuant to Section 6.11 of the Liquidity Facility, the amount then
available to be borrowed such that after giving effect to such Borrowing the
Total Liabilities Ratio of the Parent is less than seventy five percent (75%)
and the Fixed Charge Coverage Ratio of the Borrower is equal to or greater than
1.75x (as such terms are defined in the Liquidity Facility), and (z) the
Available Commitment at such time (as defined in the Liquidity Facility).

 

“Weighted Average LTV”: With respect to all Mortgage Assets at any time, the sum
of the products of the outstanding principal balances of such Mortgage Assets
and (1) for any Mortgage Asset which is a Whole Loan (including any Transitional
Asset), or a pari passu interest in a Whole Loan (including any Transitional
Asset), the product of the Purchase Rate for such Mortgage Asset and the LTV of
such Mortgage Asset and (2) for any Mortgage Asset which is not a Whole Loan, or
a pari passu interest in a Whole Loan, the sum of the LTV of any debt senior to
such Mortgage Asset and the product of (x) the Purchase Rate for such Mortgage

 

33

--------------------------------------------------------------------------------


 

Asset and (y) the LTV of such Mortgage Asset minus the First Dollar LTV for such
Mortgage Asset, divided by the total outstanding principal balances of all
Mortgage Assets.

 

“Wet Funding”:  A Transaction for which the Seller has delivered to the Agent a
Transaction Request pursuant to Section 3.03(d).

 

“Wet Mortgage Asset”:  An Eligible Asset for which the Seller has delivered a
Transaction Request and Transaction Request Package pursuant to
Section 3.02(e) hereof, and for which a complete Mortgage Asset File has not
been delivered to Custodian prior to the related Purchase Date.

 

“Whole Loan”: A performing first priority commercial real estate whole loan for
which the underwritten DSCR is not less than that set forth in the related
Confirmation as determined by the Agent after taking into account any reserves
and any other adjustments which Whole Loan includes, without limitation, (i) a
Mortgage Note and related Mortgage, and (ii) all right, title and interest of
the Seller in and to the Mortgaged Property covered by such Mortgage.  The Whole
Loan LTV and DSCR must take into account any senior or pari passu Indebtedness
secured directly or indirectly by the applicable Underlying Mortgaged Property,
including, without limitation, any preferred equity interest or mezzanine debt
that is senior to, or pari passu with, the related Mortgage Asset in right of
payment or priority.

 


SECTION 2.02           OTHER DEFINITIONAL PROVISIONS; DETERMINATIONS BY THE
AGENT.


 


(A)           ALL REFERENCES TO, AND CALCULATIONS REQUIRED TO BE MADE IN RESPECT
OF, ANY PRINCIPAL AND/OR INTEREST ASSOCIATED WITH ANY MORTGAGE ASSET, SHALL,
WITH RESPECT TO MORTGAGE ASSETS CONSISTING OF PREFERRED EQUITY, BE DEEMED TO
REFER, RESPECTIVELY, TO THE FACE AMOUNT OF SUCH PREFERRED EQUITY AND THE
PREFERRED RETURN OR YIELD (HOWEVER SUCH TERMS ARE DENOMINATED, AS SET FORTH IN
THE RELATED MORTGAGE ASSET DOCUMENTS), WHETHER PAYABLE OR ACCRUED.


 


(B)           AS USED HEREIN, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO, ACCOUNTING TERMS RELATING TO A SELLER NOT DEFINED IN
SECTION 2.01, AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 2.01, TO THE EXTENT
NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP.


 


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(E)           ALL MATTERS TO BE DETERMINED BY THE AGENT IN ITS SOLE DISCRETION
HEREUNDER SHALL BE DETERMINED BY THE AGENT IN ITS SOLE DISCRETION EXERCISED IN
GOOD FAITH.


 


(F)            ALL REFERENCES HEREIN, OR IN ANY OTHER REPURCHASE DOCUMENT, TO
“THE SELLER” SHALL REFER TO THE APPLICABLE SELLER OF A PURCHASED ASSET IN
CONNECTION WITH A TRANSACTION HEREUNDER.

 

34

--------------------------------------------------------------------------------


 


ARTICLE III

INITIATION; TERMINATION


 


SECTION 3.01           CONDITIONS PRECEDENT TO INITIAL TRANSACTION.  THE AGENT
AND EACH BUYER’S AGREEMENT TO ENTER INTO THE INITIAL TRANSACTION HEREUNDER IS
SUBJECT TO THE SATISFACTION, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE
MAKING OF SUCH TRANSACTION, OF THE CONDITION PRECEDENT THAT THE AGENT SHALL HAVE
RECEIVED FROM THE SELLERS PAYMENT OF AN AMOUNT EQUAL TO ALL FEES AND EXPENSES
PAYABLE HEREUNDER AND PURSUANT TO THE FEE LETTER, AND ALL OF THE FOLLOWING
DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE
AGENT AND ITS COUNSEL:

 


(A)           THE FOLLOWING REPURCHASE DOCUMENTS, AS WELL AS CERTAIN OTHER
DOCUMENTS, DELIVERED TO THE AGENT:


 

(I)            SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT.  THIS
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT DULY COMPLETED AND
EXECUTED BY EACH OF THE PARTIES HERETO;

 

(II)           CUSTODIAL AGREEMENT.  THE CUSTODIAL AGREEMENT, DULY EXECUTED AND
DELIVERED BY EACH OF THE PARTIES THERETO;

 

(III)          ACCOUNT CONTROL AGREEMENT.  THE ACCOUNT CONTROL AGREEMENT, DULY
EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO;

 

(IV)          INTEREST RATE PROTECTION AGREEMENTS.  ALL INTEREST RATE PROTECTION
AGREEMENTS REQUIRED PURSUANT TO SECTION 9.01(V), DULY EXECUTED AND DELIVERED BY
EACH OF THE PARTIES THERETO;

 

(V)           GUARANTEE AGREEMENT.  THE GUARANTEE AGREEMENT, DULY EXECUTED AND
DELIVERED BY THE GUARANTORS;

 

(VI)          PLEDGE AGREEMENT.  A PLEDGE AND SECURITY AGREEMENT, OR SUCH OTHER
PLEDGE AGREEMENT AS SHALL BE ACCEPTABLE TO THE AGENT IN ITS SOLE DISCRETION,
PURSUANT TO WHICH ALL OF THE CAPITAL STOCK OF THE SUBSIDIARIES OF THE PARENT AND
GKK CAPITAL LP SHALL BE PLEDGED IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
BUYERS HEREUNDER, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH OF
THE PARTIES THERETO;

 

(VII)         AMENDMENT TO LIQUIDITY FACILITY.  AN AMENDMENT TO THE LIQUIDITY
FACILITY, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH OF THE
PARTIES THERETO;

 

(VIII)        CONSENTS AND WAIVERS.  ANY AND ALL CONSENTS AND WAIVERS APPLICABLE
TO ANY SELLER OR TO THE MORTGAGE ASSETS;

 

(IX)           UCC FINANCING STATEMENTS.  UCC FINANCING STATEMENTS NAMING EACH
SELLER AS “DEBTOR” AND THE AGENT, AS AGENT FOR THE BUYERS, AS “SECURED PARTY”
AND DESCRIBING AS “COLLATERAL” THE PURCHASED ITEMS AND ANY OTHER DOCUMENTS
NECESSARY OR

 

35

--------------------------------------------------------------------------------


 

REQUESTED BY THE AGENT TO PERFECT THE SECURITY INTERESTS GRANTED BY THE SELLERS
IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE BUYERS, UNDER THIS AGREEMENT OR
ANY OTHER REPURCHASE DOCUMENT;

 


(B)           OPINIONS OF COUNSEL.  AN OPINION OR OPINIONS OF OUTSIDE COUNSEL TO
THE SELLERS, WHICH OPINION OR OPINIONS SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO THE AGENT AND SHALL INCLUDE GENERAL ISSUES OF FORMATION AND
ENFORCEABILITY WITH RESPECT TO EACH SELLER, FIRST PRIORITY PERFECTED SECURITY
INTEREST WITH RESPECT TO THE PURCHASED ASSETS, A NON-CONSOLIDATION OPINION AND
SUCH OTHER ISSUES AS REQUESTED BY THE AGENT;


 


(C)           ORGANIZATIONAL DOCUMENTS.  A GOOD STANDING CERTIFICATE AND
CERTIFIED COPIES OF THE CHARTER AND BY-LAWS (OR EQUIVALENT DOCUMENTS) OF EACH
SELLER AND OF ALL CORPORATE OR OTHER AUTHORITY FOR EACH SELLER WITH RESPECT TO
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE REPURCHASE DOCUMENTS AND EACH
OTHER DOCUMENT TO BE DELIVERED BY THE SELLER FROM TIME TO TIME IN CONNECTION
HEREWITH (AND THE AGENT MAY CONCLUSIVELY RELY ON SUCH CERTIFICATE UNTIL IT
RECEIVES NOTICE IN WRITING FROM THE SELLER TO THE CONTRARY);


 


(D)           SERVICING AGREEMENT.  WITH RESPECT TO ANY ELIGIBLE ASSET TO BE
PURCHASED HEREUNDER ON THE RELATED PURCHASE DATE WHICH IS NOT SERVICED BY
SELLER, SELLER SHALL HAVE PROVIDED TO THE AGENT A COPY OF THE RELATED SERVICING
AGREEMENT, CERTIFIED AS A TRUE, CORRECT AND COMPLETE COPY OF THE ORIGINAL,
TOGETHER WITH A SERVICER NOTICE, FULLY EXECUTED BY SELLER AND SERVICER;


 


(E)           CLOSING CERTIFICATION.  A CLOSING CERTIFICATION OF EACH SELLER.


 


(F)            FEES AND EXPENSES.  THE AGENT SHALL HAVE RECEIVED PAYMENT FROM
THE SELLERS OF AN AMOUNT EQUAL TO THE AMOUNT OF ACTUAL COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, THE FEES AND EXPENSES OF COUNSEL TO THE AGENT
AND/OR THE BUYERS, INCURRED BY THE AGENT AND/OR THE BUYERS IN CONNECTION WITH
THE DEVELOPMENT, PREPARATION AND EXECUTION OF THIS AGREEMENT, THE OTHER
REPURCHASE DOCUMENTS, THE WACHOVIA FACILITIES AND ANY OTHER DOCUMENTS PREPARED
IN CONNECTION HEREWITH OR THEREWITH; AND


 


(G)           OTHER DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED ALL SUCH OTHER AND
FURTHER DOCUMENTS, DOCUMENTATION AND LEGAL OPINIONS AS THE AGENT IN ITS SOLE
DISCRETION SHALL REASONABLY REQUIRE.


 


SECTION 3.02           CONDITIONS PRECEDENT TO ALL TRANSACTIONS.  THE AGENT’S
AND EACH BUYER’S AGREEMENT TO ENTER INTO EACH TRANSACTION (INCLUDING THE INITIAL
TRANSACTION) IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING FURTHER CONDITIONS
PRECEDENT, BOTH IMMEDIATELY PRIOR TO ENTERING INTO SUCH TRANSACTION AND ALSO
AFTER GIVING EFFECT TO THE CONSUMMATION THEREOF AND THE INTENDED USE OF THE
PROCEEDS OF THE SALE:

 


(A)           THE SELLER SHALL HAVE DELIVERED A CONFIRMATION VIA ELECTRONIC
TRANSMISSION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.03, AND
THE AGENT SHALL HAVE DETERMINED THAT THE MORTGAGE ASSET DESCRIBED IN SUCH
CONFIRMATION IS AN ELIGIBLE ASSET, SHALL HAVE APPROVED THE PURCHASE OF THE
MORTGAGE ASSET TO BE INCLUDED IN SUCH TRANSACTION IN ITS SOLE AND ABSOLUTE
DISCRETION AND SHALL HAVE OBTAINED ALL NECESSARY INTERNAL CREDIT APPROVALS FOR
SUCH TRANSACTION;

 

36

--------------------------------------------------------------------------------


 


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER THIS AGREEMENT, THE GUARANTEE AGREEMENT OR ANY OTHER REPURCHASE
DOCUMENT AND NO EVENT SHALL HAVE OCCURRED WHICH HAS, OR WOULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;


 


(C)           THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE SELLER, SUBSTANTIALLY IN THE FORM OF EXHIBIT J HERETO,
(I) SHOWING IN DETAIL THE CALCULATIONS DEMONSTRATING THAT, AFTER GIVING EFFECT
TO THE REQUESTED TRANSACTION, NO MARGIN DEFICIT SHALL THEN EXIST, (II) STATING
THAT, TO THE BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, SINCE THE DATE OF THE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO SECTION 9.01(B)(II), THE SELLER
HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS IN ALL
MATERIAL RESPECTS, AND SATISFIED IN ALL MATERIAL RESPECTS, EVERY CONDITION,
CONTAINED IN THIS AGREEMENT AND THE RELATED DOCUMENTS TO BE OBSERVED, PERFORMED
OR SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE
OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE,
(III) DESCRIBING ALL INTERESTS OF THE SELLER’S AFFILIATES IN ANY UNDERLYING
MORTGAGED PROPERTY RELATED TO ANY PROPOSED MORTGAGE ASSET (INCLUDING WITHOUT
LIMITATION, ANY LIEN, ENCUMBRANCE OR OTHER DEBT OR EQUITY POSITION OR OTHER
INTEREST IN THE UNDERLYING MORTGAGED PROPERTY THAT IS SENIOR OR JUNIOR TO, OR
PARI PASSU WITH, THE PROPOSED MORTGAGE ASSET IN RIGHT OF PAYMENT OR PRIORITY),
(IV) SHOWING IN DETAIL THE CALCULATIONS SUPPORTING SUCH RESPONSIBLE OFFICER’S
CERTIFICATION OF THE SELLER’S COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 9.01(F) AND SECTIONS 9.01(L)-(O) AND (V) CONFIRMING THAT ALL EQUITY OF
EACH OF THE SELLER’S SUBSIDIARIES HAS BEEN PLEDGED TO THE AGENT FOR THE BENEFIT
OF THE BUYERS;


 


(D)           BOTH IMMEDIATELY PRIOR TO THE REQUESTED TRANSACTION AND ALSO AFTER
GIVING EFFECT THERETO AND TO THE INTENDED USE THEREOF, THE REPRESENTATIONS AND
WARRANTIES MADE BY THE SELLER IN SECTION 8.01 AND IN SCHEDULES 1(A)-1(J), AS
APPLICABLE, SHALL BE TRUE, CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE
IN ALL MATERIAL RESPECTS WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF
SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO
HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE);


 


(E)           SUBJECT TO THE AGENT’S RIGHT TO PERFORM ONE OR MORE DUE DILIGENCE
REVIEWS PURSUANT TO SECTION 13.11, (I) IN THE CASE OF A DRY MORTGAGE ASSET,
SELLER SHALL HAVE DELIVERED A TRANSACTION REQUEST, A TRANSACTION REQUEST PACKAGE
AND ALL MORTGAGE ASSET DOCUMENTS TO THE CUSTODIAN AS REQUIRED BY THIS AGREEMENT
AND THE CUSTODIAL AGREEMENT AND BUYER HAS CONSENTED IN WRITING TO THE RELATED
MORTGAGE ASSET BECOMING A PURCHASED ASSET, AND (II) IN THE CASE OF A WET
MORTGAGE ASSET, SELLER HAS DELIVERED A TRANSACTION REQUEST, TRANSACTION REQUEST
PACKAGE AND PLEDGE TO DELIVER A COMPLETE MORTGAGE ASSET FILE WITH RESPECT TO ANY
WET MORTGAGE ASSETS IDENTIFIED ON SUCH TRANSACTION REQUEST WITHIN FIVE
(5) BUSINESS DAYS OF THE RELATED PURCHASE DATE; PROVIDED, THAT IF THE AGENT’S
DILIGENCE REVIEW OF THE MORTGAGE ASSET FILE REQUIRES THE DELIVERY OF A MORTGAGE
FILE OR THE EQUIVALENT, SELLER SHALL HAVE THE BENEFIT OF DELAYED DELIVERY UNDER
CIRCUMSTANCES AND PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN
SECTION 2.01(G)(II) OF THE CUSTODIAL AGREEMENT;


 


(F)            WITH RESPECT TO ANY DRY MORTGAGE ASSET TO BE PURCHASED HEREUNDER
ON THE RELATED PURCHASE DATE WHICH IS NOT SERVICED BY THE SELLER OR AN AFFILIATE
THEREOF, THE SELLER SHALL HAVE PROVIDED TO THE AGENT A COPY OF THE RELATED
SERVICING AGREEMENT, CERTIFIED AS A TRUE, CORRECT

 

37

--------------------------------------------------------------------------------


 


AND COMPLETE COPY OF THE ORIGINAL, TOGETHER WITH A SERVICER NOTICE, FULLY
EXECUTED BY THE SELLER AND THE SERVICER;

 


(G)           THE AGENT SHALL HAVE RECEIVED ALL FEES AND EXPENSES OF COUNSEL TO
THE AGENT AS REQUIRED HEREUNDER AND/OR BY THE FEE LETTER AND SECTION 13.01 AND,
TO THE EXTENT SELLER IS REQUIRED HEREUNDER TO REIMBURSE THE AGENT FOR SUCH
AMOUNTS, THE AGENT SHALL HAVE RECEIVED THE COSTS AND EXPENSES INCURRED BY IT IN
CONNECTION WITH THE ENTERING INTO OF ANY TRANSACTION HEREUNDER, INCLUDING,
WITHOUT LIMITATION, COSTS ASSOCIATED WITH DUE DILIGENCE, RECORDING OR OTHER
ADMINISTRATIVE EXPENSES NECESSARY OR INCIDENTAL TO THE EXECUTION OF ANY
TRANSACTION HEREUNDER, WHICH AMOUNTS, AT THE AGENT’S OPTION, MAY BE WITHHELD
FROM THE SALE PROCEEDS OF ANY TRANSACTION HEREUNDER;


 


(H)           NO MARGIN DEFICIT SHALL EXIST, EITHER IMMEDIATELY PRIOR TO OR
AFTER GIVING EFFECT TO THE REQUESTED TRANSACTION, AND NO MARKET DISRUPTION EVENT
SHALL HAVE OCCURRED AND BE CONTINUING.


 


(I)            WITH RESPECT TO DRY FUNDINGS, THE AGENT SHALL HAVE RECEIVED FROM
THE CUSTODIAN ON EACH PURCHASE DATE AN ASSET SCHEDULE AND EXCEPTION REPORT WITH
RESPECT TO EACH PURCHASED ASSET, DATED THE PURCHASE DATE, DULY COMPLETED AND
WITH EXCEPTIONS ACCEPTABLE TO THE AGENT IN ITS SOLE DISCRETION IN RESPECT OF
ELIGIBLE ASSETS TO BE PURCHASED HEREUNDER ON SUCH BUSINESS DAY;


 


(J)            THE AGENT SHALL HAVE RECEIVED FROM THE SELLER A RELEASE LETTER
COVERING EACH ELIGIBLE ASSET TO BE SOLD TO THE BUYERS;


 


(K)           PRIOR TO THE PURCHASE OF ANY MORTGAGE ASSET ACQUIRED (BY PURCHASE
OR OTHERWISE) BY THE SELLER FROM ANY AFFILIATE OF THE SELLER, THE AGENT SHALL
HAVE RECEIVED A NON-CONSOLIDATION OPINION AND A TRUE SALE OPINION;


 


(L)            THE AGENT SHALL NOT HAVE REASONABLY DETERMINED THAT THE
INTRODUCTION OF, OR A CHANGE IN, ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION
OR ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO ANY BUYER HAS MADE IT
UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED THAT IT IS UNLAWFUL,
FOR ANY BUYER TO ENTER INTO TRANSACTIONS;


 


(M)          THE INITIAL PURCHASE PRICE SPECIFIED IN A CONFIRMATION FOR A
MORTGAGE ASSET SHALL NOT BE LESS THAN $3,000,000 AND INCREMENTS OF $100,000
THEREAFTER; PROVIDED, THAT TWO (2) CONFIRMATIONS PER CALENDAR MONTH MAY SPECIFY
AN INITIAL PURCHASE PRICE IN AN AMOUNT GREATER THAN $1,000,000 AND LESS THAN
$3,000,000.


 


(N)           THE REPURCHASE DATE FOR SUCH TRANSACTION IS NOT LATER THAN THE
FINAL TERMINATION DATE;


 


(O)           THE SELLER SHALL HAVE TAKEN SUCH OTHER ACTION AS THE AGENT SHALL
HAVE REASONABLY REQUESTED IN ORDER TO TRANSFER THE PURCHASED ASSETS PURSUANT TO
THIS AGREEMENT AND TO PERFECT ALL SECURITY INTERESTS GRANTED UNDER THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT IN FAVOR OF THE AGENT FOR THE BENEFIT
OF THE BUYERS WITH RESPECT TO THE PURCHASED ASSETS;

 

38

--------------------------------------------------------------------------------


 


(P)           THE WEIGHTED AVERAGE PURCHASE RATE OF ALL MORTGAGE ASSETS SHALL
NOT EXCEED 85.0%;


 


(Q)           THE WEIGHTED AVERAGE LTV OF ALL MORTGAGE ASSETS SHALL NOT EXCEED
80.0%;


 


(R)            WITH RESPECT TO EACH SELLER THAT IS A SUBSIDARY OF GWF-I, THE
AGENT SHALL HAVE RECEIVED A PLEDGE AND SECURITY AGREEMENT, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT M, DULY EXECUTED AND DELIVERED BY GWF-I, AS
OWNER OF 100% OF THE EQUITY INTEREST OF THE SELLER;


 


(S)           WITH RESPECT TO ANY WET MORTGAGE ASSETS, THE AGENT SHALL HAVE
RECEIVED A COMPLETE TRANSACTION REQUEST PACKAGE AND AN ESCROW AGREEMENT IN THE
FORM ATTACHED HERETO AS EXHIBIT O;


 


(T)            THE SELLER SHALL HAVE ASSIGNED TO THE AGENT, FOR THE BENEFIT OF
THE BUYERS, ALL OF THE SELLER’S RIGHTS UNDER EACH INTEREST RATE PROTECTION
AGREEMENT ENTERED INTO WITH AN AFFILIATED HEDGE COUNTERPARTY IN RESPECT OF A
PURCHASED ASSET AND NO “TERMINATION EVENT”, “EVENT OF DEFAULT” OR “POTENTIAL
EVENT OF DEFAULT” (HOWEVER DENOMINATED) SHALL HAVE OCCURRED AND BE CONTINUING
UNDER ANY SUCH INTEREST RATE PROTECTION AGREEMENT; AND


 


(U)           THE AGENT SHALL HAVE RECEIVED ALL SUCH OTHER AND FURTHER
DOCUMENTS, DOCUMENTATION AND LEGAL OPINIONS (INCLUDING, WITHOUT LIMITATION,
OPINIONS REGARDING THE PERFECTION OF THE AGENT’S SECURITY INTERESTS) AS THE
AGENT IN ITS REASONABLE DISCRETION SHALL REASONABLY REQUIRE.


 

Each Confirmation delivered by any Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in this
Section 3.02 with respect to the Seller have been satisfied, waived or is not
applicable (both as of the date of such notice or request and as of the date of
such purchase).

 


SECTION 3.03           TRANSACTION MECHANICS; RELATED MATTERS.  (A)  DURING THE
PURCHASE PERIOD, IN THE SOLE DISCRETION OF THE AGENT, THE AGENT MAY FROM TIME TO
TIME PURCHASE FROM A SELLER CERTAIN ELIGIBLE ASSETS.  (FOR THE AVOIDANCE OF
DOUBT, THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT ANY DECISION BY WBNA, OR
ANY AFFILIATE THEREOF, TO ENTER INTO ANY RATE LOCK AGREEMENT, INTEREST RATE
PROTECTION AGREEMENT, TOTAL RETURN SWAP OR ANY OTHER AGREEMENT WITH RESPECT TO
ANY MORTGAGE ASSET, OTHER THAN A CONFIRMATION HEREUNDER, SHALL NOT REFLECT, AND
SHALL NOT BE DEEMED TO REFLECT, THE AGENT’S APPROVAL OF ANY MORTGAGE ASSET OR
ITS DETERMINATION TO ENTER INTO ANY TRANSACTION HEREUNDER.)  A SELLER SHALL
REQUEST A TRANSACTION, INCLUDING A SPECIAL PURPOSE TRANSACTION REQUESTED TO
EFFECT A WET FUNDING OR TO PROVIDE FOR THE FUNDING OF CERTAIN OBLIGATIONS
ASSOCIATED WITH A PURCHASED ASSET, BY DELIVERING TO THE AGENT (WITH A COPY TO
THE CUSTODIAN) VIA ELECTRONIC TRANSMISSION A REQUEST IN THE FORM OF EXHIBIT A
ATTACHED HERETO (A “TRANSACTION REQUEST”) WITHIN ONE (1) BUSINESS DAY AFTER THE
AGENT APPROVES SUCH TRANSACTION AND DELIVERS THE RELATED CONFIRMATION.

 


(B)           WITH RESPECT TO DRY MORTGAGE ASSETS, THE SELLER SHALL REQUEST A
TRANSACTION BY DELIVERING TO THE AGENT A TRANSACTION REQUEST (WITH A COPY TO THE
CUSTODIAN) VIA ELECTRONIC TRANSMISSION.  EACH SUCH TRANSACTION REQUEST SHALL
DESCRIBE THE MORTGAGE ASSETS

 

39

--------------------------------------------------------------------------------


 


PROPOSED TO BE PURCHASED (INCLUDING THE APPLICABLE CLASS AND TYPE), AND SET
FORTH (I) THE PROPOSED PURCHASE DATE (WHICH DATE, NOTWITHSTANDING ANY EXTENSION
OF TERMINATION DATE, SHALL NOT BE LATER THAN THE FINAL PURCHASE DATE), (II) THE
PROPOSED PURCHASE PRICE, (III) THE PROPOSED REPURCHASE DATE, (IV) THE PRICING
RATE APPLICABLE TO SUCH TRANSACTION, (V) THE APPLICABLE CLASS AND TYPE FOR EACH
MORTGAGE ASSET FOR WHICH THE SELLER IS REQUESTING THE TRANSACTION, (VI) WHETHER
SUCH TRANSACTION REQUEST PERTAINS TO A SPECIAL PURPOSE TRANSACTION (AND, IF SO,
A DESCRIPTION OF SUCH SPECIAL PURPOSE TRANSACTION) AND (VII) ANY ADDITIONAL
TERMS OR CONDITIONS NOT INCONSISTENT WITH THIS AGREEMENT AND SHALL BE
ACCOMPANIED BY THE UNDERWRITING PACKAGE WITH RESPECT TO SUCH DRY MORTGAGE
ASSETS.


 


(C)           UPON RECEIPT OF THE COMPLETE UNDERWRITING PACKAGE FOR ANY DRY
MORTGAGE ASSET, THE AGENT SHALL NOTIFY THE SELLER OF ITS APPROVAL OR DISAPPROVAL
OF EACH SUCH PROPOSED MORTGAGE ASSET WITHIN TEN (10) BUSINESS DAYS AFTER SUCH
RECEIPT; PROVIDED, THAT WITH RESPECT TO ANY TRANSACTION REQUEST PERTAINING TO A
POOL CONSISTING OF MORE THAN THREE (3) PROPOSED MORTGAGE ASSETS, THE AGENT MAY
NOTIFY THE SELLER OF ITS APPROVAL OR DISAPPROVAL OF SUCH PROPOSED MORTGAGE
ASSETS AFTER SUCH TEN (10) BUSINESS DAY PERIOD, PROVIDED SUCH NOTICE IS GIVEN AS
SOON AS PRACTICABLE AFTER THE EXPIRATION OF SUCH PERIOD.  IF THE AGENT SHALL
HAVE APPROVED A PROPOSED DRY MORTGAGE ASSET IN ACCORDANCE WITH THE PRECEDING
SENTENCE AND THE RELATED MORTGAGE ASSET FILE AND, IF APPLICABLE, THE RELATED MBS
FILE, SHALL HAVE BEEN DELIVERED IN ACCORDANCE WITH SECTION 3.03(H) BELOW, UPON
RECEIPT BY THE AGENT OF A TRUST RECEIPT AND EXCEPTION REPORT FROM CUSTODIAN AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THE AGENT, ON
BEHALF OF THE BUYERS, SHALL PURCHASE SUCH DRY MORTGAGE ASSETS ON THE PURCHASE
DATE.


 


(D)           WITH RESPECT TO ANY WET MORTGAGE ASSET, THE SELLER SHALL REQUEST A
TRANSACTION BY DELIVERING TO THE AGENT A TRANSACTION REQUEST (WITH A COPY TO THE
CUSTODIAN) VIA ELECTRONIC TRANSMISSION.  SUCH TRANSACTION REQUEST SHALL BE
DELIVERED NO LATER THAN 12:00 NOON (EASTERN TIME) TWO (2) BUSINESS DAYS PRIOR TO
THE REQUESTED PURCHASE DATE AND IT SHALL BE ACCOMPANIED BY ALL OF THE ITEMS
SPECIFIED IN CLAUSES (A) THROUGH (D) OF THE DEFINITION OF “TRANSACTION REQUEST
PACKAGE”; PROVIDED, THAT IF SUCH DELIVERY IS MADE AFTER 12:00 NOON (EASTERN
TIME) IT SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE NEXT SUCCEEDING BUSINESS
DAY AND THE REQUESTED PURCHASE DATE SHALL BE DEEMED TO BE THE DATE THAT IS TWO
(2) BUSINESS DAYS THEREAFTER.  EACH SUCH TRANSACTION REQUEST SHALL DESCRIBE THE
MORTGAGE ASSETS PROPOSED TO BE PURCHASED, AND SET FORTH (I) THE PROPOSED
PURCHASE DATE (WHICH DATE, NOTWITHSTANDING ANY EXTENSION OF TERMINATION DATE,
SHALL NOT BE LATER THAN THE FINAL PURCHASE DATE), (II) THE PROPOSED PURCHASE
PRICE, (III) THE PROPOSED REPURCHASE DATE, (IV) THE PRICING RATE APPLICABLE TO
SUCH TRANSACTION, (V) THE APPLICABLE CLASS AND TYPE FOR EACH MORTGAGE ASSET FOR
WHICH THE SELLER IS REQUESTING THE TRANSACTION AND (VI) ANY ADDITIONAL TERMS OR
CONDITIONS NOT INCONSISTENT WITH THIS AGREEMENT.  ALL OTHER ITEMS NECESSARY TO
EFFECT DELIVERY OF A COMPLETE TRANSACTION REQUEST PACKAGE SHALL BE DELIVERED NO
LATER THAN 12:00 NOON (EASTERN TIME) ON THE REQUESTED PURCHASE DATE (OR SUCH
LATER DATE AS MAY BE DEEMED TO BE THE PURCHASE DATE PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE); PROVIDED, THAT IF SUCH ITEMS ARE DELIVERED AFTER 12:00 NOON
(EASTERN TIME) ON SUCH REQUESTED PURCHASE DATE, THE AGENT MAY, IN ITS SOLE
DISCRETION, DECLINE TO ENTER INTO THE REQUESTED TRANSACTION OR MAY DEEM THE
PURCHASE DATE TO BE THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE
AGENT RECEIVED THE COMPLETE TRANSACTION REQUEST PACKAGE.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION HEREUNDER, THE FACT THAT THE
AGENT HAS CONDUCTED OR HAS FAILED TO CONDUCT ANY PARTIAL OR COMPLETE EXAMINATION
OR ANY OTHER DUE

 

40

--------------------------------------------------------------------------------


 


DILIGENCE REVIEW OF ANY PURCHASED ASSET SHALL IN NO WAY AFFECT ANY RIGHTS THE
AGENT OR ANY BUYER (OR ANY OF THEIR SUCCESSORS) MAY HAVE HEREUNDER OR OTHERWISE
WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES OR OTHER RIGHTS HEREUNDER,
INCLUDING WITHOUT LIMITATION, THE RIGHT TO DETERMINE AT ANY TIME THAT SUCH
PURCHASED ASSET IS NOT AN ELIGIBLE ASSET.


 


(F)            ON THE PURCHASE DATE FOR EACH MORTGAGE ASSET, THE SELLER SHALL
FORWARD TO THE AGENT VIA ELECTRONIC TRANSMISSION, A CONFIRMATION OF EACH
TRANSACTION, SUBSTANTIALLY IN THE FORM OF EXHIBIT B ATTACHED HERETO (A
“CONFIRMATION”).  THE CONFIRMATION SHALL SPECIFY ANY ADDITIONAL TERMS OR
CONDITIONS OF THE TRANSACTION NOT INCONSISTENT WITH THIS AGREEMENT OR AS
OTHERWISE AGREED TO BY THE AGENT.  IN THE EVENT THAT THE TERMS OF THE RELATED
CONFIRMATION ARE INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THIS AGREEMENT
SHALL SUPERSEDE THE CONFIRMATION WITH RESPECT TO THE INCONSISTENT TERMS ONLY;
PROVIDED, HOWEVER, THAT THE CONFIRMATION AND THIS AGREEMENT SHALL BE CONSTRUED
TO BE CUMULATIVE TO THE EXTENT POSSIBLE.  UPON RECEIPT OF THE CONFIRMATION, THE
AGENT SHALL EVIDENCE ITS AGREEMENT TO ENTER INTO THE REQUESTED TRANSACTION BY
ITS SIGNATURE THEREON AND RETURN SUCH CONFIRMATION TO THE SELLER.  ANY
CONFIRMATION EXECUTED BY THE AGENT SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE
SELLER ON THE DATE SUCH EXECUTED CONFIRMATION IS ACTUALLY RECEIVED BY THE
SELLER.


 


(G)           WITH RESPECT TO WET MORTGAGE ASSETS, FOLLOWING THE RECEIPT OF A
CONFIRMATION FROM THE AGENT, THE RELATED ESCROW AGREEMENT SHALL BE DELIVERED TO
CUSTODIAN WITH A COPY TO THE AGENT NOT LATER THAN 12:00 NOON (EASTERN TIME) ON
THE DAY PRIOR TO THE REQUESTED PURCHASE DATE, AS PROVIDED IN THE CUSTODIAL
AGREEMENT.  FOLLOWING THE AGENT’S RECEIPT OF THE FAXED ESCROW AGREEMENT AND
BUYER’S DETERMINATION THAT EACH OF THE WET MORTGAGE ASSETS IS AN ELIGIBLE ASSET,
THE AGENT SHALL WIRE FUNDS PURSUANT TO WIRING INSTRUCTIONS SET FORTH IN THE
ESCROW AGREEMENT.  ON THE BUSINESS DAY THAT CUSTODIAN RECEIVES THE COMPLETE
MORTGAGE ASSET FILES, THE CUSTODIAN WILL NOTIFY THE AGENT OF ITS RECEIPT OF SUCH
MORTGAGE ASSET FILES AND DELIVER TO THE AGENT A TRUST RECEIPT.  THE SELLER SHALL
CAUSE THE SETTLEMENT AGENT TO DELIVER THE MORTGAGE ASSET FILE WITH RESPECT TO
EACH MORTGAGE ASSET WITHIN ONE (1) BUSINESS DAY FOLLOWING THE PURCHASE DATE.
WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF SUCH MORTGAGE ASSET FILES, CUSTODIAN
SHALL DELIVER TO THE AGENT AN ASSET SCHEDULE AND EXCEPTION REPORT.


 


(H)           WITH RESPECT TO DRY MORTGAGE ASSETS, AT LEAST SEVEN (7) BUSINESS
DAYS PRIOR TO THE REQUESTED PURCHASE DATE, SELLER SHALL CAUSE (I) THE RELATED
MORTGAGE ASSET FILE PERTAINING TO EACH DRY MORTGAGE ASSET TO BE PURCHASED BY THE
AGENT TO BE DELIVERED TO THE CUSTODIAN IN ACCORDANCE WITH THE CUSTODIAL
AGREEMENT AND (II) WITH RESPECT TO ANY MORTGAGE ASSETS CONSISTING OF CMBS OR
RMBS, THE RELATED MBS FILE TO BE DELIVERED TO THE AGENT, FOR THE BENEFIT OF THE
BUYERS.  WITH RESPECT TO EACH WET MORTGAGE ASSET, NO LATER THAN 12:00 NOON
(EASTERN TIME) ON THE BUSINESS DAY PRIOR TO THE PURCHASE DATE, THE SELLER SHALL
DELIVER TO THE AGENT A COMPLETED TRANSACTION REQUEST AND TRANSACTION REQUEST
PACKAGE, ALONG WITH ANY OTHER DOCUMENTS OR CERTIFICATIONS REQUIRED TO BE
DELIVERED IN CONNECTION WITH SUCH TRANSACTION REQUEST PURSUANT TO THE CUSTODIAL
AGREEMENT.  SUBJECT TO THE PROVISO IN SECTION 3.02(E)(II), WITHIN FIVE
(5) BUSINESS DAYS OF THE RELATED PURCHASE DATE, THE MORTGAGE ASSET DOCUMENTS
PERTAINING TO EACH WET MORTGAGE ASSET PURCHASED BY THE AGENT ON BEHALF OF THE
BUYERS SHALL BE DELIVERED TO THE CUSTODIAN IN ACCORDANCE WITH THE CUSTODIAL
AGREEMENT.  WITHIN FIVE (5) BUSINESS DAYS OF THE RELATED PURCHASE DATE, THE
SELLER SHALL DELIVER TO THE AGENT A COMPLETE UNDERWRITING PACKAGE WITH RESPECT
TO ANY WET MORTGAGE ASSETS PURCHASED BY THE AGENT ON BEHALF OF THE BUYERS.

 

41

--------------------------------------------------------------------------------


 


(I)            EACH CONFIRMATION, TOGETHER WITH THIS AGREEMENT, SHALL CONSTITUTE
CONCLUSIVE EVIDENCE OF THE TERMS AGREED BETWEEN THE AGENT AND THE SELLER WITH
RESPECT TO THE TRANSACTION TO WHICH THE CONFIRMATION RELATES, AND THE SELLER’S
ACCEPTANCE OF THE RELATED PROCEEDS SHALL CONSTITUTE THE SELLER’S AGREEMENT TO
THE TERMS OF SUCH CONFIRMATION.  IT IS THE INTENTION OF THE PARTIES THAT EACH
CONFIRMATION SHALL NOT BE SEPARATE FROM THIS AGREEMENT BUT SHALL BE MADE A PART
OF THIS AGREEMENT.  IN THE EVENT THAT ANY TERMS OR CONDITIONS OF ANY
CONFIRMATION ARE INCONSISTENT, OR IN DIRECT CONFLICT, WITH THIS AGREEMENT, THE
TERMS OF SUCH CONFIRMATION SHALL PREVAIL; PROVIDED, THAT SUCH CONFIRMATION AND
THIS AGREEMENT SHALL BE CONSTRUED TO BE CUMULATIVE TO THE EXTENT POSSIBLE.


 


(J)            ON THE REPURCHASE DATE, TERMINATION OF A TRANSACTION WILL BE
EFFECTED BY TRANSFER TO THE SELLER OR ITS DESIGNEE OF THE PURCHASED ASSETS AND
RECEIPT OF THE REPURCHASE PRICE BY THE AGENT.  TO THE EXTENT A NET AMOUNT IS
OWED TO ONE PARTY, THE OTHER PARTY SHALL PAY SUCH AMOUNT TO SUCH PARTY.  THE
AGENT SHALL DIRECT CUSTODIAN TO DELIVER THE RELATED MORTGAGE FILES TO THE SELLER
OR ITS DESIGNEE AT THE SELLER’S EXPENSE ON THE REPURCHASE DATE.


 


(K)           IN NO EVENT SHALL A TRANSACTION BE ENTERED INTO WHEN ANY MARGIN
DEFICIT EXISTS OR WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, WHEN THE REPURCHASE DATE FOR SUCH TRANSACTION WOULD BE LATER THAN
THE FACILITY TERMINATION DATE OR TO THE EXTENT THAT AFTER GIVING EFFECT TO SUCH
TRANSACTION THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE ASSETS SUBJECT TO
TRANSACTIONS THEN OUTSTANDING WOULD EXCEED THE MAXIMUM AMOUNT.


 


(L)            PURSUANT TO SECTION 3.01(B) OF THE CUSTODIAL AGREEMENT, THE
CUSTODIAN SHALL DELIVER TO THE SELLER AND THE AGENT AN ASSET SCHEDULE AND
EXCEPTION REPORT WITH RESPECT TO THE DRY MORTGAGE ASSETS WHICH THE SELLER HAS
REQUESTED THE AGENT PURCHASE, ON BEHALF OF THE BUYERS, ON SUCH PURCHASE DATE,
AND NO LATER THAN 12:00 P.M., NEW YORK CITY TIME, ON EACH PURCHASE DATE, THE
CUSTODIAN SHALL DELIVER TO THE AGENT A DRY TRUST RECEIPT IN RESPECT OF ALL SUCH
DRY MORTGAGE ASSETS PURCHASED BY THE AGENT, ON BEHALF OF THE BUYERS, ON SUCH
PURCHASE DATE.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE III, THE PURCHASE
PRICE FOR EACH ELIGIBLE ASSET WILL BE MADE AVAILABLE TO THE SELLER BY THE AGENT
TRANSFERRING THE AGGREGATE AMOUNT OF SUCH PURCHASE PRICE IN ACCORDANCE WITH THE
WIRING INSTRUCTIONS SET FORTH IN RESPECT OF THE SELLER ON SCHEDULE 2.


 


SECTION 3.04           REPURCHASES.


 


(A)           OPTIONAL REPURCHASES.  SUBJECT TO THE PAYMENT OF ANY LIBOR
BREAKAGE COSTS AND ANY OTHER FEE OR PAYMENT THEN DUE IN ACCORDANCE WITH TERMS
HEREOF, THE SELLER MAY REPURCHASE PURCHASED ASSETS, WITHOUT PENALTY OR PREMIUM
(OTHER THAN ANY FEES PAYABLE), IN WHOLE ON ANY DATE AND IN PART ON ANY DATE SO
LONG AS NO MARGIN DEFICIT, DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
THEN BE CONTINUING.  IF THE SELLER INTENDS TO MAKE ANY SUCH REPURCHASE, THE
SELLER SHALL GIVE ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE THEREOF TO THE
AGENT, WHICH NOTICE SHALL SPECIFICALLY IDENTIFY ANY PURCHASED ASSETS TO BE
REPURCHASED IN WHOLE.  THE REPURCHASE PRICE SPECIFIED IN ANY SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, AND, UPON PAYMENT THEREOF,
SUCH AMOUNT SHALL BE APPLIED (I) WITH RESPECT TO PURCHASED ASSETS BEING
REPURCHASED IN WHOLE, SUBJECT TO SECTION 3.04(C), TO THE REPURCHASE PRICE OF THE
PURCHASED ASSETS IDENTIFIED BY THE SELLER AND (II) WITH RESPECT TO REPURCHASES
MADE IN PART, PRO RATA TO THE REPURCHASE PRICE OF ALL PURCHASED ASSETS.

 

42

--------------------------------------------------------------------------------


 


(B)           MANDATORY REPURCHASES.


 

(I)            IN THE EVENT THAT THE FINAL TERMINATION DATE (AS SPECIFIED IN
CLAUSE (I) OF THE DEFINITION THEREOF, THE “ORIGINAL FINAL TERMINATION DATE”) IS
EXTENDED IN ACCORDANCE WITH SECTION 3.05(A), IN ADDITION TO ANY OTHER AMOUNTS
DUE AND PAYABLE AT ANY TIME PURSUANT TO THIS AGREEMENT OR ANY OTHER REPURCHASE
DOCUMENT, THE SELLERS SHALL MAKE EQUAL QUARTERLY PAYMENTS, BEGINNING ON THE DATE
OCCURRING THREE (3) CALENDAR MONTHS AFTER THE ORIGINAL FINAL TERMINATION DATE
(OR IF SUCH DATE IS NOT A BUSINESS DAY, ON THE IMMEDIATELY PRECEDING BUSINESS
DAY), IN A TOTAL AMOUNT EQUAL TO THE AGGREGATE REPURCHASE PRICE OUTSTANDING AS
OF THE ORIGINAL FINAL TERMINATION DATE, UNLESS THE AGGREGATE REPURCHASE PRICE IS
PAID IN FULL PRIOR TO SUCH QUARTERLY PAYMENTS BEING DUE.

 

(II)           IN THE EVENT THAT THE WEIGHTED AVERAGE PURCHASE RATE OF ALL
MORTGAGE ASSETS EXCEEDS 85.0%, THE SELLERS SHALL REPURCHASE SUCH MORTGAGE ASSETS
AS THE AGENT SHALL HAVE DETERMINED ARE NECESSARY SO THAT THE WEIGHTED AVERAGE
PURCHASE RATE OF ALL MORTGAGE ASSETS DOES NOT EXCEED 85.0%; PROVIDED, HOWEVER,
THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, IF THE SELLER
SPECIFICALLY NOTIFIES THE AGENT IN WRITING PRIOR TO THE AGENT PURCHASING A
PARTICULAR MORTGAGE ASSET THAT PURCHASING SUCH MORTGAGE ASSET WILL CAUSE THE
WEIGHTED AVERAGE PURCHASE RATE TO EXCEED 85.0% AND THE AGENT APPROVES AND
PURCHASES SUCH MORTGAGE ASSET, SELLERS SHALL NOT BE REQUIRED TO REPURCHASE ANY
MORTGAGE ASSETS BASED SOLELY ON THE INCREASED WEIGHTED AVERAGE PURCHASE RATE
CAUSED BY THE PURCHASE OF SUCH MORTGAGE ASSET.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SUBSECTION SHALL IN ANY WAY IMPAIR THE AGENT’S ABILITY TO ISSUE
A MARGIN DEFICIT NOTICE AND REQUIRE SATISFACTION OF ANY MARGIN DEFICIT IN THE
MANNER AND WITHIN THE TIME FRAMES AS PROVIDED IN THIS AGREEMENT.

 

(III)          IN THE EVENT THAT THE WEIGHTED AVERAGE LTV OF ALL MORTGAGE ASSETS
EXCEEDS 80.0%, THE SELLERS SHALL PAY A PORTION OF THE REPURCHASE PRICE OF
PURCHASED ASSETS SELECTED BY THE SELLERS UNTIL THE WEIGHTED AVERAGE LTV OF ALL
MORTGAGE ASSETS DOES NOT EXCEED 80.0%.

 


SECTION 3.05           TERMINATION DATES; MAXIMUM AMOUNT.


 


(A)           EXTENSION OF TERMINATION DATES.  UPON WRITTEN REQUEST OF ALL OF
THE SELLERS DELIVERED TO THE AGENT AT LEAST NINETY (90) DAYS, BUT IN NO EVENT
EARLIER THAN 120 DAYS, PRIOR TO ANY TERMINATION DATE, AND SO LONG AS NO EVENT
WHICH HAS A MATERIAL ADVERSE EFFECT AND NO MARGIN DEFICIT, DEFAULT OR EVENT OF
DEFAULT, OR ANY DEFAULT UNDER ANY OTHER REPURCHASE DOCUMENT, SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH TERMINATION DATE, AND SO LONG AS ALL REPRESENTATIONS
AND WARRANTIES ARE TRUE, CORRECT, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS
ON SUCH TERMINATION DATE, THE AGENT MAY IN ITS SOLE DISCRETION AGREE TO EXTEND
SUCH TERMINATION DATE BY GIVING WRITTEN NOTICE TO THE SELLERS OF SUCH EXTENSION
AND OF THE NEW TERMINATION DATE DETERMINED BY THE AGENT; PROVIDED, THAT (I) ANY
FAILURE BY THE AGENT TO DELIVER ANY SUCH NOTICE OF EXTENSION TO THE SELLERS
SHALL BE DEEMED TO BE THE AGENT’S DETERMINATION NOT TO EXTEND SUCH TERMINATION
DATE, (II) IN NO EVENT SHALL THE SECOND TERMINATION DATE OR THE FINAL
TERMINATION DATE BE EXTENDED UNLESS THE PARENT SHALL BE LISTED ON A NATIONAL
SECURITIES EXCHANGE AND (III) NO TERMINATION DATE SHALL BE EXTENDED UNLESS THE
AGENT SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE EXTENSION FEE (AS
DEFINED IN THE FEE LETTER).

 

43

--------------------------------------------------------------------------------


 


(B)           [RESERVED.]


 


(C)           REDUCTION OF MAXIMUM AMOUNT; ACCELERATION OF FACILITY TERMINATION
DATE.  THE MAXIMUM AMOUNT MAY BE REDUCED FROM TIME TO TIME AT THE ELECTION OF
ALL OF THE SELLERS UPON THIRTY (30) DAYS ADVANCE WRITTEN NOTICE TO THE AGENT;
PROVIDED, THAT (I) ANY SUCH REDUCTION SHALL BE IN A MINIMUM AMOUNT OF
$10,000,000 AND A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (II) NO
DEFAULT OF EVENT OF DEFAULT SHALL EXIST IMMEDIATELY AFTER GIVING EFFECT TO ANY
SUCH REDUCTION, AND (III) NO MARGIN DEFICIT SHALL EXIST IMMEDIATELY AFTER GIVING
EFFECT TO ANY SUCH REDUCTION (AND TO ANY PAYMENTS MADE CONTEMPORANEOUSLY
THEREWITH).  IN THE EVENT THAT THE MAXIMUM AMOUNT IS, OR IS AT ANY TIME
REQUESTED BY THE SELLERS TO BE, LESS THAN $100,000,000, THE MAXIMUM AMOUNT MAY
BE REDUCED TO $0 AT THE ELECTION OF THE AGENT UPON FIVE (5) DAYS ADVANCE WRITTEN
NOTICE TO THE SELLERS, WHEREUPON THE FACILITY TERMINATION DATE SHALL BE DEEMED
TO HAVE OCCURRED AND ALL AMOUNTS OUTSTANDING UNDER THE THIS AGREEMENT AND THE
OTHER REPURCHASE DOCUMENTS SHALL BE THEN DUE AND PAYABLE.


 


(D)           NO OBLIGATION TO EXTEND FACILITY TERMINATION DATE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3.05 OR OTHERWISE HEREIN,
NEITHER THE AGENT NOR ANY BUYER (OR ANY OF THEIR RESPECTIVE AFFILIATES) SHALL BE
UNDER ANY OBLIGATION TO EXTEND THE FACILITY TERMINATION DATE.


 


SECTION 3.06           PAYMENT OF PRICE DIFFERENTIAL.


 


(A)           NOTWITHSTANDING THAT THE SELLERS, THE AGENT AND THE BUYERS INTEND
THAT THE TRANSACTIONS HEREUNDER BE SALES TO THE BUYERS OF THE PURCHASED ASSETS,
THE SELLERS SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE BUYERS, AN AMOUNT
EQUAL TO THE ACCRUED PRICE DIFFERENTIAL OF EACH TRANSACTION THROUGH BUT NOT
INCLUDING THE PAYMENT CALCULATION DATE (EACH SUCH PAYMENT, A “PERIODIC ADVANCE
REPURCHASE PAYMENT”) ON EACH PAYMENT DATE LESS ANY PORTION THEREOF PREVIOUSLY
PAID, IF ANY.  THE AGENT SHALL DELIVER TO THE SELLERS, VIA ELECTRONIC
TRANSMISSION, NOTICE OF THE REQUIRED PERIODIC ADVANCE REPURCHASE PAYMENT, AND A
DETAILED CALCULATION THEREOF, ON OR PRIOR TO THE FIFTH (5TH) BUSINESS DAY
PRECEDING EACH PAYMENT DATE.  IF THE SELLERS FAIL TO MAKE ALL OR PART OF THE
PERIODIC ADVANCE REPURCHASE PAYMENT BY 5:00 P.M., NEW YORK CITY TIME, ON THE
PAYMENT DATE, THE SELLERS SHALL BE OBLIGATED TO PAY TO THE AGENT FOR THE ACCOUNT
OF THE BUYERS (IN ADDITION TO, AND TOGETHER WITH, THE PERIODIC ADVANCE
REPURCHASE PAYMENT) INTEREST ON THE UNPAID AMOUNT OF THE PERIODIC ADVANCE
REPURCHASE PAYMENT AT A RATE PER ANNUM EQUAL TO THE POST-DEFAULT RATE (THE “LATE
PAYMENT FEE”) UNTIL THE OVERDUE PERIODIC ADVANCE REPURCHASE PAYMENT IS RECEIVED
IN FULL BY THE AGENT FOR THE ACCOUNT OF THE BUYERS.


 


(B)           IF ANY SELLER REPURCHASES PURCHASED ASSETS ON A DAY OTHER THAN THE
LAST DAY OF THE EURODOLLAR PERIOD APPLICABLE TO THE RELATED TRANSACTION, ALL OF
THE SELLERS SHALL JOINTLY AND SEVERALLY INDEMNIFY THE AGENT AND EACH BUYER AND
HOLD THE AGENT AND EACH BUYER HARMLESS FROM ANY ACTUAL LIABILITIES, LOSSES,
COSTS AND/OR EXPENSES WHICH THE AGENT OR ANY BUYER SUSTAINS OR INCURS ARISING
FROM THE REEMPLOYMENT OF FUNDS OBTAINED BY BUYER HEREUNDER OR FROM FEES PAYABLE
TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED (“BREAKAGE
COSTS”), IN EACH CASE FOR THE REMAINDER OF THE APPLICABLE EURODOLLAR PERIOD. 
THE AGENT SHALL DELIVER TO THE SELLERS A STATEMENT SETTING FORTH THE AMOUNT AND
BASIS OF DETERMINATION OF ANY BREAKAGE COSTS IN REASONABLE DETAIL, IT BEING
AGREED THAT SUCH STATEMENT AND THE METHOD OF ITS CALCULATION SHALL BE CONCLUSIVE
AND BINDING UPON THE SELLERS ABSENT MANIFEST ERROR.  THIS SECTION 3.06(B) SHALL
SURVIVE

 

44

--------------------------------------------------------------------------------


 


TERMINATION OF THIS AGREEMENT AND REPURCHASE OF ALL PURCHASED ASSETS SUBJECT TO
TRANSACTIONS HEREUNDER.


 


ARTICLE IV

MARGIN MAINTENANCE


 


SECTION 4.01           MARGIN ADJUSTMENTS.  (A)  IF AT ANY TIME THE AGGREGATE
REPURCHASE PRICE FOR ALL PURCHASED ASSETS EXCEEDS THE AGGREGATE ASSET VALUE OF
THE PURCHASED ASSETS, THEN THE AGENT MAY, BY DELIVERY TO THE SELLERS OF A MARGIN
DEFICIT NOTICE, REQUIRE THE SELLERS TO, AT THE SELLERS’ OPTION, NO LATER THAN
THE MARGIN CORRECTION DEADLINE, (I) SELL TO THE BUYERS FOR NO ADDITIONAL
CONSIDERATION (BY TRANSFER TO THE AGENT OR ITS DESIGNEE, INCLUDING THE
CUSTODIAN) ADDITIONAL ELIGIBLE ASSETS (“ADDITIONAL PURCHASED ASSETS”),
(II) REPURCHASE PURCHASED ASSETS AT THE REPURCHASE PRICE, (III) MAKE A PAYMENT
IN REDUCTION OF THE AGGREGATE REPURCHASE PRICE (TO BE ALLOCATED TO THE
REPURCHASE PRICE OF ONE OR MORE PURCHASED ASSETS, AS THE SELLERS SHALL DIRECT TO
THE AGENT IN WRITING) OR (IV) CHOOSE ANY COMBINATION OF THE FOREGOING, SO THAT,
AFTER GIVING EFFECT TO SUCH TRANSFERS, REPURCHASES AND PAYMENTS, THE AGGREGATE
REPURCHASE PRICE FOR ALL PURCHASED ASSETS DOES NOT EXCEED THE AGGREGATE ASSET
VALUE THEREOF.

 


(B)           IF AT ANY TIME THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE
ASSETS SUBJECT TO TRANSACTIONS THEN OUTSTANDING EXCEEDS THE MAXIMUM AMOUNT THEN
IN EFFECT (INCLUDING, WITHOUT LIMITATION, AFTER GIVING EFFECT TO THE DECREASES
IN THE MAXIMUM AMOUNT WHICH SHALL OCCUR ON THE FIRST TERMINATION DATE AND THE
SECOND TERMINATION DATE), OR THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE
ASSETS SUBJECT TO SPECIAL PURPOSE TRANSACTIONS THEN OUTSTANDING EXCEEDS AN
AMOUNT EQUAL TO 15% OF THE MAXIMUM AMOUNT, THEN THE AGENT MAY, BY DELIVERY TO
THE SELLERS OF A MARGIN DEFICIT NOTICE, REQUIRE THE SELLERS TO, NO LATER THAN
THE MARGIN CORRECTION DEADLINE, (I) REPURCHASE PURCHASED ASSETS AT THE
REPURCHASE PRICE, (II) MAKE A PAYMENT IN REDUCTION OF THE REPURCHASE PRICE OR
(III) CHOOSE ANY COMBINATION OF THE FOREGOING, SO THAT, AFTER GIVING EFFECT TO
SUCH REPURCHASES AND PAYMENTS, THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE
ASSETS SUBJECT TO TRANSACTIONS THEN OUTSTANDING DOES NOT EXCEED THE MAXIMUM
AMOUNT THEN IN EFFECT, OR THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE ASSETS
SUBJECT TO SPECIAL PURPOSE TRANSACTIONS THEN OUTSTANDING DOES NOT EXCEED AN
AMOUNT EQUAL TO 15% OF THE MAXIMUM AMOUNT AS APPLICABLE.


 


(C)           EXCEPT AS CONTEMPLATED BY SECTION 4.02(A) OR (B) AS A REPURCHASE
PAYMENT OR AS OTHERWISE AGREED IN WRITING BY THE AGENT, ALL CASH TRANSFERRED TO
THE AGENT PURSUANT TO THIS SECTION 4.01 SHALL BE DEPOSITED IN THE ACCOUNT SET
FORTH IN SECTION 7.01 HEREOF AND SHALL BE DEEMED TO REDUCE THE AGGREGATE
REPURCHASE PRICE WITH RESPECT TO ALL OUTSTANDING TRANSACTIONS.


 


(D)           THE AGENT’S ELECTION, IN ITS SOLE AND ABSOLUTE DISCRETION, NOT TO
DELIVER A MARGIN DEFICIT NOTICE AT ANY TIME A SUCH A NOTICE IS PERMITTED TO BE
DELIVERED BY SECTION 4.01(A) OR 4.01(B) SHALL NOT IN ANY WAY LIMIT OR IMPAIR THE
AGENT’S RIGHT TO DELIVER A MARGIN DEFICIT NOTICE AT ANY OTHER TIME SUCH A NOTICE
IS PERMITTED TO BE DELIVERED BY SECTION 4.01(A) OR 4.01(B).


 


SECTION 4.02           MARGIN CORRECTION DEADLINE.  (A)  SUBJECT TO
SECTION 4.02(B), ALL TRANSFERS, REPURCHASES AND PAYMENTS TO BE MADE BY THE
SELLERS IN SATISFACTION OF ANY MARGIN DEFICIT NOTICE DELIVERED PURSUANT TO
SECTION 4.01(A) OR 4.01(B) SHALL BE COMPLETED NO LATER THAN

 

45

--------------------------------------------------------------------------------


 


THE TIME THAT IS TWENTY-FOUR (24) HOURS AFTER SUCH NOTICE IS FIRST RECEIVED BY
ANY SELLER (OR IF SUCH TIME IS NOT DURING A BUSINESS DAY, THEN NO LATER THAN THE
SAME TIME ON THE NEXT BUSINESS DAY).

 


(B)           NOTWITHSTANDING THE FOREGOING, THE DEADLINE FOR COMPLETION OF ANY
REPURCHASES OR PAYMENTS TO BE MADE IN SATISFACTION OF ANY MARGIN DEFICIT NOTICE
DELIVERED PURSUANT TO SECTION 4.01(A) IN RESPECT OF ANY MORTGAGE ASSET (OTHER
THAN RMBS) SHALL BE EXTENDED TO 12:00 P.M., NEW YORK CITY TIME, ON THE FIFTEENTH
(15TH) BUSINESS DAY FOLLOWING THE DATE ON WHICH THE APPLICABLE MARGIN DEFICIT
NOTICE WAS FIRST RECEIVED BY ANY SELLER; PROVIDED, THAT NO LATER THAN THE TIME
THAT IS TWENTY-FOUR (24) HOURS AFTER SUCH NOTICE IS FIRST RECEIVED BY ANY SELLER
(OR IF SUCH TIME IS NOT DURING A BUSINESS DAY, THEN NO LATER THAN THE SAME TIME
ON THE NEXT BUSINESS DAY), THE AGENT SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT
EQUAL TO THE MARGIN DEFICIT, WHICH AMOUNT SHALL BE HELD BY THE AGENT AS CASH
COLLATERAL AND NOT APPLIED TO THE REDUCTION OF THE AGGREGATE REPURCHASE PRICE SO
LONG AS ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED: (I) NO DEFAULT OF EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) NO ELIGIBLE ASSET IN RESPECT OF
WHICH SUCH REPURCHASE OR PAYMENT IS TO BE MADE IS IN ANY MONETARY OR
NON-MONETARY DEFAULT OR IS OTHERWISE A DELINQUENT MORTGAGE ASSET, (III) THE
SELLERS ARE MAKING DILIGENT AND GOOD FAITH EFFORTS TO EFFECT THE NECESSARY
REPURCHASE OR PAYMENT, (IV) NO CASH FLOW SHALL BE DISTRIBUTED IN ANY MANNER BY
ANY SELLER EXCEPT TO THE AGENT OR INTO THE COLLECTION ACCOUNT (AND THE PARENT,
INCLUDING ITS AFFILIATES, SHALL NOT BE ENTITLED TO, AND SHALL NOT RECEIVE, FROM
ANY SELLER ANY FEES, COMPENSATION OR OTHER PAYMENTS OF ANY KIND UNTIL ALL
REPURCHASES AND PAYMENTS NECESSARY TO BE MADE IN SATISFACTION OF THE MARGIN
DEFICIT NOTICE SHALL HAVE BEEN COMPLETED), AND (V) THE SELLERS PROVIDE TO THE
AGENT, ON A PERIODIC BASIS, A SUMMARY OF ALL EFFORTS TO BE MADE BY THE SELLERS
TO EFFECT THE NECESSARY REPURCHASE OR PAYMENT.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IN THE EVENT ANY SELLER FAILS TO CORRECT A MARGIN DEFICIT
WITHIN TWENTY-FOUR (24) HOURS FOLLOWING RECEIPT BY A SELLER OF A MARGIN DEFICIT
NOTICE, THE PROVISIONS OF THIS SECTION 4.02(B) SHALL NOT PROHIBIT, PREVENT OR
RESTRICT, IN ANY MANNER, THE AGENT FROM SELLING THE PURCHASED ASSET WHICH IS
SUBJECT TO THE MARGIN DEFICIT AND RETAINING THE PROCEEDS OF SUCH SALE, TO THE
EXTENT THE RELATED SALE PRICE IS AT LEAST EQUAL TO THE REPURCHASE PRICE OF SUCH
PURCHASED ASSET; PROVIDED, HOWEVER, THAT IN THE EVENT ANY GUARANTOR, IN ITS
CAPACITY AS BORROWER, HAS DULY REQUESTED THAT A BORROWING BE MADE UNDER THE
LIQUIDITY FACILITY FOR THE PURPOSE OF FUNDING ANY MARGIN DEFICIT HEREUNDER,
SELLER SHALL HAVE NOT LESS THAN FORTY-EIGHT (48) HOURS TO CORRECT SUCH MARGIN
DEFICIT.  IF THE AGENT SELLS SUCH PURCHASED ASSET FOR AN AMOUNT AT LEAST EQUAL
TO THE REPURCHASE PRICE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, THE
MARGIN DEFICIT WITH RESPECT TO SUCH PURCHASED ASSET WILL NOT, IN AND OF ITSELF,
BE DEEMED TO BE AN EVENT OF DEFAULT.  THE AGENT SHALL REPORT THE STATUS OF THE
SALE OF ANY PURCHASED ASSETS WHICH ARE SUBJECT TO A MARGIN DEFICIT TO SELLERS
EVERY OTHER BUSINESS DAY DURING THE FIFTEEN-DAY PERIOD FOLLOWING THE DELIVERY OF
A MARGIN DEFICIT NOTICE BY THE AGENT TO SELLERS WITH RESPECT TO SUCH PURCHASED
ASSETS.


 


ARTICLE V

INCOME PAYMENTS; REQUIREMENTS OF LAW


 


SECTION 5.01           INCOME PAYMENTS.  SUBJECT TO THE CONDITIONS SET FORTH
BELOW, THE SELLERS SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO ALL INCOME
PAID OR DISTRIBUTED ON OR IN RESPECT OF THE PURCHASED ASSETS THAT IS NOT
OTHERWISE RECEIVED BY ANY SELLER, TO THE FULL EXTENT IT WOULD BE SO ENTITLED IF
THE MORTGAGE ASSETS HAD NOT BEEN SOLD TO THE BUYERS.  NOTWITHSTANDING

 

46

--------------------------------------------------------------------------------


 


THE FOREGOING, EACH SELLER HEREBY AGREES (I) TO INSTRUCT EACH APPLICABLE
TRUSTEE, SERVICER OR OTHER PARTY ACTING AS PAYING AGENT WITH RESPECT TO THE
RELATED ELIGIBLE ASSET, TO TRANSFER ALL INCOME WITH RESPECT THERETO DIRECTLY TO
THE AGENT FOR DEPOSIT INTO THE COLLECTION ACCOUNT WITHIN TWO (2) BUSINESS DAYS
AFTER RECEIPT THEREOF AND (II) TO ITSELF MAKE, AND TO INSTRUCT EACH COUNTERPARTY
TO ANY INTEREST RATE PROTECTION AGREEMENT TO DELIVER, ANY PAYMENTS FROM TIME TO
TIME DUE AND PAYABLE UNDER SUCH INTEREST RATE PROTECTION AGREEMENT DIRECTLY TO
THE AGENT FOR DEPOSIT INTO THE COLLECTION ACCOUNT.  ON EACH PAYMENT DATE, ANY
AMOUNTS ON DEPOSIT IN THE COLLECTION ACCOUNT IN RESPECT OF A PURCHASED ASSET
SHALL BE APPLIED AS FOLLOWS:

 

 first, to the payment of all fees, expenses, and other obligations then due to
the Agent and/or the Buyers (or their Affiliates) pursuant to this Agreement,
other than the Pricing Differential and Repurchase Price on the Purchased
Assets;

 

second, pro rata, to the payment of accrued and unpaid Pricing Differential on
such Purchased Asset and any amounts (other than breakage costs) then due and
payable to an Affiliated Hedge Counterparty under any Interest Rate Protection
Agreement related to such Purchased Asset;

 

third, pro rata, to the payment of the Repurchase Price for such Purchased Asset
then subject to a request to repurchase in accordance with the terms of
Section 3.04 and, solely with respect to any Interest Rate Protection Agreement
with an Affiliated Hedge Counterparty related to such Purchased Asset, to any
accrued and unpaid breakage costs under such Interest Rate Protection Agreement
related to such Purchased Asset; and

 

fourth, to the Operating Account, for such purposes as the Seller shall
determine in its sole discretion; provided, that (i) if any Market Disruption
Event shall have occurred and be continuing at any time during the period from
the date hereof to the earlier of August 31, 2005 and the CDO Closing Date,
amounts on deposit in the Collection Account shall be transferred to the
Operating Account solely to the extent necessary to preserve the status of the
Parent as a REIT (such amounts to be supported by documentation delivered to the
Agent prior to any such transfer, which documentation shall be reasonably
satisfactory to the Agent in form and substance) and any additional amounts
shall remain in the Collection Account and (ii) if any Margin Deficit, Default
or Event of Default shall have occurred and be continuing, or if any Market
Disruption Event shall have occurred and/or be continuing after the period
described in clause (i) of this proviso, no amounts on deposit in the Collection
Account shall be transferred to the Operating Account, all such amounts shall
remain in the Collection Account.

 

All investment income received with respect to the amount in the Collection
Account shall be held by the Agent for the account of Sellers, subject to the
Agent’s and each Buyer’s liens on such amounts created under the Repurchase
Documents, and shall be paid to the Operating Account in the priority stated
above, provided all amounts due and payable to the Agent and each Buyer (or
their Affiliates) under the terms of the Repurchase Documents have been timely
paid.

 


SECTION 5.02           REQUIREMENTS OF LAW.  (A)  IN THE EVENT THAT ANY BUYER
SHALL AT ANY TIME HAVE DETERMINED (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL AND CONCLUSIVE

 

47

--------------------------------------------------------------------------------


 


AND BINDING UPON ALL PARTIES HERETO) THAT ANY REQUIREMENT OF LAW (OTHER THAN
WITH RESPECT TO ANY AMENDMENT MADE TO SUCH BUYER’S CERTIFICATE OF INCORPORATION
AND BY-LAWS OR OTHER ORGANIZATIONAL OR GOVERNING DOCUMENTS) OR ANY CHANGE IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH BUYER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL
BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF:

 

(I)            SHALL SUBJECT SUCH BUYER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTION (EXCLUDING NET INCOME TAXES) OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH BUYER IN RESPECT THEREOF;

 

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH BUYER WHICH
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE HEREUNDER;

 

(III)          SHALL IMPOSE ON SUCH BUYER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems in good faith to be material, of entering,
continuing or maintaining any Transaction or to reduce any amount due or owing
hereunder in respect thereof by an amount which such Buyer determines in good
faith to be material, then, in any such case, the Sellers shall promptly pay
such Buyer such additional amount or amounts as calculated by such Buyer in good
faith as will compensate such Buyer for such increased cost or reduced amount
receivable.

 


(B)           IN THE EVENT THAT ANY BUYER SHALL AT ANY TIME HAVE DETERMINED
(WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND
BINDING UPON ALL PARTIES HERETO) THAT THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW (OTHER THAN WITH RESPECT TO ANY AMENDMENT MADE TO SUCH
BUYER’S CERTIFICATE OF INCORPORATION AND BY-LAWS OR OTHER ORGANIZATIONAL OR
GOVERNING DOCUMENTS) REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH BUYER OR ANY CORPORATION CONTROLLING
SUCH BUYER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
BUYER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH BUYER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH BUYER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY
AN AMOUNT DEEMED BY SUCH BUYER IN GOOD FAITH TO BE MATERIAL, THEN FROM TIME TO
TIME, THE SELLERS SHALL PROMPTLY PAY TO SUCH BUYER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH BUYER FOR SUCH REDUCTION.


 


(C)           ALL PAYMENTS MADE BY ANY SELLER TO ANY BUYER SHALL BE FREE AND
CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY TAXES; PROVIDED,
HOWEVER, THAT IF ANY SELLER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES FROM ANY SUMS PAYABLE TO SUCH BUYER, THEN THE SELLER SHALL (A) MAKE SUCH
DEDUCTIONS OR WITHHOLDINGS AND PAY SUCH AMOUNTS TO THE RELEVANT AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW, (B) PAY TO SUCH BUYER THE SUM THAT WOULD HAVE
BEEN PAYABLE HAD SUCH DEDUCTION OR WITHHOLDING NOT BEEN MADE, AND (C) AT THE
TIME THE PRICE

 

48

--------------------------------------------------------------------------------


 


DIFFERENTIAL IS PAID, PAY TO SUCH BUYER ALL ADDITIONAL AMOUNTS AS SPECIFIED BY
SUCH BUYER TO PRESERVE THE AFTER-TAX YIELD SUCH BUYER WOULD HAVE BEEN RECEIVED
HAD SUCH TAX NOT BEEN IMPOSED; PROVIDED, HOWEVER, THAT THE SELLER SHALL NOT BE
REQUIRED TO PAY ANY ADDITIONAL AMOUNTS SOLELY AS A RESULT OF THE SYNDICATION OF
THIS AGREEMENT TO AN ENTITY THAT WOULD BE TREATED AS BEING ENGAGED IN A TRADE OR
BUSINESS IN THE UNITED STATES FOR FEDERAL INCOME TAX PURPOSES, OR IS OTHERWISE
EXEMPT FROM ANY SUCH WITHHOLDING TAXES.


 


(D)           IF ANY BUYER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 5.02, IT SHALL PROMPTLY NOTIFY EACH AFFECTED SELLER OF
THE EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.  A CERTIFICATE AS TO ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 5.02 SUBMITTED BY SUCH BUYER
TO AN AFFECTED SELLER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


ARTICLE VI

SECURITY INTEREST


 


SECTION 6.01           SECURITY INTEREST.  (A)  EACH OF THE FOLLOWING ITEMS OR
TYPES OF PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING OR
HEREAFTER CREATED AND WHEREVER LOCATED, IS HEREINAFTER REFERRED TO AS (THE
“PURCHASED ITEMS”): ALL MORTGAGE ASSETS, ALL RIGHTS UNDER EACH PURCHASE
AGREEMENT (BUT NOT THE OBLIGATIONS THEREUNDER), ALL MORTGAGE ASSET FILES,
INCLUDING WITHOUT LIMITATION ALL PROMISSORY NOTES INCLUDED THEREIN, ALL
SERVICING RECORDS RELATING TO THE MORTGAGE ASSETS, ALL SERVICING AGREEMENTS
RELATING TO THE MORTGAGE ASSETS AND ANY OTHER COLLATERAL PLEDGED OR OTHERWISE
RELATING TO SUCH MORTGAGE ASSETS, TOGETHER WITH ALL FILES, DOCUMENTS,
INSTRUMENTS, SURVEYS, CERTIFICATES, CORRESPONDENCE, APPRAISALS, COMPUTER
PROGRAMS, COMPUTER STORAGE MEDIA, ACCOUNTING RECORDS AND OTHER BOOKS AND RECORDS
RELATING THERETO, ALL MORTGAGE GUARANTIES AND INSURANCE (ISSUED BY GOVERNMENTAL
AGENCIES OR OTHERWISE) AND ANY MORTGAGE INSURANCE CERTIFICATE OR OTHER DOCUMENT
EVIDENCING SUCH MORTGAGE GUARANTIES OR INSURANCE RELATING TO ANY MORTGAGE ASSET,
ALL SERVICING FEES TO WHICH THE SELLER IS ENTITLED AND SERVICING AND OTHER
RIGHTS RELATING TO THE MORTGAGE ASSETS, ALL SERVICER ACCOUNTS ESTABLISHED
PURSUANT TO ANY SERVICING AGREEMENT AND ALL AMOUNTS ON DEPOSIT THEREIN, FROM
TIME TO TIME, ALL PURCHASE AGREEMENTS OR OTHER AGREEMENTS OR CONTRACTS RELATING
TO, CONSTITUTING, OR OTHERWISE GOVERNING, ANY OR ALL OF THE FOREGOING TO THE
EXTENT THEY RELATE TO THE PURCHASED ASSETS INCLUDING THE RIGHT TO RECEIVE
PRINCIPAL AND INTEREST PAYMENTS WITH RESPECT TO THE PURCHASED ASSETS AND THE
RIGHT TO ENFORCE SUCH PAYMENTS, THE CONTROLLED ACCOUNTS AND ALL MONIES AND
INVESTMENT PROPERTY FROM TIME TO TIME ON DEPOSIT IN, OR CREDITED TO, THE
CONTROLLED ACCOUNTS, ALL SECURITIES ACCOUNTS TO WHICH ANY PURCHASED ASSETS
CONSISTING OF “SECURITIES” OR “SECURITY ENTITLEMENTS” (AS DEFINED IN THE UCC)
HAVE BEEN CREDITED, ALL INTEREST RATE PROTECTION AGREEMENTS, IF ANY, ALL
“GENERAL INTANGIBLES”, “ACCOUNTS”, “CHATTEL PAPER”, “DEPOSIT ACCOUNTS”,
“INSTRUMENTS” AND “INVESTMENT PROPERTY” AS DEFINED IN THE UCC RELATING TO OR
CONSTITUTING ANY AND ALL OF THE FOREGOING, AND ANY AND ALL REPLACEMENTS,
SUBSTITUTIONS, DISTRIBUTIONS ON OR PROCEEDS OF ANY AND ALL OF THE FOREGOING.

 


(B)           THE SELLERS AND BUYERS INTEND THAT THE TRANSACTIONS HEREUNDER BE
SALES TO THE BUYERS OF THE PURCHASED ASSETS AND NOT LOANS FROM THE BUYERS TO THE
SELLER SECURED BY THE PURCHASED ASSETS.  HOWEVER, IN ORDER TO PRESERVE THE
AGENT’S AND EACH BUYER’S RIGHTS UNDER THIS AGREEMENT IN THE EVENT THAT A COURT
OR OTHER FORUM RECHARACTERIZES THE TRANSACTIONS HEREUNDER AS LOANS AND AS
SECURITY FOR THE PERFORMANCE BY EACH SELLER OF ALL OF THE SELLER’S OBLIGATIONS
TO THE

 

49

--------------------------------------------------------------------------------


 


AGENT AND EACH BUYER HEREUNDER AND THE TRANSACTIONS ENTERED INTO HEREUNDER
(“REPURCHASE OBLIGATIONS”) AND SELLER-RELATED OBLIGATIONS, EACH SELLER HEREBY
ASSIGNS, PLEDGES AND GRANTS A SECURITY INTEREST IN ALL OF ITS RIGHT, TITLE AND
INTEREST IN, TO AND UNDER THE PURCHASED ITEMS AND THE PURCHASED ASSETS TO THE
AGENT, FOR THE RATABLE BENEFIT OF THE BUYERS AND THE AFFILIATED HEDGE
COUNTERPARTIES, TO SECURE THE REPURCHASE OBLIGATIONS AND SELLER-RELATED
OBLIGATIONS, INCLUDING WITHOUT LIMITATION THE REPAYMENT OF ALL AMOUNTS OWING TO
THE AGENT AND EACH BUYER HEREUNDER AND, AS SECURITY FOR THE PERFORMANCE BY EACH
SELLER OF ALL OF THE SELLER’S OBLIGATIONS TO THE AFFILIATED HEDGE COUNTERPARTIES
UNDER THE INTEREST RATE PROTECTION AGREEMENTS AND THIS AGREEMENT, EACH SELLER
HEREBY ASSIGNS, PLEDGES AND GRANTS TO THE AGENT, AS AGENT FOR AND ON BEHALF OF
THE AFFILIATED HEDGE COUNTERPARTIES, A PARI PASSU SECURITY INTEREST, SUBJECT TO
THE PAYMENT PRIORITIES SET FORTH IN THIS AGREEMENT, IN ALL OF THE SELLER’S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE PURCHASED ITEMS AND THE PURCHASED
ASSETS.  EACH SELLER AGREES TO MARK ITS COMPUTER RECORDS AND FILES TO THE EXTENT
PRACTICABLE TO EVIDENCE THE INTERESTS GRANTED TO THE AGENT AND THE BUYERS
HEREUNDER.  ALL PURCHASED ITEMS SHALL SECURE THE PAYMENT OF ALL OBLIGATIONS OF
EACH SELLER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT AND EACH INTEREST
RATE PROTECTION AGREEMENT THAT IS WITH AN AFFILIATED HEDGE COUNTERPARTY,
INCLUDING, WITHOUT LIMITATION, EACH SELLER’S OBLIGATION TO REPURCHASE PURCHASED
ASSETS, OR IF SUCH OBLIGATION IS SO RECHARACTERIZED AS A LOAN, TO REPAY SUCH
LOAN, FOR THE REPURCHASE PRICE AND TO PAY ANY AND ALL OTHER AMOUNTS OWING TO THE
AGENT AND EACH BUYER HEREUNDER.  THE AGENT AGREES TO ACT AS AGENT FOR AND ON
BEHALF OF THE AFFILIATED HEDGE COUNTERPARTIES WITH RESPECT TO THE SECURITY
INTEREST GRANTED HEREBY TO SECURE THE SELLERS’ OBLIGATIONS TO THE AFFILIATED
HEDGE COUNTERPARTIES, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
PURCHASED ASSETS AND THE MORTGAGE ASSET FILES HELD BY THE CUSTODIAN PURSUANT TO
THE CUSTODIAL AGREEMENT.


 


(C)           PURSUANT TO THE CUSTODIAL AGREEMENT, THE CUSTODIAN SHALL HOLD THE
MORTGAGE ASSET FILES AS EXCLUSIVE BAILEE AND AGENT FOR THE AGENT PURSUANT TO THE
TERMS OF THE CUSTODIAL AGREEMENT AND SHALL DELIVER TO THE AGENT TRUST RECEIPTS
EACH TO THE EFFECT THAT THE CUSTODIAN HAS REVIEWED SUCH MORTGAGE ASSET FILES IN
THE MANNER AND TO THE EXTENT REQUIRED BY THE CUSTODIAL AGREEMENT AND IDENTIFYING
ANY DEFICIENCIES IN SUCH MORTGAGE ASSET FILES AS SO REVIEWED.


 


(D)           WITH RESPECT TO ANY PORTION OF THE PURCHASED ITEMS WHICH CONSIST
OF “SECURITIES” OR “SECURITY ENTITLEMENTS” (AS DEFINED IN THE UCC), (X) IN THE
CASE OF ANY SECURITY REPRESENTED BY A “SECURITY CERTIFICATE” (WITHIN THE MEANING
OF THE UCC), THE CUSTODIAN SHALL HOLD SUCH SECURITY CERTIFICATE, REGISTERED IN
THE NAME OF THE CUSTODIAN OR INDORSED TO THE CUSTODIAN IN BLANK (IN THE CASE OF
A SECURITY IN “REGISTERED FORM” (WITHIN THE MEANING OF THE UCC)) AND (Y) IN THE
CASE OF A SECURITY ENTITLEMENT, CAUSE THE RELEVANT “SECURITIES INTERMEDIARY” (AS
DEFINED IN THE UCC) TO INDICATE BY BOOK-ENTRY THE CREDIT THEREOF TO A
“SECURITIES ACCOUNT” (AS DEFINED IN THE UCC), AS TO WHICH THE CUSTODIAN IS THE
“ENTITLEMENT HOLDER” (AS DEFINED IN THE UCC).


 


(E)           IN ADDITION TO AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH SELLER HEREBY GRANTS TO THE AGENT FOR THE BENEFIT OF THE BUYERS
HEREUNDER A SECURITY INTEREST IN EACH INTEREST RATE PROTECTION AGREEMENT, IF
ANY, RELATING TO THE PURCHASED ASSETS TO SECURE THE REPURCHASE OBLIGATIONS AND
THE SELLER-RELATED OBLIGATIONS.


 


(F)            THE AGENT AGREES TO ACT AS AGENT FOR AND ON BEHALF OF THE
AFFILIATED HEDGE COUNTERPARTIES WITH RESPECT TO THE SECURITY INTEREST GRANTED
HEREBY TO SECURE THE OBLIGATIONS

 

50

--------------------------------------------------------------------------------


 


OWING TO THE AFFILIATED HEDGE COUNTERPARTIES UNDER ANY INTEREST RATE PROTECTION
AGREEMENTS, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE PURCHASED ASSETS
AND THE MORTGAGE ASSET FILES HELD BY THE CUSTODIAN PURSUANT TO THE CUSTODIAL
AGREEMENT.


 


SECTION 6.02           RELEASE OF SECURITY INTEREST.  UPON SATISFACTION OF THE
REPURCHASE OBLIGATIONS AND THE SELLER-RELATED OBLIGATIONS, THE AGENT SHALL
RECONVEY THE PURCHASED ASSETS TO THE SELLER AND RELEASE ITS SECURITY INTEREST
THEREIN.

 


ARTICLE VII

PAYMENT, TRANSFER AND CUSTODY


 


SECTION 7.01           PAYMENT, TRANSFER AND CUSTODY.  (A)  UNLESS OTHERWISE
MUTUALLY AGREED IN WRITING, ALL TRANSFERS OF FUNDS TO BE MADE BY EACH SELLER
HEREUNDER SHALL BE MADE IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT
DEDUCTION, SET-OFF OR COUNTERCLAIM, TO THE AGENT, IN ACCORDANCE WITH THE WIRING
INSTRUCTIONS SET FORTH ON SCHEDULE 2 HERETO, NOT LATER THAN 3:00 P.M., NEW YORK
CITY TIME, ON THE DATE ON WHICH SUCH PAYMENT SHALL BECOME DUE (AND EACH SUCH
PAYMENT MADE AFTER SUCH TIME SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT
SUCCEEDING BUSINESS DAY).  EACH SELLER ACKNOWLEDGES THAT IT HAS NO RIGHTS OF
WITHDRAWAL FROM THE FOREGOING ACCOUNT.

 


(B)           ON THE PURCHASE DATE FOR EACH TRANSACTION, OWNERSHIP OF THE
PURCHASED ASSETS SHALL BE TRANSFERRED TO THE BUYERS OR THEIR DESIGNEE (INCLUDING
THE CUSTODIAN) AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE BY THE
AGENT ON BEHALF OF THE BUYERS TO THE SELLER, IN ACCORDANCE WITH THE WIRING
INSTRUCTIONS SET FORTH ON SCHEDULE 2 HERETO, NOT LATER THAN 6:00 P.M., NEW YORK
CITY TIME, SIMULTANEOUSLY WITH THE DELIVERY BY THE CUSTODIAN TO THE AGENT OF THE
TRUST RECEIPTS WITH RESPECT TO THE PURCHASED ASSETS RELATING TO EACH
TRANSACTION.  THE SELLER HEREBY SELLS, TRANSFERS, CONVEYS AND ASSIGNS TO THE
BUYERS OR THEIR DESIGNEE (INCLUDING THE CUSTODIAN), SUBJECT TO THE TERMS OF THIS
AGREEMENT, ALL THE RIGHT, TITLE AND INTEREST OF THE SELLER IN AND TO THE
PURCHASED ASSETS TOGETHER WITH ALL RIGHT, TITLE AND INTEREST IN AND TO THE
PROCEEDS OF ANY RELATED PURCHASED ITEMS.


 


(C)           IN CONNECTION WITH SUCH SALE, TRANSFER, CONVEYANCE AND ASSIGNMENT,
ON OR PRIOR TO EACH PURCHASE DATE, THE SELLERS SHALL DELIVER OR CAUSE TO BE
DELIVERED AND RELEASED TO THE AGENT OR ITS DESIGNEE (INCLUDING THE CUSTODIAN)
THE DOCUMENTS IDENTIFIED IN THE CUSTODIAL AGREEMENT.


 


(D)           ANY MORTGAGE ASSET FILES NOT DELIVERED TO THE AGENT OR ITS
DESIGNEE (INCLUDING THE CUSTODIAN) ARE AND SHALL BE HELD IN TRUST BY THE SELLER
OR ITS DESIGNEE FOR THE BENEFIT OF THE BUYERS AS THE OWNER THEREOF.  THE SELLER
OR ITS DESIGNEE SHALL MAINTAIN A COPY OF THE MORTGAGE ASSET FILE AND THE
ORIGINALS OF THE MORTGAGE ASSET FILE NOT DELIVERED TO THE AGENT OR ITS DESIGNEE
(INCLUDING THE CUSTODIAN).  THE POSSESSION OF THE MORTGAGE ASSET FILE BY THE
SELLER OR ITS DESIGNEE IS AT THE WILL OF THE AGENT FOR THE SOLE PURPOSE OF
SERVICING THE RELATED PURCHASED ASSET, AND SUCH RETENTION AND POSSESSION BY THE
SELLER OR ITS DESIGNEE IS IN A CUSTODIAL CAPACITY ONLY.  EACH MORTGAGE ASSET
FILE RETAINED OR HELD BY THE SELLER OR ITS DESIGNEE SHALL BE SEGREGATED ON THE
SELLER’S BOOKS AND RECORDS, TO THE EXTENT POSSIBLE, FROM THE OTHER ASSETS OF THE
SELLER OR ITS DESIGNEE AND THE BOOKS AND RECORDS OF THE SELLER OR ITS DESIGNEE
SHALL BE MARKED APPROPRIATELY TO

 

51

--------------------------------------------------------------------------------


 


REFLECT CLEARLY THE SALE OF THE RELATED PURCHASED ASSET TO THE BUYERS.  THE
SELLER OR ITS DESIGNEE SHALL RELEASE ITS CUSTODY OF THE MORTGAGE ASSET FILE ONLY
IN ACCORDANCE WITH WRITTEN INSTRUCTIONS FROM THE AGENT, UNLESS SUCH RELEASE IS
REQUIRED AS INCIDENTAL TO THE SERVICING OF THE PURCHASED ASSETS OR IS IN
CONNECTION WITH A REPURCHASE OF ANY PURCHASED ASSET BY THE SELLER.


 


ARTICLE VIII

SELLER REPRESENTATIONS AND WARRANTIES


 


SECTION 8.01           SELLER REPRESENTATIONS AND WARRANTIES.  EACH SELLER
REPRESENTS AND WARRANTS TO THE AGENT AND EACH BUYER THAT AS OF THE PURCHASE DATE
FOR THE PURCHASE OF ANY PURCHASED ASSETS BY THE BUYERS FROM THE SELLER AND AS OF
THE DATE OF THIS AGREEMENT AND ANY TRANSACTION HEREUNDER AND, EXCEPT WHERE ANY
SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIC DATE, AT ALL TIMES WHILE THE REPURCHASE DOCUMENTS AND ANY TRANSACTION
HEREUNDER IS IN FULL FORCE AND EFFECT:

 


(A)           ACTING AS PRINCIPAL.  SELLER WILL ENGAGE IN SUCH TRANSACTIONS AS
PRINCIPAL (OR, IF AGREED IN WRITING IN ADVANCE OF ANY TRANSACTION BY THE OTHER
PARTY HERETO, AS AGENT FOR A DISCLOSED PRINCIPAL).


 


(B)           SOLVENCY.  NEITHER THE REPURCHASE DOCUMENTS NOR ANY TRANSACTION
THEREUNDER ARE ENTERED INTO IN CONTEMPLATION OF INSOLVENCY OR WITH INTENT TO
HINDER, DELAY OR DEFRAUD ANY OF SELLER’S CREDITORS.  THE TRANSFER OF THE
MORTGAGE ASSETS SUBJECT HERETO AND THE OBLIGATION TO REPURCHASE SUCH MORTGAGE
ASSETS IS NOT UNDERTAKEN WITH THE INTENT TO HINDER, DELAY OR DEFRAUD ANY OF
SELLER’S CREDITORS.  AS OF THE REPURCHASE DATE, SELLER IS NOT INSOLVENT WITHIN
THE MEANING OF 11 U.S.C. SECTION 101(32) OR ANY SUCCESSOR PROVISION THEREOF AND
THE TRANSFER AND SALE OF THE MORTGAGE ASSETS PURSUANT HERETO AND THE OBLIGATION
TO REPURCHASE SUCH MORTGAGE ASSET (I) WILL NOT CAUSE THE LIABILITIES OF SELLER
TO EXCEED THE ASSETS OF SELLER, (II) WILL NOT RESULT IN SELLER HAVING
UNREASONABLY SMALL CAPITAL, AND (III) WILL NOT RESULT IN DEBTS THAT WOULD BE
BEYOND SELLER’S ABILITY TO PAY AS THE SAME MATURE.  SELLER RECEIVED REASONABLY
EQUIVALENT VALUE IN EXCHANGE FOR THE TRANSFER AND SALE OF THE PURCHASED ASSETS
AND PURCHASED ITEMS SUBJECT HERETO.  NO PETITION IN BANKRUPTCY HAS BEEN FILED
AGAINST SELLER IN THE LAST TEN (10) YEARS, AND SELLER HAS NOT IN THE LAST TEN
(10) YEARS MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR TAKEN ADVANTAGE OF
ANY DEBTORS RELIEF LAWS.


 


(C)           NO BROKER.  (I) SELLER HAS NOT ENGAGED THE SERVICES OF, OR
OTHERWISE DEALT WITH, ANY BROKER, INVESTMENT BANKER, AGENT, OR OTHER PERSON,
EXCEPT FOR THE AGENT (OR AN AFFILIATE OF THE AGENT) IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR ANY TRANSACTION OR OTHER MATTER
RELATED THERETO AND (II)  NO BROKERAGE COMMISSION OR OTHER SIMILAR COMPENSATION
IS PAYABLE IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR
ANY TRANSACTION OR OTHER MATTER RELATED THERETO.


 


(D)           ABILITY TO PERFORM.  SELLER DOES NOT BELIEVE, NOR DOES IT HAVE ANY
REASON OR CAUSE TO BELIEVE, THAT IT CANNOT PERFORM EACH AND EVERY COVENANT
CONTAINED IN THE REPURCHASE DOCUMENTS APPLICABLE TO IT TO WHICH IT IS A PARTY.

 

52

--------------------------------------------------------------------------------


 


(E)           NO MARGIN DEFICIT; NO DEFAULTS.  NO MARGIN DEFICIT EXISTS AND NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER.


 


(F)            LEGAL NAME, GOOD STANDING; ORGANIZATIONAL IDENTIFICATION NUMBER;
AUTHORITY, QUALIFICATION TO DO BUSINESS; COMPLIANCE WITH LAW.


 

(I)            GWF-I’S EXACT LEGAL NAME IS GRAMERCY WAREHOUSE FUNDING I LLC. 
GWF-I IS A LIMITED LIABILITY COMPANY, DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.

 

(II)           GWF-I’S ORGANIZATIONAL IDENTIFICATION NUMBER IS 81-0653125. 
SELLER WILL PROMPTLY NOTIFY THE AGENT OF ANY CHANGE IN ITS ORGANIZATIONAL
NUMBER.

 

(III)          SELLER HAS THE REQUISITE CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY, AS THE CASE MAY BE, TO OWN ITS PROPERTY
AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED AND PRESENTLY
PROPOSES TO ENGAGE.  SELLER IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN ALL OTHER JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE FAILURE SO TO QUALIFY COULD NOT
BE REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(IV)          SELLER IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW EXCEPT TO THE
EXTENT THAT THE FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(G)           ORGANIZATIONAL STRUCTURE; FINANCIAL CONDITION; NO MATERIAL ADVERSE
CHANGE.  A COPY OF SELLER’S CURRENT ORGANIZATIONAL CHART (DEPICTING AND
DELINEATING ALL OF SUCH GUARANTOR’S CONSOLIDATED AND NON-CONSOLIDATED
SUBSIDIARIES) IS ATTACHED AS EXHIBIT R HERETO.  SELLER HAS HERETOFORE FURNISHED
TO THE AGENT A COPY OF ITS MOST RECENT QUARTERLY BALANCE SHEET AND THE RELATED
STATEMENT OF INCOME AND CASH FLOWS, CERTIFIED BY A RESPONSIBLE OFFICER OF THE
PARENT TO BE TRUE AND CORRECT; SUCH FINANCIAL STATEMENTS ARE TRUE AND CORRECT,
FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION OF SELLER AND ITS
SUBSIDIARIES AS OF SUCH DATE AND HAVE BEEN PREPARED IN ACCORDANCE WITH TAX BASED
ACCOUNTING PRINCIPLES.  SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED TO THE AGENT, NO CHANGE HAVING A MATERIAL ADVERSE EFFECT HAS OCCURRED.


 


(H)           NO LITIGATION.  AS OF THE DATE OF THIS AGREEMENT AND AS OF THE
PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS HEREUNDER, THERE ARE NO
ACTIONS, SUITS, INVESTIGATIONS OR LEGAL, EQUITABLE, ARBITRATION OR
ADMINISTRATIVE PROCEEDINGS PENDING, OR TO THE KNOWLEDGE OF SELLER THREATENED,
AGAINST SELLER AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.  TO THE EXTENT THE
REPRESENTATIONS AND WARRANTIES IN THIS SECTION 8.01 SHALL BE REMADE AS OF ANY
DATE SUBSEQUENT TO THE DATE HEREOF, SELLER SHALL BE DEEMED TO REPRESENT THAT AS
OF SUCH SUBSEQUENT DATE, THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR LEGAL,
EQUITABLE, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS PENDING, OR TO THE
KNOWLEDGE OF SELLER, THREATENED, AGAINST SELLER WHICH HAVE NOT BEEN DISCLOSED TO
BUYER IN WRITING AND AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.

 

53

--------------------------------------------------------------------------------


 


(I)            NO CONFLICTS OR CONSENTS.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS BY SELLER, NOR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS BY IT HEREIN OR THEREIN CONTEMPLATED,
NOR COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF OR WITH THE TERMS AND
PROVISIONS THEREOF, WILL CONTRAVENE OR CONFLICT WITH ANY PROVISION OF LAW,
STATUTE, OR REGULATION TO WHICH SELLER IS SUBJECT OR ANY MATERIAL JUDGMENT,
LICENSE, ORDER, OR PERMIT APPLICABLE TO SELLER OR CONTRAVENE OR CONFLICT WITH OR
RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE)
ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF SELLER PURSUANT TO THE TERMS OF
ANY INDENTURE, MORTGAGE, DEED OF TRUST, OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH SELLER IS A PARTY OR BY WHICH SELLER MAY BE BOUND, OR TO WHICH SELLER MAY
BE SUBJECT, OTHER THAN LIENS CREATED PURSUANT TO THE REPURCHASE DOCUMENTS.  NO
CONSENT, APPROVAL, AUTHORIZATION, OR ORDER OF ANY COURT OR GOVERNMENTAL
AUTHORITY OR THIRD PARTY IS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY SELLER OF THE REPURCHASE DOCUMENTS TO WHICH IT IS A PARTY OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHICH HAS NOT ALREADY
BEEN OBTAINED.


 


(J)            AUTHORIZATION, POWER AND ENFORCEABILITY.  SELLER HAS ALL
NECESSARY CORPORATE OR OTHER POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE,
DELIVER, AND PERFORM UNDER THIS AGREEMENT AND EACH OF THE OTHER REPURCHASE
DOCUMENTS EXECUTED BY IT; SELLER IS DULY AUTHORIZED TO EXECUTE, DELIVER, AND
PERFORM UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS TO WHICH IT IS A
PARTY AND IS AND WILL CONTINUE TO BE DULY AUTHORIZED TO PERFORM UNDER THIS
AGREEMENT AND SUCH OTHER REPURCHASE DOCUMENTS; AND EACH REPURCHASE DOCUMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY SELLER, AS APPLICABLE, AND CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF SELLER ENFORCEABLE AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS.


 


(K)           GOVERNMENTAL APPROVALS.  NO ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR
EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH, (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY
REPURCHASE DOCUMENT TO WHICH SELLER IS OR WILL BE A PARTY, (II) THE LEGALITY,
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY SUCH REPURCHASE DOCUMENT
AGAINST SELLER OR (III) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (OTHER THAN THE FILING OF CERTAIN FINANCING STATEMENTS IN RESPECT
OF CERTAIN SECURITY INTERESTS).


 


(L)            USE OF PROCEEDS; MARGIN REGULATIONS.  ALL PROCEEDS OF EACH
TRANSACTION SHALL BE USED BY SELLER FOR PURPOSES PERMITTED UNDER SELLER’S
GOVERNING DOCUMENTS, PROVIDED THAT NO PART OF THE PROCEEDS OF ANY TRANSACTION
WILL BE USED BY SELLER TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT
TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  NEITHER
THE ENTERING INTO OF ANY TRANSACTION NOR THE USE OF ANY PROCEEDS THEREOF WILL
VIOLATE, OR BE INCONSISTENT WITH, ANY PROVISION OF REGULATION T, U OR X OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


(M)          TAXES.  SELLER AND EACH SUBSIDIARY THEREOF HAS FILED ALL REQUIRED
FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS, DOMESTIC AND
FOREIGN, REQUIRED TO BE FILED BY IT AND HAS PAID ALL MATERIAL TAXES (INCLUDING
MORTGAGE RECORDING TAXES), ASSESSMENTS, FEES, AND OTHER GOVERNMENTAL CHARGES
PAYABLE BY IT, OR WITH RESPECT TO ANY OF THEIR PROPERTIES, WHICH HAVE BECOME
DUE, AND INCOME OR FRANCHISES HAVE BEEN PAID PRIOR TO THE TIME THAT SUCH TAXES
COULD GIVE RISE TO A LIEN THEREON OR ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND

 

54

--------------------------------------------------------------------------------


 


APPROPRIATE RESERVES THEREFOR HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP. 
SELLER AND EACH SUBSIDIARY THEREOF HAS PAID, OR HAS PROVIDED ADEQUATE RESERVES
(IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF SELLER) FOR THE PAYMENT OF, ALL
FEDERAL, STATE AND FOREIGN INCOME TAXES APPLICABLE FOR ALL PRIOR FISCAL YEARS
AND FOR THE CURRENT FISCAL YEAR TO DATE.  THERE IS NO MATERIAL ACTION, SUIT,
PROCEEDING, INVESTIGATION, AUDIT OR CLAIM NOW PENDING OR, TO THE KNOWLEDGE OF
SELLER, THREATENED BY ANY AUTHORITY REGARDING ANY TAXES RELATING TO SELLER OR
ANY SUBSIDIARY THEREOF WHICH IS MATERIAL OR NOT BEING CONTESTED IN GOOD FAITH. 
NEITHER SELLER NOR ANY SUBSIDIARY THEREOF HAS ENTERED INTO ANY AGREEMENT OR
WAIVER OR BEEN REQUESTED TO ENTER INTO ANY AGREEMENT OR WAIVER EXTENDING ANY
STATUTE OF LIMITATIONS RELATING TO THE PAYMENT OR COLLECTION OF TAXES, OR IS
AWARE OF ANY CIRCUMSTANCES THAT WOULD CAUSE THE TAXABLE YEARS OR OTHER TAXABLE
PERIODS OF SELLER OR ANY SUBSIDIARY THEREOF NOT TO BE SUBJECT TO THE NORMALLY
APPLICABLE STATUTE OF LIMITATIONS.

 


(N)           GOVERNMENT REGULATION.  NEITHER SELLER NOR ANY SUBSIDIARY THEREOF
IS (I) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;
(II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR
(III) SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO
RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY.


 


(O)           PURCHASED ASSETS.


 

(I)            AS OF THE DATE HEREOF, SELLER HAS NOT ASSIGNED, PLEDGED, OR
OTHERWISE CONVEYED OR ENCUMBERED ANY MORTGAGE ASSET (OR ANY INTEREST THEREIN) TO
ANY OTHER PERSON, AND IMMEDIATELY PRIOR TO THE SALE OF SUCH MORTGAGE ASSET TO
THE BUYERS, SELLER WAS THE SOLE OWNER OF SUCH MORTGAGE ASSET AND HAD GOOD AND
MARKETABLE TITLE THERETO, FREE AND CLEAR OF ALL LIENS, IN EACH CASE EXCEPT FOR
LIENS TO BE RELEASED SIMULTANEOUSLY WITH THE SALE TO THE BUYERS HEREUNDER.

 

(II)           THE PROVISIONS OF THIS AGREEMENT AND THE RELATED CONFIRMATION ARE
EFFECTIVE TO EITHER CONSTITUTE A SALE OF PURCHASED ITEMS TO THE BUYERS OR TO
CREATE IN FAVOR OF THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF
SELLER IN, TO AND UNDER THE PURCHASED ITEMS.

 

(III)          UPON RECEIPT BY THE CUSTODIAN OF EACH MEZZANINE NOTE OR JUNIOR
INTEREST NOTE, ENDORSED IN BLANK BY A DULY AUTHORIZED OFFICER OF SELLER, EITHER
A PURCHASE SHALL HAVE BEEN COMPLETED BY THE BUYERS OF SUCH MEZZANINE NOTE OR
JUNIOR INTEREST NOTE, AS APPLICABLE, OR THE AGENT SHALL HAVE FOR THE RATABLE
BENEFIT OF THE BUYERS A VALID AND FULLY PERFECTED FIRST PRIORITY SECURITY
INTEREST IN ALL RIGHT, TITLE AND INTEREST OF SELLER IN THE PURCHASED ITEMS
DESCRIBED THEREIN.

 

(IV)          EACH OF THE REPRESENTATIONS AND WARRANTIES MADE IN RESPECT OF THE
PURCHASED ASSETS PURSUANT TO SCHEDULE 1(A) – 1(J), AS APPLICABLE, ARE TRUE,
COMPLETE AND CORRECT.

 

(V)           UPON THE FILING OF FINANCING STATEMENTS ON FORM UCC-1 NAMING THE
AGENT, AS AGENT FOR THE BUYERS, AS “SECURED PARTY”, SELLER AS “DEBTOR” AND
DESCRIBING THE

 

55

--------------------------------------------------------------------------------


 

PURCHASED ITEMS, IN THE JURISDICTIONS AND RECORDING OFFICES LISTED ON EXHIBIT C
ATTACHED HERETO, THE SECURITY INTERESTS GRANTED HEREUNDER IN THAT PORTION OF THE
PURCHASED ITEMS WHICH CAN BE PERFECTED BY FILING UNDER THE UNIFORM COMMERCIAL
CODE WILL CONSTITUTE FULLY PERFECTED SECURITY INTERESTS UNDER THE UNIFORM
COMMERCIAL CODE IN ALL RIGHT, TITLE AND INTEREST OF SELLER IN, TO AND UNDER SUCH
PURCHASED ITEMS.

 

(VI)          UPON EXECUTION AND DELIVERY OF THE ACCOUNT CONTROL AGREEMENT, THE
AGENT SHALL HAVE, FOR THE RATABLE BENEFIT OF THE BUYERS, A VALID AND FULLY
PERFECTED FIRST PRIORITY SECURITY INTEREST IN, THE “INVESTMENT PROPERTY” AND ALL
“DEPOSIT ACCOUNTS” (EACH AS DEFINED IN THE UNIFORM COMMERCIAL CODE) COMPRISING
PURCHASED ITEMS.

 


(P)           PRINCIPAL PLACE OF BUSINESS; LOCATION OF RECORDS; FEDERAL TAX ID. 
GWF-I’S PRINCIPAL PLACE OF BUSINESS IS 420 LEXINGTON AVENUE, NEW YORK, NEW YORK
10170.  ALL OF THE BOOKS AND RECORDS OF GWF-I ARE AND WILL BE KEPT AT 420
LEXINGTON AVENUE, NEW YORK, NEW YORK 10170 AND WILL CONTINUE TO BE AT SUCH
LOCATION (UNLESS GWF-I NOTIFIES THE AGENT IN WRITING AT LEAST THIRTY (30) DAYS
PRIOR TO THE DATE OF ANY CHANGE).  GWF-I’S FEDERAL TAXPAYER’S IDENTIFICATION
NUMBER IS 81-0653125.


 


(Q)           INTEREST RATE PROTECTION AGREEMENTS.  SELLER HAS ENTERED INTO ALL
INTEREST RATE PROTECTION AGREEMENTS REQUIRED PURSUANT TO SECTION 9.01(V) AND TO
THE ACTUAL KNOWLEDGE OF SELLER, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE
PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS SUBJECT TO AN INTEREST
RATE PROTECTION AGREEMENT, EACH SUCH INTEREST RATE PROTECTION AGREEMENT IS IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS AND NO DEFAULT, EVENT OF
DEFAULT OR TERMINATION EVENT (HOWEVER DENOMINATED) EXISTS THEREUNDER.


 


(R)            SERVICING AGREEMENTS.  SELLER HAS DELIVERED TO THE AGENT ALL
SERVICING AGREEMENTS PERTAINING TO THE MORTGAGE ASSETS AND TO THE ACTUAL
KNOWLEDGE OF SELLER, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE PURCHASE
DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS SUBJECT TO A SERVICING AGREEMENT,
EACH SUCH SERVICING AGREEMENT IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS
TERMS AND NO DEFAULT OR EVENT OF DEFAULT EXISTS THEREUNDER.


 


(S)           TRUE AND COMPLETE DISCLOSURE.  THE INFORMATION, REPORTS, FINANCIAL
STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED IN WRITING BY OR ON BEHALF OF
SELLER TO THE AGENT IN CONNECTION WITH THE NEGOTIATION, PREPARATION OR DELIVERY
OF THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS OR INCLUDED HEREIN OR
THEREIN OR DELIVERED PURSUANT HERETO OR THERETO (OTHER THAN WITH RESPECT TO THE
MORTGAGE ASSETS), WHEN TAKEN AS A WHOLE, DO NOT CONTAIN ANY UNTRUE STATEMENT OF
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  ALL WRITTEN INFORMATION FURNISHED AFTER THE DATE
HEREOF BY OR ON BEHALF OF SELLER TO THE AGENT IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER REPURCHASE DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
(OTHER THAN WITH RESPECT TO THE MORTGAGE ASSETS) AND THEREBY WILL BE TRUE,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, OR (IN THE CASE OF PROJECTIONS)
BASED ON REASONABLE ESTIMATES, ON THE DATE AS OF WHICH SUCH INFORMATION IS
STATED OR CERTIFIED.  THERE IS NO FACT KNOWN TO A RESPONSIBLE OFFICER OF SELLER,
AFTER DUE INQUIRY, THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT THAT HAS NOT BEEN DISCLOSED HEREIN, IN THE OTHER REPURCHASE DOCUMENTS OR
IN A REPORT, FINANCIAL STATEMENT, EXHIBIT, SCHEDULE, DISCLOSURE LETTER OR

 

56

--------------------------------------------------------------------------------


 


OTHER WRITING FURNISHED TO THE AGENT FOR USE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


 


(T)            NO PLAN ASSETS.  SELLER IS NOT AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, AND NONE OF THE
ASSETS OF SELLER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE
SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101.  IN ADDITION,
(A) SELLER IS NOT A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF
ERISA AND (B) TRANSACTIONS BY OR WITH SELLER ARE NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE INTERNAL REVENUE CODE CURRENTLY IN EFFECT, WHICH PROHIBIT OR
OTHERWISE RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(U)           NO RELIANCE.  SELLER HAS MADE ITS OWN INDEPENDENT DECISIONS TO
ENTER INTO EACH TRANSACTION AND AS TO WHETHER SUCH TRANSACTION IS APPROPRIATE
AND PROPER FOR IT BASED UPON ITS OWN JUDGMENT AND UPON ADVICE FROM SUCH ADVISORS
(INCLUDING WITHOUT LIMITATION, LEGAL COUNSEL AND ACCOUNTANTS) AS IT HAS DEEMED
NECESSARY.  SELLER IS NOT RELYING UPON ANY ADVICE FROM THE AGENT OR ANY BUYER AS
TO ANY ASPECT OF THE REPURCHASE DOCUMENTS OR ANY TRANSACTION, INCLUDING WITHOUT
LIMITATION, THE LEGAL, ACCOUNTING OR TAX TREATMENT OF SUCH TRANSACTIONS.


 


(V)           PATRIOT ACT.  SELLER IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS,
WITH THE (I) THE TRADING WITH THE ENEMY ACT, AS AMENDED, AND EACH OF THE FOREIGN
ASSETS CONTROL REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR,
SUBTITLE B, CHAPTER V, AS AMENDED) AND ANY OTHER APPLICABLE ENABLING LEGISLATION
OR EXECUTIVE ORDER RELATING THERETO, AND (II) THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE PROCEEDS OF ANY TRANSACTION
WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL
OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE
FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO
OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION
OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


 


(W)          INSURANCE.  AS OF THE DATE OF THIS AGREEMENT AND AS OF THE PURCHASE
DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS HEREUNDER, SELLER HAS, WITH
RESPECT TO ITS PROPERTIES AND BUSINESS, INSURANCE COVERING THE RISKS, IN THE
AMOUNTS, WITH THE DEDUCTIBLE OR OTHER RETENTION AMOUNTS, AND WITH THE CARRIERS,
LISTED ON SCHEDULE 4, WHICH INSURANCE MEETS THE REQUIREMENTS OF SECTION 9.01(X).


 


(X)            ENVIRONMENTAL MATTERS.  AS OF THE DATE OF THIS AGREEMENT AND AS
OF THE PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS HEREUNDER:


 

(I)            TO THE BEST KNOWLEDGE OF SELLER, NO PROPERTIES OWNED OR LEASED BY
SELLER AND NO PROPERTIES FORMERLY OWNED OR LEASED BY SELLER, ITS PREDECESSORS,
OR ANY FORMER SUBSIDIARIES OR PREDECESSORS THEREOF (THE “PROPERTIES”), CONTAIN,
OR HAVE PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS
OR CONCENTRATIONS WHICH CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR REASONABLY
COULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS;

 

57

--------------------------------------------------------------------------------


 

(II)           TO THE BEST KNOWLEDGE OF SELLER, SELLER IS IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO VIOLATION OF ANY ENVIRONMENTAL
LAWS WHICH REASONABLY WOULD BE EXPECTED TO INTERFERE WITH THE CONTINUED
OPERATIONS OF SELLER;

 

(III)          SELLER HAS NOT RECEIVED ANY NOTICE OF VIOLATION, ALLEGED
VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY UNDER ANY
ENVIRONMENTAL LAW, NOR DOES SELLER HAVE ANY ACTUAL KNOWLEDGE THAT ANY SUCH
NOTICE WILL BE RECEIVED OR IS BEING THREATENED;

 

(IV)          TO THE BEST KNOWLEDGE OF SELLER, MATERIALS OF ENVIRONMENTAL
CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED BY SELLER IN VIOLATION OF, OR IN A
MANNER OR TO A LOCATION WHICH REASONABLY WOULD BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW, NOR HAS SELLER GENERATED,
TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE PROPERTIES IN
VIOLATION OF, OR IN A MANNER THAT REASONABLY WOULD BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

 

(V)           NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION
IS PENDING, OR, TO THE KNOWLEDGE OF SELLER, THREATENED, UNDER ANY ENVIRONMENTAL
LAW WHICH SELLER IS OR WILL BE NAMED AS A PARTY, NOR ARE THERE ANY CONSENT
DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS,
OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS ARISING OUT OF JUDICIAL
PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTIONS, OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW TO WHICH SELLER IS A PARTY;

 

(VI)          TO THE BEST KNOWLEDGE OF SELLER, THERE HAS BEEN NO RELEASE OR
THREAT OF RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN IN VIOLATION OF OR IN
AMOUNTS OR IN A MANNER THAT REASONABLY WOULD BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER ANY ENVIRONMENTAL LAW FOR WHICH SELLER MAY BECOME LIABLE; AND

 

(VII)         TO THE BEST KNOWLEDGE OF SELLER, EACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THE PRECEDING CLAUSES (I) THROUGH (VI) IS TRUE AND
CORRECT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR OPERATED BY
SELLER.

 


(Y)           INSIDER.  SELLER IS NOT AN “EXECUTIVE OFFICER,” “DIRECTOR,” OR
“PERSON WHO DIRECTLY OR INDIRECTLY OR ACTING THROUGH OR IN CONCERT WITH ONE OR
MORE PERSONS OWNS, CONTROLS, OR HAS THE POWER TO VOTE MORE THAN 10% OF ANY CLASS
OF VOTING SECURITIES” (AS THOSE TERMS ARE DEFINED IN 12 U.S.C. § 375(B) OR IN
REGULATIONS PROMULGATED PURSUANT THERETO) OF BUYER, OF A BANK HOLDING COMPANY OF
WHICH THE AGENT OR ANY BUYER IS A SUBSIDIARY, OR OF ANY SUBSIDIARY, OF A BANK
HOLDING COMPANY OF WHICH THE AGENT OR ANY BUYER IS A SUBSIDIARY, OF ANY BANK AT
WHICH THE AGENT OR ANY BUYER MAINTAINS A CORRESPONDENT ACCOUNT OR OF ANY LENDER
WHICH MAINTAINS A CORRESPONDENT ACCOUNT WITH THE AGENT OR ANY BUYER.


 


(Z)            OFFICE OF FOREIGN ASSETS CONTROL.  SELLER IS NOT A PERSON
(I) WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (II) WHO ENGAGES IN
ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR
TO THE BEST OF SELLER’S KNOWLEDGE,  IS OTHERWISE ASSOCIATED WITH ANY SUCH PERSON
IN ANY MANNER VIOLATIVE OF SECTION 2 OF SUCH EXECUTIVE ORDER, OR (III) ON THE
CURRENT LIST OF SPECIALLY DESIGNATED NATIONALS

 

58

--------------------------------------------------------------------------------


 


AND BLOCKED PERSONS OR SUBJECT TO THE LIMITATIONS OR PROHIBITIONS UNDER ANY
OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL REGULATION
OR EXECUTIVE ORDER.


 


(AA)         CERTAIN TAX MATTERS.  SELLER REPRESENTS AND WARRANTS, AND
ACKNOWLEDGES AND AGREES, THAT IT DOES NOT INTEND TO TREAT ANY TRANSACTION OR ANY
RELATED TRANSACTIONS HEREUNDER AS BEING A “REPORTABLE TRANSACTION” (WITHIN THE
MEANING OF UNITED STATES TREASURY DEPARTMENT REGULATION SECTION 1.6011-4).  IN
THE EVENT THAT SELLER DETERMINES TO TAKE ANY ACTION INCONSISTENT WITH SUCH
INTENTION, IT WILL PROMPTLY NOTIFY THE AGENT.  IF SELLER SO NOTIFIES BUYER,
SELLER ACKNOWLEDGES AND AGREES THAT THE AGENT AND EACH BUYER MAY TREAT EACH
TRANSACTION AS PART OF A TRANSACTION THAT IS SUBJECT TO UNITED STATES TREASURY
DEPARTMENT REGULATION SECTION 301.6112-1, AND THE AGENT WILL MAINTAIN THE LISTS
AND OTHER RECORDS REQUIRED BY SUCH TREASURY REGULATION.


 


(BB)         FISCAL YEAR.  THE FISCAL YEAR OF SELLER IS THE CALENDAR YEAR.


 


(CC)         AGREEMENTS.  SELLER IS NOT A PARTY TO ANY AGREEMENT OR INSTRUMENT
OR SUBJECT TO ANY RESTRICTION WHICH COULD REASONABLY BE EXPECTED TO HAVE ANY
MATERIAL ADVERSE EFFECT.  SELLER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN
THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS
OR CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR
BY WHICH SELLER IS BOUND.  SELLER DOES NOT HAVE ANY MATERIAL FINANCIAL
OBLIGATION UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY
WHICH SUCH PARTY IS OTHERWISE BOUND, OTHER THAN (A) OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF SELLER’S BUSINESS AND (B) OBLIGATIONS UNDER THE REPURCHASE
DOCUMENTS.


 


(DD)         AMENDMENT AND RESTATEMENT.  THE EXISTING AGREEMENT IS AMENDED,
RESTATED AND SUPERCEDED IN ITS ENTIRETY BY THIS AGREEMENT.  SELLER HAS NO, AND
SELLER HEREBY WAIVES ALL, DEFENSES, RIGHTS OF SETOFF, CLAIMS, COUNTERCLAIMS OR
CAUSES OF ACTION OF ANY KIND OR DESCRIPTION AGAINST THE AGENT AND ANY APPLICABLE
BUYER ARISING UNDER OR IN RESPECT OF THE EXISTING AGREEMENT OR ANY RELATED
DOCUMENT AND, AS OF THE EFFECTIVE DATE, THE AGENT AND EACH APPLICABLE BUYER IS
IN FULL COMPLIANCE WITH ITS UNDERTAKINGS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING THE EXISTING AGREEMENT) AND ALL RELATED DOCUMENTS.


 


ARTICLE IX

COVENANTS


 


SECTION 9.01           SELLER COVENANTS.  ON AND AS OF THE DATE OF THIS
AGREEMENT AND EACH PURCHASE DATE AND UNTIL THIS AGREEMENT IS NO LONGER IN FORCE
WITH RESPECT TO ANY TRANSACTION, EACH SELLER COVENANTS THAT:

 


(A)           FINANCIAL STATEMENTS.  SELLER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE AGENT:


 

(I)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH FISCAL QUARTER OF THE PARENT, THE UNAUDITED CONSOLIDATED
BALANCE SHEETS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE
EXTENT AVAILABLE, FOR EACH SELLER) AS AT THE END OF SUCH PERIOD AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS FOR THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND,

 

59

--------------------------------------------------------------------------------


 

TO THE EXTENT AVAILABLE, FOR EACH SELLER) FOR SUCH PERIOD AND THE PORTION OF THE
FISCAL YEAR THROUGH THE END OF SUCH PERIOD, ACCOMPANIED BY A SCHEDULE OF ALL
CONTINGENT FUNDING OBLIGATIONS AND HEDGING POSITIONS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT AVAILABLE, FOR EACH SELLER) AND A
CERTIFICATE OF A RESPONSIBLE OFFICER, WHICH CERTIFICATE SHALL STATE THAT SAID
CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT APPLICABLE, FOR EACH SELLER) IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH
PERIOD (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS);

 

(II)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, THE AUDITED CONSOLIDATED
BALANCE SHEETS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE
EXTENT AVAILABLE, FOR EACH SELLER) AS AT THE END OF SUCH FISCAL YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS FOR THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT
AVAILABLE, FOR EACH SELLER) FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, ACCOMPANIED BY AN OPINION
THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING, WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OF AUDIT OR GOING
CONCERN AND SHALL STATE THAT SAID CONSOLIDATED FINANCIAL STATEMENTS FAIRLY
PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT APPLICABLE, FOR
EACH SELLER) AS AT THE END OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH
GAAP, AND A CERTIFICATE OF SUCH ACCOUNTANTS STATING THAT, IN MAKING THE
EXAMINATION NECESSARY FOR THEIR OPINION, THEY OBTAINED NO KNOWLEDGE, EXCEPT AS
SPECIFICALLY STATED, OF ANY DEFAULT OR EVENT OF DEFAULT;

 

(III)          (A) WITH RESPECT TO EACH MORTGAGE ASSET (NOT INCLUDING RMBS)
ORIGINATED OR MASTER SERVICED BY AN AFFILIATE OF SELLER, THE AGENT OR ANY BUYER,
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN SIXTY (60) DAYS AFTER THE
END OF EACH FISCAL QUARTER OF SELLER, THE RENT ROLL, OPERATING STATEMENT AND
AGING OF ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE FOR EACH UNDERLYING MORTGAGED
PROPERTY AND (B) WITH RESPECT TO EACH MORTGAGE ASSET NOT ORIGINATED OR MASTER
SERVICED BY AN AFFILIATE OF SELLER, THE AGENT OR ANY BUYER, SELLER SHALL USE ITS
GOOD FAITH EFFORTS TO DELIVER AS SOON AS PRACTICABLE, THE RENT ROLL, OPERATING
STATEMENT AND AGING OF ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE FOR EACH
UNDERLYING MORTGAGED PROPERTY;

 

(IV)          WITH RESPECT TO EACH MORTGAGE ASSET (NOT INCLUDING RMBS), AS SOON
AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN SIXTY (60) DAYS AFTER THE END OF
EACH FISCAL QUARTER OF SELLER, A REPORT DETAILING PROJECTIONS OF SELLER WITH
RESPECT TO SUCH MORTGAGE ASSET FOR THE FOLLOWING SIX (6) MONTH PERIOD, WHICH
SHALL INCLUDE, IN ANY EVENT, A DESCRIPTION OF SELLER’S INTERNAL RISK RATING,
TENANT RATINGS, TENANT KMV RATINGS (IF APPLICABLE) AND/OR SURVEILLANCE OF SUCH
MORTGAGE ASSET;

 

(V)           WITH RESPECT TO EACH MORTGAGE ASSET TO THE EXTENT RECEIVED BY ANY
SELLER FROM THE OBLIGOR UNDER ANY MORTGAGE ASSET, AS SOON AS AVAILABLE, BUT IN
ANY EVENT NOT LATER THAN THIRTY (30) DAYS AFTER RECEIPT THEREOF, THE ANNUAL
BALANCE SHEET WITH RESPECT TO SUCH OBLIGOR;

 

60

--------------------------------------------------------------------------------


 

(VI)          WITH RESPECT TO EACH MORTGAGE ASSET THAT IS CMBS, RMBS OR A JUNIOR
INTEREST OR WHICH IS A NON-CONTROLLING INTEREST OR PASS-THROUGH INTEREST IN ANY
OF THE FOREGOING, AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN THIRTY
(30) DAYS AFTER RECEIPT THEREOF, (I) THE RELATED MONTHLY SECURITIZATION REPORT,
IF ANY, AND (II) WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, A COPY OF
THE STANDARD MONTHLY EXCEPTION REPORT, PREPARED BY SELLER IN THE ORDINARY COURSE
OF ITS BUSINESS IN RESPECT OF THE RELATED MORTGAGE ASSET OR UNDERLYING MORTGAGED
PROPERTY;

 

(VII)         FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL
CONDITION, OPERATIONS, OR BUSINESS OF SELLER AS THE AGENT MAY REASONABLY
REQUEST; AND

 

(VIII)        AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN THIRTY
(30) DAYS AFTER A RESPONSIBLE OFFICER OF SELLER KNOWS, OR WITH RESPECT TO ANY
PLAN TO WHICH SELLER OR ANY SUBSIDIARY THEREOF MAKES DIRECT CONTRIBUTIONS, HAS
REASON TO BELIEVE, THAT ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH
RESPECT TO ANY PLAN HAS OCCURRED OR EXISTS, A STATEMENT SIGNED BY A SENIOR
FINANCIAL OFFICER OF SELLER SETTING FORTH DETAILS RESPECTING SUCH EVENT OR
CONDITION AND THE ACTION, IF ANY, THAT SELLER OR ITS ERISA AFFILIATE PROPOSES TO
TAKE WITH RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE
FILED WITH OR GIVEN TO PBGC BY SELLER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH
EVENT OR CONDITION):

 

(A)          ANY REPORTABLE EVENT, OR AND ANY REQUEST FOR A WAIVER UNDER
SECTION 412(D) OF THE CODE OR ANY SUCCESSOR PROVISION THEREOF FOR ANY PLAN;

 

(B)           THE DISTRIBUTION UNDER SECTION 4041(C) OF ERISA OR ANY SUCCESSOR
PROVISION THEREOF OF A NOTICE OF INTENT TO TERMINATE ANY PLAN OR ANY ACTION
TAKEN BY SELLER OR AN ERISA AFFILIATE TO TERMINATE ANY PLAN;

 

(C)           THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA
OR ANY SUCCESSOR PROVISION THEREOF FOR THE TERMINATION OF, OR THE APPOINTMENT OF
A TRUSTEE TO ADMINISTER, ANY PLAN; AND

 

(D)          THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT WOULD RESULT IN THE
LOSS OF TAX EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF SELLER OR
AN ERISA AFFILIATE FAILS TO PROVIDE TIMELY SECURITY TO SUCH PLAN IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA OR
ANY SUCCESSOR PROVISION THEREOF.

 


(B)           CERTIFICATES; OTHER INFORMATION.  SELLER SHALL FURNISH TO THE
AGENT:


 

(I)            CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 9.01(A)(II) ABOVE, A CERTIFICATE OF THE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT
IN MAKING THE EXAMINATION NECESSARY THEREFORE NO KNOWLEDGE WAS OBTAINED OF ANY
DEFAULT OR EVENT OF DEFAULT CAUSED BY A FAILURE TO COMPLY WITH THE REQUIREMENTS
OF SECTION 9.01(L)-(O), EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

 

(II)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 9.01(A) ABOVE AND WITH THE DELIVERY OF EACH CONFIRMATION,
A CERTIFICATE OF A

 

61

--------------------------------------------------------------------------------


 

RESPONSIBLE OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT J HERETO (A) STATING
THAT, TO THE BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, SELLER DURING SUCH
PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS IN
ALL MATERIAL RESPECTS, AND SATISFIED EVERY MATERIAL CONDITION, CONTAINED IN THIS
AGREEMENT AND THE RELATED DOCUMENTS TO BE OBSERVED, PERFORMED OR SATISFIED BY
IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT
OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE, (B) SHOWING IN
DETAIL THE CALCULATIONS SUPPORTING SUCH RESPONSIBLE OFFICER’S CERTIFICATION OF
SELLER’S COMPLIANCE WITH THE REQUIREMENTS OF SECTIONS 9.01(L)-(O), (C) SHOWING
IN DETAIL THE CALCULATIONS PROJECTED WITH RESPECT TO THE REQUIREMENTS OF
SECTIONS 9.01(L)-(O) FOR THE UPCOMING PERIOD OF FOUR (4) FISCAL QUARTERS,
(D) ATTACHING A CURRENT COPY OF SELLER’S ORGANIZATIONAL CHART (DEPICTING AND
DELINEATING ALL OF SUCH GUARANTOR’S CONSOLIDATED AND NON-CONSOLIDATED
SUBSIDIARIES), (E) CONFIRMING THAT ALL OF THE CAPITAL STOCK AND OTHER EQUITY AND
OWNERSHIP INTERESTS OF SELLER’S SUBSIDIARIES HAS BEEN PLEDGED TO THE AGENT FOR
THE RATABLE BENEFIT OF THE BUYERS AND SELLER HAS TAKEN ALL SUCH FURTHER ACTIONS
AS THE AGENT HAS REQUESTED IN ORDER TO EFFECT AND PERFECT SUCH PLEDGE AND
(F) SHOWING THE CALCULATIONS WHICH DEMONSTRATE COMPLIANCE WITH THE SUB-LIMITS;

 

(III)          AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN NINETY (90)
DAYS AFTER THE END OF EACH FISCAL YEAR OF SELLER, A COPY OF THE PROJECTIONS OF
THE SELLERS AND THE PARENT OF THE OPERATING BUDGET AND CASH FLOW BUDGET OF THE
SELLERS AND THE PARENT FOR THE SUCCEEDING FISCAL YEAR, SUCH PROJECTIONS TO BE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER CERTIFYING THAT SUCH
PROJECTIONS HAVE BEEN PREPARED IN GOOD FAITH BASED UPON REASONABLE ASSUMPTIONS;

 

(IV)          PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL REPORTS SUBMITTED TO
SELLER BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH
ANNUAL, INTERIM OR SPECIAL AUDIT OF THE BOOKS AND RECORDS OF SELLER MADE BY SUCH
ACCOUNTANTS, INCLUDING, WITHOUT LIMITATION, ANY MANAGEMENT LETTER COMMENTING ON
SELLER’S INTERNAL CONTROLS SUBMITTED BY SUCH ACCOUNTANTS TO MANAGEMENT IN
CONNECTION WITH THEIR ANNUAL AUDIT;

 

(V)           WITHIN THIRTY (30) DAYS OF THE END OF EACH CALENDAR QUARTER, A
QUARTERLY REPORT, WHICH REPORT SHALL INCLUDE, AMONG OTHER ITEMS, (1) A SUMMARY
OF SELLER’S DELINQUENCY AND LOSS EXPERIENCE WITH RESPECT TO MORTGAGE ASSETS
SERVICED BY SELLER, ANY SERVICER OR ANY DESIGNEE OF EITHER, AND (2) OPERATING
STATEMENTS AND THE OCCUPANCY STATUS OF SUCH MORTGAGED PROPERTY AND OTHER
PROPERTY LEVEL INFORMATION, PLUS ANY SUCH ADDITIONAL REPORTS AS THE AGENT MAY
REASONABLY REQUEST WITH RESPECT TO SELLER OR ANY SERVICER’S SERVICING PORTFOLIO
OR PENDING ORIGINATIONS OF MORTGAGE ASSETS;

 

(VI)          WITHIN FIFTEEN (15) DAYS AFTER THE SAME ARE SENT, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS WHICH SELLER SENDS TO ITS STOCKHOLDERS, AND
WITHIN FIFTEEN (15) DAYS AFTER THE SAME ARE FILED, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS WHICH SELLER MAY MAKE TO, OR FILE WITH, THE SECURITIES
AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY;

 

(VII)         NO LATER THAN THE 15TH DAY OF EACH MONTH, WITH RESPECT TO EACH
PURCHASED ASSET, A PURCHASED ASSET DATA SUMMARY, SUBSTANTIALLY IN THE FORM OF
EXHIBIT K, PROPERLY COMPLETED; AND

 

62

--------------------------------------------------------------------------------


 

(VIII)        PROMPTLY, ANY REPORT OR MATERIAL NOTICE RECEIVED BY SELLER WITH
RESPECT TO ANY PURCHASED ASSET AND SUCH ADDITIONAL FINANCIAL AND OTHER
INFORMATION AS THE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

 


(C)           LITIGATION.  SELLER WILL PROMPTLY, AND IN ANY EVENT WITHIN TEN
(10) BUSINESS DAYS AFTER SERVICE OF PROCESS ON ANY OF THE FOLLOWING, GIVE TO THE
AGENT NOTICE OF ALL LITIGATION, ACTIONS, SUITS, ARBITRATIONS, INVESTIGATIONS
(INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING WHICH ARE PENDING OR
THREATENED IN WRITING) OR OTHER LEGAL OR ARBITRABLE PROCEEDINGS AFFECTING SELLER
OR ANY SUBSIDIARY THEREOF OR AFFECTING ANY OF THE PROPERTY OF ANY OF THEM BEFORE
ANY GOVERNMENTAL AUTHORITY THAT (I) QUESTIONS OR CHALLENGES THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE REPURCHASE DOCUMENTS OR ANY ACTION TO BE TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, (II) MAKES A CLAIM OR
CLAIMS IN AN AGGREGATE AMOUNT GREATER THAN $1,000,000 (NOT COVERED BY
INSURANCE), OR (III) WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IF ADVERSELY
DETERMINED, COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           EXISTENCE, ETC.  SELLER SHALL:


 

(I)            CONTINUE TO ENGAGE IN BUSINESS OF THE SAME GENERAL TYPE AS NOW
CONDUCTED BY IT OR OTHERWISE AS APPROVED BY THE AGENT PRIOR TO THE DATE HEREOF
AND MAINTAIN AND PRESERVE ITS LEGAL EXISTENCE AND ALL OF ITS MATERIAL RIGHTS,
PRIVILEGES, LICENSES AND FRANCHISES NECESSARY FOR THE OPERATION OF ITS BUSINESS
(INCLUDING, WITHOUT LIMITATION, PRESERVATION OF ALL LENDING LICENSES HELD BY
SELLER AND OF SELLER’S STATUS AS A “QUALIFIED TRANSFEREE” (HOWEVER DENOMINATED)
UNDER ALL DOCUMENTS WHICH GOVERN THE PURCHASED ASSETS); PROVIDED, THAT NOTHING
IN THIS SECTION 9.01(D)(I) SHALL PROHIBIT ANY TRANSACTION EXPRESSLY PERMITTED
UNDER SECTION 9.01(E);

 

(II)           COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND WITH THE REQUIREMENTS
OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF GOVERNMENTAL
AUTHORITIES (INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS) IF FAILURE
TO COMPLY WITH SUCH REQUIREMENTS WOULD BE REASONABLY LIKELY (EITHER INDIVIDUALLY
OR IN THE AGGREGATE) TO HAVE A MATERIAL ADVERSE EFFECT;

 

(III)          KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE
ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

(IV)          NOT (I) CAUSE OR PERMIT ANY CHANGE TO BE MADE IN ITS NAME,
ORGANIZATIONAL IDENTIFICATION NUMBER, IDENTITY OR CORPORATE STRUCTURE, EACH AS
DESCRIBED IN SECTION 8.01(F) OR (II) CHANGE ITS JURISDICTION OF ORGANIZATION,
UNLESS IT SHALL HAVE PROVIDED THE AGENT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
OF SUCH CHANGE AND SHALL HAVE FIRST TAKEN ALL ACTION REQUIRED BY THE AGENT FOR
THE PURPOSE OF PERFECTING OR PROTECTING THE LIEN AND SECURITY INTEREST OF THE
AGENT ESTABLISHED HEREUNDER;

 

(V)           PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON ANY OF ITS PROPERTY
PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT FOR ANY SUCH TAX,
ASSESSMENT, CHARGE OR LEVY THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH
AND BY PROPER PROCEEDINGS AND AGAINST WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED; AND

 

63

--------------------------------------------------------------------------------


 

(VI)          PERMIT REPRESENTATIVES OF THE AGENT, UPON REASONABLE NOTICE
(UNLESS A DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, IN WHICH CASE, NO PRIOR
NOTICE SHALL BE REQUIRED), DURING NORMAL BUSINESS HOURS, TO EXAMINE, COPY (AT
THE AGENT’S EXPENSE) AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, TO INSPECT
ANY OF ITS PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH ITS
OFFICERS, ALL TO THE EXTENT REASONABLY REQUESTED BY THE AGENT.

 


(E)           PROHIBITION OF FUNDAMENTAL CHANGES; FISCAL YEAR AND ACCOUNTING
METHOD.  SELLER SHALL NOT ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION
OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION, WINDING UP OR DISSOLUTION), SELL ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS OR ACQUIRE OR FORM ANY SUBSIDIARIES (OTHER THAN THE SUBSIDIARIES SET
FORTH ON SCHEDULE 5 HERETO AND SUCH ADDITIONAL SUBSIDIARIES WHICH MAY FROM TIME
TO TIME BECOME SELLERS UNDER THIS AGREEMENT IN ACCORDANCE WITH
SECTION 9.01(HH)); PROVIDED, THAT SELLER MAY MERGE OR CONSOLIDATE WITH (A) ANY
WHOLLY OWNED SUBSIDIARY OF THE SELLER OR (B) ANY OTHER PERSON IF SELLER IS THE
SURVIVING CORPORATION, IN EITHER CASE, AS LONG AS, AFTER GIVING EFFECT THERETO,
NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST HEREUNDER.  SELLER SHALL NOT CHANGE
ITS RESPECTIVE FISCAL YEAR OR METHOD OF ACCOUNTING WITHOUT THE CONSENT OF THE
AGENT AND SELLER SHALL GIVE THE AGENT AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN
NOTICE OF ANY SUCH REQUESTED CHANGE, WHICH NOTICE SHALL INCLUDE A DETAILED
EXPLANATION OF THE CHANGES INTENDED TO BE MADE AND PRO FORMA FINANCIAL
STATEMENTS DEMONSTRATING THE IMPACT THEREOF.


 


(F)            MARGIN DEFICIT.  IF AT ANY TIME THERE EXISTS A MARGIN DEFICIT,
THE SELLERS SHALL CURE SAME IN ACCORDANCE WITH SECTION 4.01.


 


(G)           NOTICES.  SELLER SHALL GIVE NOTICE TO THE AGENT:


 

(I)            PROMPTLY UPON RECEIPT BY SELLER OF NOTICE OR KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

(II)           WITH RESPECT TO ANY PURCHASED ASSET, PROMPTLY UPON RECEIPT BY
SELLER OF ANY PRINCIPAL PREPAYMENT (IN FULL OR PARTIAL) OF SUCH PURCHASED ASSET;

 

(III)          WITH RESPECT TO ANY PURCHASED ASSET HEREUNDER, PROMPTLY UPON
RECEIPT OF NOTICE OR KNOWLEDGE BY OR OF SELLER THAT THE UNDERLYING MORTGAGED
PROPERTY HAS BEEN MATERIALLY DAMAGED BY WASTE, FIRE, EARTHQUAKE OR EARTH
MOVEMENT, FLOOD, TORNADO OR OTHER CASUALTY, OR OTHERWISE DAMAGED SO AS TO
MATERIALLY AND ADVERSELY AFFECT THE ASSET VALUE OF SUCH PURCHASED ASSET; AND

 

(IV)          PROMPTLY UPON RECEIPT OF NOTICE OR KNOWLEDGE BY OR OF SELLER OF
(I) ANY MATERIAL DEFAULT RELATED TO ANY PURCHASED ITEM, (II) ANY LIEN OR
SECURITY INTEREST ON, OR CLAIM ASSERTED AGAINST, ANY PURCHASED ITEM OR (III) ANY
EVENT OR CHANGE IN CIRCUMSTANCES WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Seller setting forth details of the occurrence referred
to therein and stating what action Seller has taken or proposes to take with
respect thereto.

 

64

--------------------------------------------------------------------------------


 


(H)           TRANSACTIONS WITH AFFILIATES.  SELLER MAY ENTER INTO ANY
TRANSACTION WITH AN AFFILIATE; PROVIDED THAT SUCH TRANSACTION IS DISCLOSED IN
WRITING IN ADVANCE TO BUYER AND SUCH TRANSACTION IS UPON FAIR AND REASONABLE
TERMS NO LESS FAVORABLE TO SELLER THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON WHICH IS NOT AN AFFILIATE; PROVIDED, FURTHER,
THAT IN NO EVENT SHALL SELLER TRANSFER TO THE AGENT HEREUNDER ANY MORTGAGE ASSET
ACQUIRED BY SELLER FROM AN AFFILIATE OF SELLER UNLESS A NON-CONSOLIDATION
OPINION AND A TRUE SALE OPINION HAVE BEEN DELIVERED TO THE AGENT PRIOR TO SUCH
SALE.


 


(I)            LIMITATION ON LIENS.  IMMEDIATELY UPON NOTICE TO SELLER OF A LIEN
OR ANY CIRCUMSTANCE WHICH IF ADVERSELY DETERMINED WOULD BE REASONABLY LIKELY TO
GIVE RISE TO A LIEN (OTHER THAN IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
BUYERS) ON THE PURCHASED ITEMS, SELLER WILL DEFEND THE PURCHASED ITEMS AGAINST,
AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN, SECURITY
INTEREST OR CLAIM ON OR TO THE PURCHASED ITEMS (OTHER THAN ANY SECURITY INTEREST
CREATED UNDER THIS AGREEMENT), AND SELLER WILL DEFEND THE RIGHT, TITLE AND
INTEREST OF THE BUYERS AND THE AGENT IN AND TO ANY OF THE PURCHASED ITEMS
AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


(J)            LIMITATIONS ON INDEBTEDNESS, GUARANTEES AND CONTINGENT
LIABILITIES.  SELLER SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, GUARANTEES OR CONTINGENT LIABILITIES, EXCEPT INDEBTEDNESS OF THE
SELLER TO THE AGENT OR ANY BUYER (OR AN AFFILIATE OF THE AGENT OR ANY BUYER).


 


(K)           LIMITATION ON DISTRIBUTIONS.  SELLER SHALL NOT DECLARE OR MAKE ANY
PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR, A SINKING OR OTHER ANALOGOUS
FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION
OF ANY EQUITY OR PARTNERSHIP INTEREST OF SELLER, WHETHER NOW OR HEREAFTER
OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY
OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF SELLER, EXCEPT,
SO LONG AS NO DEFAULT, EVENT OF DEFAULT OR MARGIN DEFICIT SHALL HAVE OCCURRED
AND BE CONTINUING, SELLER MAY (I) MAKE SUCH PAYMENTS SOLELY TO THE EXTENT
NECESSARY TO PRESERVE THE STATUS OF THE PARENT AS A REIT AND (II) MAKE
ADDITIONAL PAYMENTS SUBJECT TO THE FOLLOWING RESTRICTIONS: (1) DURING THE FIRST
YEAR FOLLOWING THE EFFECTIVE DATE OF THIS AGREEMENT, SELLER MAY MAKE PAYMENTS IN
AN AMOUNT EQUAL TO (A) 103% OF FFO ONLY IF A DIVIDEND PAYMENT IS MADE TO
REIMBURSE CERTAIN ORIGINAL SHAREHOLDERS FOR EXPENSES ASSOCIATED WITH THE
CAPITALIZATION OF PARENT, OR (B) 100% OF FFO IF NO SUCH DIVIDEND PAYMENT IS
MADE, AND (2) AFTER THE FIRST YEAR FOLLOWING THE EFFECTIVE DATE, SELLER MAY MAKE
PAYMENTS IN AN AMOUNT EQUAL TO 100% OF FFO.


 


(L)            WEIGHTED AVERAGE OF PURCHASE RATE AND LTV.  NO SELLER SHALL
PERMIT (I) THE WEIGHTED AVERAGE PURCHASE RATE OF ALL MORTGAGE ASSETS TO EXCEED
85.0% OR (II) THE WEIGHTED AVERAGE LTV OF ALL MORTGAGE ASSETS TO EXCEED 80.0%.


 


(M)          INTEREST COVERAGE.  SELLER SHALL NOT PERMIT, DURING ANY TEST
PERIOD, THE RATIO OF (I) THE SUM OF CONSOLIDATED ADJUSTED EBITDA OF ALL SELLERS
AT ANY TIME SUCH TEST PERIOD TO (II) CONSOLIDATED INTEREST EXPENSE OF ALL
SELLERS AT ANY TIME SUCH TEST PERIOD TO BE LESS THAN 1.50 TO 1.00.

 

65

--------------------------------------------------------------------------------


 


(N)           MAINTENANCE OF RATIO OF CONSOLIDATED TOTAL INDEBTEDNESS TO
CONSOLIDATED TOTAL ASSETS.  SELLER SHALL NOT PERMIT THE RATIO OF CONSOLIDATED
TOTAL INDEBTEDNESS OF ALL SELLERS TO CONSOLIDATED TOTAL ASSETS OF ALL SELLERS AT
ANY TIME TO BE GREATER THAN 0.85 TO 1.00.


 


(O)           POSITIVE NET INCOME.  SELLER’S NET INCOME SHALL BE POSITIVE AT ALL
TIMES FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE OF THIS AGREEMENT.


 


(P)           SERVICER; SERVICING TAPE.  SELLER SHALL CAUSE EACH SERVICER TO
PROVIDE TO THE AGENT AND TO THE CUSTODIAN VIA ELECTRONIC TRANSMISSION, A
REMITTANCE REPORT ON A MONTHLY BASIS BY NO LATER THAN THE 15TH DAY OF EACH MONTH
(THE “REPORTING DATE”) CONTAINING SERVICING INFORMATION, INCLUDING WITHOUT
LIMITATION THOSE FIELDS REASONABLY REQUESTED BY THE AGENT FROM TIME TO TIME, ON
A LOAN-BY-LOAN BASIS AND IN THE AGGREGATE, WITH RESPECT TO THE PURCHASED ASSETS
SERVICED HEREUNDER BY SELLER OR ANY SERVICER FOR THE MONTH (OR ANY PORTION
THEREOF) PRIOR TO THE REPORTING DATE (SUCH REMITTANCE REPORT, AN “ASSET TAPE”). 
TO THE EXTENT IT HAS CONTROL, SELLER SHALL NOT CAUSE OR PERMIT ANY MORTGAGE
ASSETS TO BE SERVICED BY ANY SERVICER OTHER THAN A QUALIFIED SERVICER.


 


(Q)           REQUIRED FILINGS.  SELLER SHALL PROMPTLY PROVIDE THE AGENT WITH
COPIES OF ALL MATERIAL DOCUMENTS WHICH SELLER OR ANY SUBSIDIARY OF SELLER IS
REQUIRED TO FILE WITH ANY REGULATORY BODY IN ACCORDANCE WITH ITS REGULATIONS.


 


(R)            REMITTANCE OF PREPAYMENTS.  SELLER SHALL REMIT OR CAUSE TO BE
REMITTED TO THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS, WITH SUFFICIENT
DETAIL VIA ELECTRONIC TRANSMISSION TO ENABLE THE AGENT TO APPROPRIATELY IDENTIFY
THE MORTGAGE ASSET TO WHICH ANY AMOUNT REMITTED APPLIES, ALL FULL OR PARTIAL
PRINCIPAL PREPAYMENTS ON ANY PURCHASED ASSET THAT SELLER OR SERVICER HAS
RECEIVED NO LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE SUCH PREPAYMENT
WAS RECEIVED.


 


(S)           CUSTODIAL AGREEMENT AND ACCOUNT CONTROL AGREEMENT.  SELLER SHALL
MAINTAIN EACH OF THE CUSTODIAL AGREEMENT AND ACCOUNT CONTROL AGREEMENT IN FULL
FORCE AND EFFECT AND SHALL NOT AMEND OR MODIFY EITHER OF THE CUSTODIAL AGREEMENT
OR THE ACCOUNT CONTROL AGREEMENT OR WAIVE COMPLIANCE WITH ANY PROVISIONS
THEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT.


 


(T)            INCONSISTENT AGREEMENTS.  SELLER SHALL NOT, AND SHALL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO ANY MATERIAL
AGREEMENT CONTAINING ANY MATERIAL PROVISION WHICH WOULD BE VIOLATED OR BREACHED
BY ANY TRANSACTION HEREUNDER OR BY THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS
UNDER ANY REPURCHASE DOCUMENT.


 


(U)           ESCROW IMBALANCE.  SELLER SHALL, NO LATER THAN FIVE (5) BUSINESS
DAYS AFTER LEARNING (FROM ANY SOURCE) OF ANY MATERIAL IMBALANCE IN ANY ESCROW
ACCOUNT, FULLY AND COMPLETELY CORRECT AND ELIMINATE SUCH IMBALANCE INCLUDING,
WITHOUT LIMITATION, DEPOSITING ITS OWN FUNDS INTO SUCH ACCOUNT TO ELIMINATE ANY
OVERDRAWAL OR DEFICIT.


 


(V)           HEDGING.  SELLER SHALL ENTER INTO INTEREST RATE PROTECTION
AGREEMENT(S) SELECTED BY SELLER AND ACCEPTABLE TO THE AGENT WITH RESPECT TO ALL
PURCHASED ASSETS WHICH HAVE A FIXED RATE OF INTEREST OR YIELD AND ARE INTENDED
FOR SECURITIZATION AND SELLER SHALL ENTER INTO SUCH OTHER INTEREST RATE
PROTECTION AGREEMENT(S) WITH RESPECT TO ANY OR ALL OF THE PURCHASED ASSETS AS

 

66

--------------------------------------------------------------------------------


 


THE AGENT MAY FROM TIME TO TIME REQUEST.  SELLER SHALL TAKE ALL SUCH STEPS AS
THE AGENT DEEMS NECESSARY TO PERFECT THE SECURITY INTEREST GRANTED IN EACH
INTEREST RATE PROTECTION AGREEMENT PURSUANT TO SECTION 6.01(E) OF THIS
AGREEMENT.


 


(W)          SEPARATENESS.  SELLER SHALL (A) OWN NO ASSETS, AND WILL NOT ENGAGE
IN ANY BUSINESS, OTHER THAN THE ASSETS AND TRANSACTIONS SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT, WHICH ASSETS AND TRANSACTIONS SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT SHALL INCLUDE, WITHOUT LIMITATION, THE
ORIGINATION, ACQUISITION, OWNERSHIP, MANAGEMENT, SERVICING, ADMINISTRATION,
OPERATION, COLLECTION, ENFORCEMENT, DEVELOPMENT, IMPROVEMENT, LEASING, EXCHANGE,
PARTICIPATION, SECURITIZATION, SALE, TRANSFER AND OTHER DISPOSITION OF ALL OF
ANY PORTION OF THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED PROPERTY
AND ANY BUSINESS INTERESTS RELATED THERETO), PERSONAL PROPERTY NECESSARY FOR AND
USED OR TO BE USED IN CONNECTION WITH ITS OWNERSHIP OR OPERATION OF THE
PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED PROPERTY AND ANY BUSINESS
INTERESTS RELATED THERETO) OR ANY PORTION THEREOF, CASH, ITS INTEREST UNDER ANY
ASSOCIATED INTEREST RATE PROTECTION AGREEMENT, THIS AGREEMENT, AND ANY AND ALL
AGREEMENTS, DOCUMENTS, INSURANCE POLICIES, REPORTS AND OTHER INSTRUMENTS IN ANY
WAY RELATING TO THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO) OR ANY PORTION THEREOF;
(B) NOT INCUR ANY INDEBTEDNESS OR OBLIGATION, SECURED OR UNSECURED, DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER
THAN (I) PURSUANT TO THIS AGREEMENT, AND UNDER THE AGREEMENTS, DOCUMENTS,
INSURANCE POLICIES, REPORTS AND OTHER INSTRUMENTS EVIDENCING, SECURING OR IN ANY
OTHER WAY RELATED TO THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO), (II) IN CONNECTION WITH
CUSTOMARY REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS IN CONNECTION
WITH THE ORIGINATION, ACQUISITION, OWNERSHIP, MANAGEMENT, SERVICING,
ADMINISTRATION, OPERATION, COLLECTION, ENFORCEMENT, FINANCING, DEVELOPMENT,
IMPROVEMENT, LEASING, EXCHANGE, PARTICIPATION, SECURITIZATION, SALE, TRANSFER OR
OTHER DISPOSITION OF THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO), AND (III) UNDER ZONING AND
OTHER GOVERNMENTAL REGULATIONS, RULES, PROHIBITIONS AND ORDINANCES AND EXISTING
AND PROPOSED COVENANTS, EASEMENTS AND OTHER MATTERS OF PUBLIC RECORD GOVERNING,
BURDENING, BENEFITING OR OTHERWISE AFFECTING ANY REAL PROPERTY CONSTITUTING OR
UNDERLYING ANY OF THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO); (C) NOT MAKE ANY LOANS OR
ADVANCES TO ANY THIRD PARTY, AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF
ITS AFFILIATES; (D) PAY ITS DEBTS AND LIABILITIES (INCLUDING, AS APPLICABLE,
SHARED PERSONNEL AND OVERHEAD EXPENSES) ONLY FROM ITS OWN ASSETS; (E) COMPLY
WITH THE PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS; (F) DO ALL THINGS NECESSARY
TO OBSERVE ORGANIZATIONAL FORMALITIES AND TO PRESERVE ITS EXISTENCE, AND WILL
NOT AMEND, MODIFY OR OTHERWISE CHANGE ITS ORGANIZATIONAL DOCUMENTS, OR SUFFER
SAME TO BE AMENDED, MODIFIED OR OTHERWISE CHANGED, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AGENT, NOT TO UNREASONABLY WITHHELD; (G) MAINTAIN ALL OF ITS
BOOKS, RECORDS, FINANCIAL STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF
ITS AFFILIATES (EXCEPT THAT SUCH FINANCIAL STATEMENTS MAY BE CONSOLIDATED TO THE
EXTENT CONSOLIDATION IS REQUIRED UNDER GAAP CONSISTENTLY APPLIED AS IN EFFECT
FROM TIME TO TIME OR AS A MATTER OF LAW) AND FILE ITS OWN TAX RETURNS (EXCEPT TO
THE EXTENT THAT EITHER CONSOLIDATION IS REQUIRED OR PERMITTED UNDER APPLICABLE
LAW OR IT IS A TAX DISREGARDED ENTITY NOT REQUIRED TO FILE TAX RETURNS UNDER
APPLICABLE LAW); (H) BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE PUBLIC AS,
A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING ANY
AFFILIATE), SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS STATUS AS A
SEPARATE ENTITY, SHALL CONDUCT BUSINESS IN ITS OWN NAME, SHALL NOT IDENTIFY
ITSELF OR ANY OF ITS AFFILIATES AS A DIVISION OR PART OF THE OTHER AND SHALL

 

67

--------------------------------------------------------------------------------


 


MAINTAIN AND UTILIZE SEPARATE INVOICES AND CHECKS; (I) MAINTAIN ADEQUATE CAPITAL
FOR THE NORMAL OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND
CHARACTER AND IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS; (J) NOT ENGAGE
IN OR SUFFER ANY CHANGE OF OWNERSHIP, DISSOLUTION, WINDING UP, LIQUIDATION,
CONSOLIDATION OR MERGER IN WHOLE OR IN PART, EXCEPT AS OTHERWISE PERMITTED IN
ACCORDANCE HEREWITH; (K) NOT COMMINGLE ITS FUNDS OR OTHER ASSETS WITH THOSE OF
ANY AFFILIATE OR ANY OTHER PERSON; (L) MAINTAIN ITS ASSETS IN SUCH A MANNER THAT
IT WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY AFFILIATE OR ANY OTHER PERSON; (M) NOT AND
WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF ANY
OTHER PERSON; AND (N) SHALL NOT, WITHOUT THE VOTE OF 100% OF THE BOARD OF
DIRECTORS OR BOARD OF MANAGERS OF SELLER, (I) FILE OR CONSENT TO THE FILING OF
ANY BANKRUPTCY, INSOLVENCY OR REORGANIZATION CASE OR PROCEEDING WITH RESPECT TO
SELLER; INSTITUTE ANY PROCEEDINGS UNDER ANY APPLICABLE INSOLVENCY LAW OR
OTHERWISE SEEK ANY RELIEF UNDER ANY LAWS RELATING TO THE RELIEF FROM DEBTS OR
THE PROTECTION OF DEBTORS GENERALLY WITH RESPECT TO SELLER; (II) SEEK OR CONSENT
TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR,
CUSTODIAN OR ANY SIMILAR OFFICIAL FOR SELLER OR A SUBSTANTIAL PORTION OF ITS
PROPERTIES; OR (III) MAKE ANY ASSIGNMENT FOR THE BENEFIT OF SELLER’S CREDITORS.


 


(X)            MAINTENANCE OF PROPERTY; INSURANCE.  SELLER SHALL KEEP ALL
PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION; MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH
RISKS AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES
ENGAGED IN THE SAME OR A SIMILAR BUSINESS, AND FURNISH TO THE AGENT, UPON
WRITTEN REQUEST, FULL INFORMATION AS TO THE INSURANCE CARRIED.


 


(Y)           COMPLIANCE WITH LAWS.  SELLER SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, ORDINANCES, RULES, REGULATIONS, AND
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES (INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, AND ALL FEDERAL SECURITIES LAWS) EXCEPT WHERE THE NECESSITY
OF COMPLIANCE THEREWITH IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.


 


(Z)            ERISA.  SELLER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF ERISA APPLICABLE
WITH RESPECT TO EACH PLAN.


 


(AA)         INVESTMENTS.  NEITHER SELLER NOR ANY AFFILIATE THEREOF SHALL
ACQUIRE OR MAINTAIN ANY RIGHT OR INTEREST IN ANY PURCHASED ASSET OR UNDERLYING
MORTGAGED PROPERTY THAT IS SENIOR TO OR PARI PASSU WITH THE RIGHTS AND INTERESTS
OF THE AGENT OR THE BUYERS THEREIN UNDER THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS.


 


(BB)         PAYMENT OF OBLIGATIONS.  SELLER SHALL PAY, DISCHARGE OR OTHERWISE
SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY
BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE (INCLUDING, WITHOUT LIMITATION, ALL
AMOUNTS NECESSARY TO PRESERVE THE VALUE OF, AND SELLER’S, THE AGENT’S AND THE
BUYERS’ RIGHTS IN, THE PURCHASED ASSETS), EXCEPT WHERE THE AMOUNT OR VALIDITY
THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON
THE BOOKS OF SELLER, OR ITS SUBSIDIARIES, AS THE CASE MAY BE.

 

68

--------------------------------------------------------------------------------


 


(CC)         MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF ANY TRANSACTION
HEREUNDER SHALL BE USED FOR ANY PURPOSE WHICH VIOLATES, OR WOULD BE INCONSISTENT
WITH, THE PROVISIONS OF REGULATION T, U OR X.


 


(DD)         LIMITATION ON LINES OF BUSINESS.  SELLER SHALL NOT ENTER INTO ANY
BUSINESS, EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES
IN WHICH SELLER AND ITS SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT.


 


(EE)         PAYMENT OF BREAKAGE COSTS.  SELLER SHALL PAY THE AGENT, WITHIN ONE
(1) BUSINESS DAY AFTER ANY REQUEST THEREFOR FROM THE AGENT OR ANY BUYER, FOR ALL
BREAKAGE COSTS AT ANY TIME SUSTAINED OR INCURRED BY THE AGENT OR ANY BUYER.


 


(FF)           GUARANTEE AGREEMENT.  IF AT ANY TIME (I) THE OBLIGATIONS OF ANY
GUARANTOR UNDER THE GUARANTEE AGREEMENT SHALL CEASE TO BE IN EFFECT, (II) ANY
ACT OF INSOLVENCY SHALL HAVE OCCURRED WITH RESPECT TO ANY GUARANTOR OR
(III) THERE SHALL OCCUR ANY VIOLATION OF ANY PROVISION SET FORTH IN SECTIONS
9(B) THROUGH 9(O) OF THE GUARANTEE AGREEMENT (ANY OF THE FOREGOING EVENTS, A
“GUARANTEE DEFAULT”), THEN, WITHIN SIXTY (60) DAYS AFTER THE OCCURRENCE OF ANY
SUCH GUARANTEE DEFAULT, SELLER SHALL HAVE A REPLACEMENT PERFORMANCE GUARANTOR
ACCEPTABLE TO BUYER (A “PERFORMANCE GUARANTOR”) ASSUME IN WRITING SUCH
OBLIGATIONS UNDER THE GUARANTEE AS THE AGENT DEEMS NECESSARY TO CORRECT SUCH
GUARANTEE DEFAULT.


 


(GG)         INTERNALIZATION OF MANAGEMENT.  SELLER SHALL NOT INTERNALIZE THE
MANAGEMENT OF PARENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT; PROVIDED,
HOWEVER, THAT SUCH CONSENT SHALL BE GRANTED BY THE AGENT SO LONG AS (1) NO
MARGIN DEFICIT, DEFAULT OR EVENT OF DEFAULT EXISTS, (2) SELLER SHALL, AT THE
TIME OF SUCH INTERNALIZATION, AND WILL CONTINUE AFTER SUCH INTERNALIZATION TO
MEET ALL COVENANTS, CONDITIONS, REPRESENTATIONS AND WARRANTIES, WHETHER
FINANCIAL OR OTHERWISE, AS SET FORTH IN ANY OF THE REPURCHASE DOCUMENTS, AND
(3) SELLER DELIVERS TO THE AGENT A FAIRNESS OPINION, IN FORM AND SUBSTANCE
ACCEPTABLE TO THE AGENT, PROVIDED BY A NATIONALLY RECOGNIZED EXPERT IN THE
RELATED FIELD ACCEPTABLE TO THE AGENT.


 


(HH)         ADDITIONAL SELLERS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, INCLUDING WITHOUT LIMITATION THE
SEPARATENESS PROVISIONS SET FORTH IN SECTION 9.01(W) OF THIS AGREEMENT, ANY
SELLER MAY FROM TIME TO TIME FORM OR ACQUIRE ADDITIONAL SUBSIDIARIES.  IN THE
EVENT THAT ANY SELLER AT ANY TIME FORMS OR ACQUIRES ANY SUCH SUBSIDIARY, SUCH
SELLER SHALL, WITHIN TEN (10) DAYS AFTER SUCH FORMATION OR ACQUISITION,
(I) NOTIFY THE AGENT IN WRITING OF SUCH FORMATION OR ACQUISITION, (II) PLEDGE IN
FAVOR OF THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS OF ALL OF THE CAPITAL
STOCK AND OTHER EQUITY AND OWNERSHIP INTERESTS HELD BY THE SELLER IN EACH SUCH
SUBSIDIARY AND SHALL TAKE ALL SUCH FURTHER ACTION AS THE AGENT SHALL DEEM
REASONABLY NECESSARY OR ADVISABLE (INCLUDING, WITHOUT LIMITATION, THE EXECUTION
OF FINANCING STATEMENTS ON FORM UCC-1 AND ANY ADDITIONAL SECURITY AGREEMENTS OR
AMENDMENTS THERETO) IN ORDER TO EFFECT AND PERFECT SUCH PLEDGE, (III) IN THE
EVENT THAT SUCH SUBSIDIARY WAS FORMED OR ACQUIRED FOR THE PURPOSE OF ACQUIRING
OR HOLDING ASSETS IN CONTEMPLATION OF THE ENTERING INTO OF TRANSACTIONS
HEREUNDER, SUCH SUBSIDIARY SHALL DELIVER TO THE AGENT A PROPERLY COMPLETED AND
DULY EXECUTED ADDITIONAL SELLER JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT N HERETO, PURSUANT TO WHICH SUCH ADDITIONAL SUBSIDIARY SHALL BECOME A
SELLER UNDER THIS AGREEMENT AND (IV) THE ADDITION OF SUCH SUBSIDIARY SHALL BE
INDICATED ON THE FIRST ORGANIZATIONAL CHART DELIVERED TO THE AGENT PURSUANT TO
SECTION 9.01(B)(II) AFTER SUCH FORMATION OR ACQUISITION.

 

69

--------------------------------------------------------------------------------


 


(II)                                  INDEPENDENCE OF COVENANTS.  ALL COVENANTS
HEREUNDER SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR
CONDITION IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE
PERMITTED BY AN EXCEPTION TO, OR BE OTHERWISE WITHIN THE LIMITATIONS OF, ANOTHER
COVENANT SHALL NOT AVOID THE OCCURRENCE OF AN EVENT OF DEFAULT OR DEFAULT IF
SUCH ACTION IS TAKEN OR CONDITION EXISTS.


 


ARTICLE X

EVENTS OF DEFAULT; REMEDIES


 


SECTION 10.01                          EVENTS OF DEFAULT.  IF ANY OF THE
FOLLOWING EVENTS (EACH, AN “EVENT OF DEFAULT”) OCCUR, EACH SELLER AND THE AGENT
SHALL HAVE THE RIGHTS SET FORTH IN SECTION 10.02, AS APPLICABLE:

 


(A)                                  ANY SELLER SHALL DEFAULT IN THE PAYMENT OF
ANY REPURCHASE PRICE DUE OR ANY AMOUNT UNDER SECTION 5.01 WHEN DUE (WHETHER AT
STATED MATURITY, UPON ACCELERATION OR AT MANDATORY OR OPTIONAL PREPAYMENT); OR


 


(B)                                 THE SELLERS SHALL FAIL TO CURE ANY MARGIN
DEFICIT IN ACCORDANCE WITH SECTION 4.01; OR


 


(C)                                  ANY SELLER SHALL DEFAULT IN THE PAYMENT OF
ANY OTHER AMOUNT PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER REPURCHASE DOCUMENT
AFTER WRITTEN NOTIFICATION BY BUYER OF SUCH DEFAULT, AND SUCH DEFAULT SHALL HAVE
CONTINUED UNREMEDIED FOR FIVE (5) BUSINESS DAYS; OR


 


(D)                                 ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE HEREIN OR IN ANY OTHER REPURCHASE DOCUMENT BY
ANY SELLER OR ANY CERTIFICATE FURNISHED TO THE AGENT PURSUANT TO THE PROVISIONS
HEREOF OR THEREOF OR ANY MATERIAL INFORMATION WITH RESPECT TO THE MORTGAGE
ASSETS FURNISHED IN WRITING BY ON BEHALF OF ANY SELLER SHALL PROVE TO HAVE BEEN
FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE TIME MADE OR FURNISHED
(OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SCHEDULE 1, WHICH
SHALL BE CONSIDERED SOLELY FOR THE PURPOSE OF DETERMINING THE ASSET VALUE OF THE
PURCHASED ASSETS, UNLESS (I) THE SELLER SHALL HAVE MADE ANY SUCH REPRESENTATIONS
AND WARRANTIES WITH ACTUAL KNOWLEDGE THAT THEY WERE MATERIALLY FALSE OR
MISLEADING AT THE TIME MADE; OR (II) ANY SUCH REPRESENTATIONS AND WARRANTIES
HAVE BEEN DETERMINED IN GOOD FAITH BY THE AGENT IN ITS SOLE DISCRETION TO BE
MATERIALLY FALSE OR MISLEADING ON A REGULAR BASIS); OR


 


(E)                                  ANY SELLER SHALL FAIL TO COMPLY WITH THE
REQUIREMENTS OF SECTIONS 9.01(C) - (II), OR (EXCEPT AS OTHERWISE SET FORTH IN
SECTIONS 10.01(A), 10.01(B), 10.01(C), OR 10.01(D)) ANY SELLER SHALL FAIL TO
OBSERVE OR PERFORM ANY OTHER COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT
OR ANY OTHER REPURCHASE DOCUMENT AND SUCH FAILURE TO OBSERVE OR PERFORM SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF TEN (10) BUSINESS DAYS AFTER ACTUAL
KNOWLEDGE BY THE SELLER OR RECEIPT OF WRITTEN NOTICE FROM THE AGENT; PROVIDED,
HOWEVER THAT TO THE EXTENT SUCH FAILURE TO OBSERVE OR PERFORM RELATES TO THE
SELLER’S FAILURE TO DELIVER REPORTS REQUIRED UNDER SECTION 9.01(A)(III) OR
SECTION 9.01(B)(V)(2) AND NEITHER THE SELLER NOR ITS AFFILIATES HAVE RECEIVED
SUCH REPORTS, AND THE SELLER HAS USED COMMERCIALLY REASONABLE BEST EFFORTS TO
OBTAIN SUCH REPORTS AS AND WHEN REQUIRED HEREUNDER, SUCH FAILURE SHALL NOT BE
DEEMED TO BE AN EVENT OF DEFAULT UNLESS

 

70

--------------------------------------------------------------------------------


 


SUCH FAILURE SHALL HAVE BEEN ON A CONSISTENT OR FREQUENT BASIS (WHICH
DETERMINATION SHALL BE MADE IN THE AGENT’S REASONABLE DISCRETION); OR


 


(F)                                    A FINAL JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN EXCESS OF $1,000,000 IN THE AGGREGATE SHALL BE RENDERED
AGAINST ANY SELLER BY ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS OR OTHER
BODIES HAVING JURISDICTION AND THE SAME SHALL NOT BE SATISFIED, DISCHARGED (OR
PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE) OR BONDED, OR A STAY OF
EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN THIRTY (30) DAYS FROM THE DATE
OF ENTRY THEREOF; OR


 


(G)                                 AN ACT OF INSOLVENCY SHALL HAVE OCCURRED
WITH RESPECT TO ANY SELLER OR ANY OF AFFILIATE THEREOF; OR


 


(H)                                 THE CUSTODIAL AGREEMENT, THE ACCOUNT CONTROL
AGREEMENT OR ANY REPURCHASE DOCUMENT OR A REPLACEMENT THEREFOR ACCEPTABLE TO THE
AGENT SHALL FOR WHATEVER REASON BE TERMINATED BY SELLER OR CEASE TO BE IN FULL
FORCE AND EFFECT (OTHER THAN DUE TO CAUSES SOLELY WITHIN THE CONTROL OF THE
AGENT OR CUSTODIAN), OR THE ENFORCEABILITY THEREOF SHALL BE CONTESTED BY ANY
SELLER; OR


 


(I)                                     ANY SELLER SHALL GRANT, OR SUFFER TO
EXIST, ANY LIEN ON ANY PURCHASED ITEM (EXCEPT ANY LIEN IN FAVOR OF THE AGENT FOR
THE BENEFIT OF THE BUYERS); OR THE PURCHASED ITEMS SHALL NOT HAVE BEEN SOLD TO
THE BUYERS, OR THE LIENS CONTEMPLATED HEREBY SHALL CEASE OR FAIL TO BE FIRST
PRIORITY PERFECTED LIENS ON ANY PURCHASED ITEMS IN FAVOR OF THE AGENT FOR THE
BENEFIT OF THE BUYERS (OTHER THAN BY RESULT OF ANY ACTION OR INACTION BY THE
AGENT) OR SHALL BE LIENS IN FAVOR OF ANY PERSON OTHER THAN THE AGENT FOR THE
BENEFIT OF THE BUYERS; OR


 


(J)                                     ANY SELLER SHALL BE IN DEFAULT UNDER
(I) ANY INDEBTEDNESS OF THE SELLER WHICH DEFAULT (1) INVOLVES THE FAILURE TO PAY
A MATURED OBLIGATION, OR (2) PERMITS THE ACCELERATION OF THE MATURITY OF
OBLIGATIONS BY ANY OTHER PARTY TO OR BENEFICIARY WITH RESPECT TO SUCH
INDEBTEDNESS, IF THE AGGREGATE AMOUNT OF THE INDEBTEDNESS IN RESPECT OF WHICH
SUCH DEFAULT OR DEFAULTS SHALL HAVE OCCURRED IS AT LEAST $1,000,000, OR (II) ANY
OTHER MATERIAL CONTRACT TO WHICH THE SELLER IS A PARTY WHICH DEFAULT
(1) INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION, OR (2) PERMITS THE
ACCELERATION OF THE MATURITY OF OBLIGATIONS BY ANY OTHER PARTY TO OR BENEFICIARY
OF SUCH CONTRACT IF THE AGGREGATE AMOUNT OF SUCH OBLIGATIONS IS AT LEAST
$500,000; OR


 


(K)                                  (I) ANY SELLER OR AN ERISA AFFILIATE SHALL
ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE) INVOLVING ANY PLAN, (II) ANY MATERIAL “ACCUMULATED
FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED,
SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN
SHALL ARISE ON THE ASSETS OF ANY SELLER OR ANY ERISA AFFILIATE, (III) A
REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO
HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO
TERMINATE, ANY PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR
APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE OPINION OF BUYER, LIKELY TO
RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA,
(IV) ANY PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) ANY SELLER
OR ANY ERISA AFFILIATE SHALL, OR IN THE REASONABLE OPINION OF BUYER IS LIKELY
TO, INCUR ANY LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY
OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION
SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I)

 

71

--------------------------------------------------------------------------------


 


THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS
OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; OR


 


(L)                                     ANY PLEDGE AND SECURITY AGREEMENT SHALL
CEASE TO CREATE A VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE AGENT
FOR THE BENEFIT OF THE BUYERS IN THE CAPITAL STOCK OF THE RESPECTIVE SELLER, OR
ANY SELLER SHALL SO ASSERT; OR


 


(M)                               ANY CHANGE OF CONTROL SHALL OCCUR; OR


 


(N)                                 THE MANAGEMENT CONTRACT SHALL BE AMENDED TO
INCREASE THE AMOUNT OF COMPENSATION REQUIRED TO BE PAID TO THE MANAGER
THEREUNDER, OR THE MANAGEMENT CONTRACT SHALL BE OTHERWISE MATERIALLY AMENDED TO
THE DETRIMENT OF PARENT, OR THE MANAGER SHALL BE TERMINATED, IN ANY CASE WITHOUT
THE PRIOR WRITTEN CONSENT OF THE AGENT; OR


 


(O)                                 ANY EVENT OF DEFAULT OR TERMINATION EVENT
(HOWEVER DENOMINATED) SHALL HAVE OCCURRED WITH RESPECT TO SELLER (OR ITS
AFFILIATE, AS APPLICABLE) UNDER ANY INTEREST RATE PROTECTION AGREEMENT WITH AN
AFFILIATED HEDGE COUNTERPARTY.


 


SECTION 10.02                          REMEDIES.  (A) IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE FOLLOWING RIGHTS AND REMEDIES ARE
AVAILABLE TO THE AGENT.

 

(I)                                     AT THE OPTION OF THE AGENT, EXERCISED BY
WRITTEN NOTICE TO THE SELLERS (WHICH OPTION SHALL BE DEEMED TO HAVE BEEN
EXERCISED, EVEN IF NO NOTICE IS GIVEN, IMMEDIATELY UPON THE OCCURRENCE OF AN ACT
OF INSOLVENCY OF ANY SELLER), THE REPURCHASE DATE FOR EACH TRANSACTION
HEREUNDER, IF IT HAS NOT ALREADY OCCURRED, SHALL BE DEEMED IMMEDIATELY TO
OCCUR.  THE AGENT SHALL (EXCEPT UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY OF
ANY SELLER) GIVE NOTICE TO THE SELLERS OF THE EXERCISE OF SUCH OPTION AS
PROMPTLY AS PRACTICABLE.

 

(II)                                  IF THE AGENT EXERCISES OR IS DEEMED TO
HAVE EXERCISED THE OPTION REFERRED TO IN SECTION 10.02(A)(I),

 

(A)                              (I) ALL OF THE SELLERS’ OBLIGATIONS IN RESPECT
OF SUCH TRANSACTIONS TO REPURCHASE ALL PURCHASED ASSETS AT THE REPURCHASE PRICE
THEREFOR ON THE REPURCHASE DATE, AND TO PAY ALL OTHER AMOUNTS OWED BY THE
SELLERS HEREUNDER, SHALL THEREUPON BECOME IMMEDIATELY DUE AND PAYABLE, (II) ALL
INCOME PAID AFTER SUCH EXERCISE OR DEEMED EXERCISE SHALL BE RETAINED BY THE
AGENT, FOR THE ACCOUNT OF THE BUYERS, AND APPLIED TO THE AGGREGATE UNPAID
REPURCHASE PRICES AND ANY OTHER AMOUNTS OWED BY THE SELLERS HEREUNDER OR UNDER
ANY OTHER REPURCHASE DOCUMENT, AND (III) EACH SELLER SHALL IMMEDIATELY DELIVER
TO THE AGENT ANY PURCHASED ASSETS SUBJECT TO SUCH TRANSACTIONS THEN IN THE
SELLER’S POSSESSION OR CONTROL;

 

(B)                                FROM AND AFTER THE EXERCISE OR DEEMED
EXERCISE OF SUCH OPTION, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
REPURCHASE PRICE WITH RESPECT TO EACH SUCH TRANSACTION SHALL BE DETERMINED BY
DAILY APPLICATION OF, ON A 360 DAY PER YEAR BASIS FOR THE ACTUAL NUMBER OF DAYS
DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE EXERCISE OR DEEMED EXERCISE
OF SUCH OPTION TO BUT EXCLUDING THE DATE OF

 

72

--------------------------------------------------------------------------------


 

PAYMENT OF THE REPURCHASE PRICE, (X) THE POST-DEFAULT RATE TO (Y) THE REPURCHASE
PRICE FOR SUCH TRANSACTION AS OF THE REPURCHASE DATE (DECREASED AS OF ANY DAY BY
(I) ANY AMOUNTS ACTUALLY IN THE POSSESSION OF THE AGENT PURSUANT TO CLAUSE
(C) OF THIS SUBSECTION, (II) ANY PROCEEDS FROM THE SALE OF PURCHASED ASSETS
APPLIED TO THE REPURCHASE PRICE PURSUANT TO SECTION 10.02(A)(IV), AND (III) ANY
AMOUNTS APPLIED TO THE REPURCHASE PRICE PURSUANT TO SECTION 10.02(A); AND

 

(C)                                ALL INCOME ACTUALLY RECEIVED BY THE AGENT FOR
THE ACCOUNT OF THE BUYERS PURSUANT TO SECTION 5.01 (EXCLUDING ANY LATE PAYMENT
FEES PAID PURSUANT TO SECTION 3.06(A)) SHALL BE APPLIED TO THE AGGREGATE UNPAID
REPURCHASE PRICE OWED BY THE SELLER.

 

(III)                               UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ONE OR MORE EVENTS OF DEFAULT, THE AGENT SHALL HAVE THE RIGHT TO
OBTAIN PHYSICAL POSSESSION OF THE SERVICING RECORDS (SUBJECT TO THE PROVISIONS
OF THE CUSTODIAL AGREEMENT) AND ALL OTHER FILES OF THE SELLER RELATING TO THE
PURCHASED ASSETS AND ALL DOCUMENTS RELATING TO THE PURCHASED ASSETS WHICH ARE
THEN OR MAY THEREAFTER COME INTO THE POSSESSION OF THE SELLER OR ANY THIRD PARTY
ACTING FOR THE SELLER AND THE SELLER SHALL DELIVER TO THE AGENT SUCH ASSIGNMENTS
AS THE AGENT SHALL REQUEST AND THE AGENT SHALL HAVE THE RIGHT TO APPOINT ANY
PERSON TO ACT AS SERVICER FOR THE PURCHASED ASSETS.  THE AGENT SHALL BE ENTITLED
TO SPECIFIC PERFORMANCE OF ALL AGREEMENTS OF THE SELLERS CONTAINED IN THE
REPURCHASE DOCUMENTS.

 

(IV)                              AT ANY TIME ON THE BUSINESS DAY FOLLOWING
WRITTEN NOTICE TO THE SELLERS (WHICH NOTICE MAY BE THE WRITTEN NOTICE GIVEN
UNDER SECTION 10.02(A)(I)), IN THE EVENT THE SELLERS HAVE NOT REPURCHASED ALL
PURCHASED ASSETS, THE AGENT MAY (A) IMMEDIATELY SELL, WITHOUT DEMAND OR FURTHER
NOTICE OF ANY KIND, AT A PUBLIC OR PRIVATE SALE AND AT SUCH PRICE OR PRICES AS
THE AGENT MAY DEEM SATISFACTORY ANY OR ALL PURCHASED ASSETS SUBJECT TO SUCH
TRANSACTIONS HEREUNDER AND APPLY THE PROCEEDS THEREOF TO THE AGGREGATE UNPAID
REPURCHASE PRICE AND ANY OTHER AMOUNTS OWING BY THE SELLERS HEREUNDER OR (B) IN
ITS SOLE DISCRETION ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH PURCHASED
ASSETS, TO GIVE THE SELLERS CREDIT FOR SUCH PURCHASED ASSETS IN AN AMOUNT EQUAL
TO THE MARKET VALUE OF THE PURCHASED ASSETS AGAINST THE AGGREGATE UNPAID
REPURCHASE PRICE AND ANY OTHER AMOUNTS OWING BY THE SELLERS HEREUNDER.  THE
PROCEEDS OF ANY DISPOSITION OF PURCHASED ASSETS SHALL BE APPLIED FIRST TO THE
COSTS AND EXPENSES INCURRED BY THE AGENT OR ANY BUYER IN CONNECTION WITH ANY
SELLER’S DEFAULT; SECOND TO COSTS OF RELATED COVERING AND/OR RELATED HEDGING
TRANSACTIONS; THIRD TO THE AGGREGATE REPURCHASE PRICE; AND FOURTH TO ANY OTHER
OUTSTANDING OBLIGATION OF ANY SELLER TO THE AGENT OR ANY BUYER OR ANY OF THEIR
RESPECTIVE AFFILIATES UNDER THIS AGREEMENT.

 

(V)                                 EACH SELLER AGREES THAT THE AGENT MAY SEEK
TO OBTAIN AN INJUNCTION OR AN ORDER OF SPECIFIC PERFORMANCE TO COMPEL THE SELLER
TO FULFILL ANY OF ITS OBLIGATIONS AS SET FORTH IN ARTICLE XI, IF THE SELLER
FAILS OR REFUSES TO PERFORM ITS OBLIGATIONS AS SET FORTH THEREIN.

 

(VI)                              EACH SELLER SHALL BE LIABLE TO THE AGENT,
PAYABLE AS AND WHEN INCURRED BY THE AGENT, FOR (A) THE AMOUNT OF ALL ACTUAL
OUT-OF-POCKET EXPENSES, INCLUDING LEGAL OR OTHER EXPENSES INCURRED BY THE AGENT
IN CONNECTION WITH OR AS A CONSEQUENCE OF ANY

 

73

--------------------------------------------------------------------------------


 

EVENT OF DEFAULT, AND (B) ALL COSTS INCURRED IN CONNECTION WITH HEDGING OR
COVERING TRANSACTIONS.

 

(VII)                           THE AGENT SHALL HAVE, IN ADDITION TO ITS RIGHTS
HEREUNDER, ANY RIGHTS OTHERWISE AVAILABLE TO IT UNDER ANY OTHER AGREEMENT OR
APPLICABLE LAW.

 


(B)                                 THE AGENT MAY EXERCISE ONE OR MORE OF THE
REMEDIES AVAILABLE TO THE AGENT IMMEDIATELY UPON AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT AND, EXCEPT TO THE EXTENT PROVIDED IN
SECTIONS 10.02(A)(I) AND 10.02(A)(IV), AT ANY TIME THEREAFTER WITHOUT NOTICE TO
ANY SELLER.  ALL RIGHTS AND REMEDIES ARISING UNDER THIS AGREEMENT AS AMENDED
FROM TIME TO TIME HEREUNDER ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS
OR REMEDIES WHICH THE AGENT MAY HAVE.


 


(C)                                  THE AGENT MAY ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITHOUT PRIOR JUDICIAL PROCESS OR HEARING, AND EACH SELLER
HEREBY EXPRESSLY WAIVES ANY DEFENSES THE SELLER MIGHT OTHERWISE HAVE TO REQUIRE
THE AGENT TO ENFORCE ITS RIGHTS BY JUDICIAL PROCESS.  EACH SELLER ALSO WAIVES
ANY DEFENSE (OTHER THAN A DEFENSE OF PAYMENT OR PERFORMANCE) THE SELLER MIGHT
OTHERWISE HAVE ARISING FROM THE USE OF NONJUDICIAL PROCESS, ENFORCEMENT AND SALE
OF ALL OR ANY PORTION OF THE PURCHASED ITEMS, OR FROM ANY OTHER ELECTION OF
REMEDIES.  EACH SELLER RECOGNIZES THAT NONJUDICIAL REMEDIES ARE CONSISTENT WITH
THE USAGES OF THE TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY AND ARE THE
RESULT OF A BARGAIN AT ARM’S-LENGTH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW
EACH SELLER SHALL BE LIABLE TO THE AGENT FOR INTEREST ON ANY AMOUNTS OWING BY
THE SELLER HEREUNDER, FROM THE DATE THE SELLER BECOMES LIABLE FOR SUCH AMOUNTS
HEREUNDER UNTIL SUCH AMOUNTS ARE (I) PAID IN FULL OR (II) SATISFIED IN FULL BY
THE EXERCISE OF THE AGENT’S RIGHTS HEREUNDER.  INTEREST ON ANY SUM PAYABLE BY
ANY SELLER TO THE AGENT UNDER THIS SECTION 10.02(D) SHALL BE AT A RATE EQUAL TO
THE POST-DEFAULT RATE.


 


ARTICLE XI

SERVICING


 


SECTION 11.01                          SELLER COVENANTS.  EACH SELLER COVENANTS
TO CAUSE THE SERVICING OF THE MORTGAGE ASSETS (OTHER THAN JUNIOR INTERESTS,
CMBS, RMBS AND PASS-THROUGH INTERESTS) TO BE MAINTAINED IN CONFORMITY WITH
ACCEPTED SERVICING PRACTICES AND IN A MANNER AT LEAST EQUAL IN QUALITY TO THE
SERVICING THE SELLER WOULD PROVIDE FOR MORTGAGE ASSETS WHICH IT OWNS.  IN THE
EVENT THAT THE PRECEDING LANGUAGE IS INTERPRETED AS CONSTITUTING ONE OR MORE
SERVICING CONTRACTS, EACH SUCH SERVICING CONTRACT SHALL TERMINATE AUTOMATICALLY
UPON THE EARLIEST OF (I) AN EVENT OF DEFAULT, (II) THE DATE ON WHICH THIS
AGREEMENT TERMINATES OR (III) THE TRANSFER OF SERVICING APPROVED BY THE AGENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 


SECTION 11.02                          SELLER AS SERVICER.  WITH RESPECT TO
MORTGAGE ASSETS OTHER THAN JUNIOR INTERESTS, CMBS, RMBS AND PASS-THROUGH
INTERESTS, IF THE MORTGAGE ASSETS ARE SERVICED AN AFFILIATE OF ANY SELLER, EACH
SELLER AGREES THAT, UNTIL THE REPURCHASE OF A MORTGAGE ASSET ON A REPURCHASE
DATE FOR A MORTGAGE ASSET, THE BUYERS ARE THE OWNERS OF ALL SERVICING RECORDS,
INCLUDING BUT NOT LIMITED TO ANY AND ALL SERVICING AGREEMENTS, FILES, DOCUMENTS,
RECORDS, DATA BASES, COMPUTER TAPES, COPIES OF COMPUTER TAPES, PROOF OF
INSURANCE COVERAGE, INSURANCE POLICIES,

 

74

--------------------------------------------------------------------------------


 


APPRAISALS, OTHER CLOSING DOCUMENTATION, PAYMENT HISTORY RECORDS, AND ANY OTHER
RECORDS RELATING TO OR EVIDENCING THE SERVICING OF SUCH MORTGAGE ASSET (THE
“SERVICING RECORDS”).  EACH SELLER COVENANTS TO SAFEGUARD SUCH SERVICING RECORDS
AND TO DELIVER THEM PROMPTLY TO THE AGENT OR ITS DESIGNEE (INCLUDING THE
CUSTODIAN) AT THE AGENT’S REQUEST.

 


SECTION 11.03                          THIRD PARTY SERVICER.  WITH RESPECT TO
MORTGAGE ASSETS OTHER THAN JUNIOR INTERESTS, CMBS, RMBS AND PASS-THROUGH
INTERESTS, IF ANY MORTGAGE ASSETS ARE SERVICED BY A PERSON OTHER THAN AN
AFFILIATE OF THE SELLERS (SUCH THIRD PARTY, THE “SERVICER”), (I) THE SELLERS
SHALL, IN ACCORDANCE WITH SECTION 3.02(G), PROVIDE TO THE AGENT A COPY OF THE
SERVICING AGREEMENT, WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO THE AGENT (THE “SERVICING AGREEMENT”) AND SELLERS SHALL REQUIRE EACH
SERVICING AGREEMENT TO CONTAIN PROVISIONS RELATING TO THE DELIVERY OF
INFORMATION AND REPORTS AS WILL ENABLE EACH SELLER TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT AS AND WHEN REQUIRED HEREUNDER, AND (II) EACH
SELLER HEREBY IRREVOCABLY ASSIGNS TO THE AGENT, AND THE AGENT’S SUCCESSORS AND
ASSIGNS, FOR THE BENEFIT OF THE BUYERS, ALL OF THE SELLER’S RIGHT, TITLE AND
INTEREST IN, TO AND UNDER, AND THE BENEFITS OF, EACH SERVICING AGREEMENT
PERTAINING TO ANY MORTGAGE ASSETS.  EACH SELLER AGREES THAT NO PERSON SHALL
ASSUME THE SERVICING OBLIGATIONS WITH RESPECT TO ANY MORTGAGE ASSETS AS
SUCCESSOR TO THE SERVICER UNLESS SUCH SUCCESSOR IS A QUALIFIED SERVICER.  THE
AGENT HEREBY AGREES THAT UPON THE REPURCHASE OF ANY MORTGAGE ASSET, THE AGENT
SHALL ASSIGN BACK TO THE SELLER ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND
UNDER, AND THE BENEFITS OF, ANY SERVICING AGREEMENT PERTAINING TO SUCH MORTGAGE
ASSET.

 


SECTION 11.04                          EVENT OF DEFAULT.  WITH RESPECT TO
MORTGAGE ASSETS OTHER THAN JUNIOR INTERESTS, CMBS, RMBS AND PASS-THROUGH
INTERESTS, IF THE SERVICER OF THE MORTGAGE ASSETS IS A SELLER OR AN AFFILIATE OF
A SELLER, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE AGENT SHALL HAVE THE RIGHT TO TERMINATE THE SELLER OR AFFILIATE AS SERVICER
OF THE MORTGAGE ASSETS AND TRANSFER SERVICING TO ITS DESIGNEE, AT NO COST OR
EXPENSE TO THE AGENT, AT ANY TIME THEREAFTER.  IF THE SERVICER OF THE MORTGAGE
ASSETS IS NOT A SELLER, THE AGENT SHALL HAVE THE RIGHT, AS CONTEMPLATED IN THE
APPLICABLE SERVICER NOTICE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, TO
TERMINATE ANY APPLICABLE SERVICING AGREEMENT AND TRANSFER SERVICING TO ITS
DESIGNEE, AT NO COST OR EXPENSE TO THE AGENT, IT BEING AGREED THAT THE SELLERS
WILL PAY ANY AND ALL FEES REQUIRED TO TERMINATE SUCH SERVICING AGREEMENT AND TO
EFFECTUATE THE TRANSFER OF SERVICING TO THE DESIGNEE OF THE AGENT.

 


SECTION 11.05                          MODIFICATION.  AFTER THE PURCHASE DATE,
UNTIL THE REPURCHASE OF ANY MORTGAGE ASSET, NO SELLER WILL HAVE ANY RIGHT TO
MODIFY OR ALTER THE TERMS OF SUCH MORTGAGE ASSET AND NO SELLER WILL HAVE ANY
OBLIGATION OR RIGHT TO REPOSSESS SUCH MORTGAGE ASSET OR SUBSTITUTE ANOTHER
MORTGAGE ASSET, IN EACH CASE EXCEPT AS PROVIDED IN THE CUSTODIAL AGREEMENT.

 


SECTION 11.06                          INSPECTION.  IN THE EVENT THAT ANY SELLER
OR ANY AFFILIATE THEREOF IS SERVICING THE MORTGAGE ASSETS, THE SELLER OR
AFFILIATE SHALL PERMIT THE AGENT TO INSPECT THE SELLER’S OR AFFILIATE’S
SERVICING FACILITIES, AS THE CASE MAY BE, FOR THE PURPOSE OF SATISFYING THE
AGENT THAT THE SELLER OR AFFILIATE, AS THE CASE MAY BE, HAS THE ABILITY TO
SERVICE THE MORTGAGE ASSETS AS PROVIDED IN THIS AGREEMENT.

 

75

--------------------------------------------------------------------------------


 


ARTICLE XII

THE AGENT


 


SECTION 12.01                          APPOINTMENT.  EACH BUYER HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE AGENT AS ITS AGENT UNDER THIS AGREEMENT
AND THE OTHER REPURCHASE DOCUMENTS, AND EACH BUYER HEREBY IRREVOCABLY AUTHORIZES
THE AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS AND TO EXERCISE
SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO OR CONFERRED
UPON THE AGENT BY THE TERMS OF THIS AGREEMENT, THE OTHER REPURCHASE DOCUMENTS
AND ANY OTHER INSTRUMENTS AND AGREEMENTS REFERRED TO HEREIN OR THEREIN, TOGETHER
WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE AGENT AGREES
TO ACT AS SUCH UPON THE EXPRESS CONDITIONS CONTAINED IN THIS ARTICLE XII. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, THE
AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET
FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY BUYER, AND NO IMPLIED
COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL
BE READ INTO THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR OTHERWISE EXIST
AGAINST THE AGENT.  THE PROVISIONS OF THIS ARTICLE XII ARE SOLELY FOR THE
BENEFIT OF THE AGENT AND THE BUYERS, AND NEITHER THE MANAGER NOR ANY SELLER
SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF THE PROVISIONS
HEREOF.

 


SECTION 12.02                          DUTIES.


 


(A)                                  THE AGENT SHALL BE RESPONSIBLE FOR
ADMINISTERING THE TRANSACTIONS ON A DAY-TO-DAY BASIS.  IN THE EXERCISE OF SUCH
ADMINISTRATIVE DUTIES, THE AGENT SHALL USE THE SAME DILIGENCE AND STANDARD OF
CARE THAT IS CUSTOMARILY USED BY THE AGENT WITH RESPECT TO SIMILAR TRANSACTIONS
ENTERED INTO BY THE AGENT SOLELY FOR ITS OWN ACCOUNT.


 

Each Buyer delegates to the Agent the full right and authority on its behalf to
take the following specific actions in connection with its administration of the
Transactions:

 

(I)                                     TO ENTER INTO AND FUND TRANSACTIONS ON
BEHALF OF THE BUYERS IN ACCORDANCE WITH THE PROVISIONS OF THE REPURCHASE
DOCUMENTS;

 

(II)                                  TO RECEIVE ALL AMOUNTS PAID BY, OR ON
BEHALF OF, THE SELLERS AND, EXCEPT FOR FEES TO WHICH THE AGENT IS ENTITLED
PURSUANT TO THE REPURCHASE DOCUMENTS OR OTHERWISE, TO DISTRIBUTE ALL SUCH FUNDS
TO THE RESPECTIVE BUYERS AS PROVIDED FOR HEREUNDER;

 

(III)                               TO KEEP AND MAINTAIN COMPLETE AND ACCURATE
FILES AND RECORDS OF ALL MATERIAL MATTERS PERTAINING TO THE TRANSACTIONS, AND
MAKE SUCH FILES AND RECORDS AVAILABLE FOR INSPECTION AND COPYING BY EACH BUYER
AND ITS RESPECTIVE EMPLOYEES AND AGENTS DURING NORMAL BUSINESS HOURS UPON
REASONABLE PRIOR NOTICE TO THE AGENT; AND

 

(IV)                              TO DO OR OMIT DOING ALL SUCH OTHER ACTIONS AS
MAY BE REASONABLY NECESSARY OR INCIDENT TO THE IMPLEMENTATION AND ADMINISTRATION
OF THE TRANSACTIONS AND THE RIGHTS AND DUTIES DELEGATED HEREINABOVE.

 

Notwithstanding the foregoing, written consent of each of the Buyers and the
Agent shall be required to:

 

76

--------------------------------------------------------------------------------


 

(1)                                  modify the Purchase Rate of any Purchased
Asset;

 

(2)                                  reduce the Pricing Rate or extend the time
of payment of any Price Differential;

 

(3)                                  reduce or waive the Repurchase Price of any
Purchased Asset;

 

(4)                                  increase the Purchase Amount of any Buyer
over the amount thereof in effect (it being understood and agreed that (A) a
Buyer’s Purchase Amount will change pro rata in accordance with any change in
the Maximum Amount and (B) a waiver of any Default or Event of Default or
mandatory reduction in the aggregate Purchase Amount of all Buyers shall not
constitute a change in the terms of the Purchase Amount of any Buyer);

 

(5)                                  release any Seller or Guarantor from any of
its obligations under the Repurchase Documents;

 

(6)                                  release all or any material part of the
Purchased Items (other than as specifically provided in the Repurchase
Documents);

 

(7)                                  amend, modify or waive any provision of
this Section 12.02 or Section 13.01; or

 

(8)                                  reduce any percentage specified in, or
otherwise modify, the definition of Required Buyers.

 


(B)                                 THE AGENT MAY EXECUTE ANY OF ITS DUTIES
UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS BY OR THROUGH ITS AGENTS
OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO THE ADVICE OF COUNSEL CONCERNING
ALL MATTERS PERTAINING TO ITS RIGHTS AND DUTIES HEREUNDER AND UNDER THE OTHER
REPURCHASE DOCUMENTS.  THE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH
REASONABLE CARE.


 


SECTION 12.03                          EXCULPATORY PROVISIONS.  NEITHER THE
AGENT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT
OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER REPURCHASE DOCUMENT (EXCEPT FOR ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY BUYER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY SELLER OR ANY
OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR
IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED
FOR IN, OR RECEIVED BY THE AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER REPURCHASE DOCUMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER
REPURCHASE DOCUMENT OR FOR ANY FAILURE OF ANY SELLER TO PERFORM ITS OBLIGATIONS
HEREUNDER OR THEREUNDER.  THE AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY
BUYER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER
REPURCHASE DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY
SELLER.

 

77

--------------------------------------------------------------------------------


 


SECTION 12.04                          RELIANCE BY AGENT.  THE AGENT SHALL BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY NOTE,
WRITING, RESOLUTION, NOTICE, STATEMENT, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
CABLEGRAM, TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR
OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON THE
ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL
TO THE MANAGER OR ANY SELLER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE AGENT.  THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER REPURCHASE
DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
REQUIRED BUYERS AS THE AGENT DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED
TO ITS SATISFACTION BY THE BUYERS AGAINST ANY AND ALL LIABILITY AND EXPENSE
WHICH MAY BE INCURRED BY IT BY REASON OF TAKING, CONTINUING OR FAILING TO TAKE
ANY SUCH ACTION.  THE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR
IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS IN ACCORDANCE WITH A REQUEST OF THE REQUIRED BUYERS, AND SUCH REQUEST
AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON
EACH BUYER.

 


SECTION 12.05                          NOTICE OF DEFAULT.  THE AGENT SHALL NOT
BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT HEREUNDER UNLESS THE AGENT HAS RECEIVED NOTICE FROM A BUYER OR A
SELLER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT
AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT THAT THE
AGENT RECEIVES ANY SUCH NOTICE FROM A SELLER, THE AGENT SHALL GIVE NOTICE
THEREOF TO EACH BUYER.  THE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE BUYERS;
PROVIDED THAT UNLESS AND UNTIL THE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS,
THE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL
DEEM ADVISABLE IN THE BEST INTERESTS OF THE BUYERS; AND THE AGENT SHALL NOT
INCUR LIABILITY TO ANY PERSON BY REASON OF SO ACTING OR REFRAINING FROM ACTING. 
WITHOUT LIMITING THE FOREGOING, NO BUYER SHALL HAVE ANY RIGHT OF ACTION
WHATSOEVER AGAINST THE AGENT AS A RESULT OF THE AGENT ACTING OR REFRAINING FROM
ACTING HEREUNDER OR UNDER ANY OTHER REPURCHASE DOCUMENT IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE REQUIRED BUYERS.

 


SECTION 12.06                          NON-RELIANCE ON AGENT AND THE BUYERS. 
EACH BUYER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAS MADE
ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY THE AGENT HEREINAFTER
TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF ANY SELLER, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE AGENT TO ANY BUYER.  EACH BUYER
REPRESENTS TO THE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF EACH SELLER AND
MADE ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND EACH TRANSACTION
HEREUNDER.  EACH BUYER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENT, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND
THE OTHER REPURCHASE DOCUMENTS, AND TO MAKE SUCH INVESTIGATION AS IT DEEMS
NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION AND CREDITWORTHINESS OF EACH SELLER.  EXCEPT FOR NOTICES,
REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED BY A SELLER TO
THE AGENT

 

78

--------------------------------------------------------------------------------


 


HEREUNDER OR UNDER THE OTHER REPURCHASE DOCUMENTS, WHICH THE AGENT MUST
DISTRIBUTE PROMPTLY TO EACH BUYER, THE AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY BUYER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR
OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF THE SELLER WHICH MAY COME INTO THE
POSSESSION OF THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS-IN-FACT OR AFFILIATES.

 


SECTION 12.07                          REIMBURSEMENT AND INDEMNIFICATION.  TO
THE EXTENT THAT THE AGENT IS NOT FULLY REIMBURSED AND INDEMNIFIED BY THE
SELLERS, AND WITHOUT LIMITING THE OBLIGATION OF THE SELLERS TO DO SO AS
OTHERWISE PROVIDED IN THE REPURCHASE DOCUMENTS, WITHIN FIVE (5) BUSINESS DAYS
AFTER THE DELIVERY OF A WRITTEN REQUEST BY THE AGENT TO THE SELLERS FOR SUCH
REIMBURSEMENT OR INDEMNIFICATION OR, IF EARLIER, UPON RECEIPT BY THE AGENT OF A
REFUSAL FROM THE SELLERS TO COMPLY WITH ANY SUCH REQUEST, EACH BUYER AGREES TO
REIMBURSE AND INDEMNIFY THE AGENT IN ITS CAPACITY AS SUCH FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH
MAY AT ANY TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME FOLLOWING PAYMENT OF
ALL REPURCHASE PRICES) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT
IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER
REPURCHASE DOCUMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR
THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN
OR OMITTED BY THE AGENT UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING;
PROVIDED THAT NO BUYER SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY FROM THE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE
THE PAYMENT OF ALL REPURCHASE PRICES AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 


SECTION 12.08                          AGENT IN ITS INDIVIDUAL CAPACITY.  THE
AGENT AND ITS AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY
ENGAGE IN ANY KIND OF BUSINESS WITH ANY SELLER AS THOUGH THE AGENT WERE NOT THE
AGENT HEREUNDER AND UNDER THE OTHER REPURCHASE DOCUMENTS.

 


SECTION 12.09                          SUCCESSOR AGENT.  THE AGENT MAY RESIGN AS
AGENT UPON THIRTY (30) DAYS’ NOTICE TO THE BUYERS AND THE SELLERS.  IF THE AGENT
SHALL RESIGN AS AGENT UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS,
THEN THE BUYERS SHALL APPOINT A SUCCESSOR AGENT, WHICH SUCCESSOR AGENT SHALL BE
SUBJECT TO APPROVAL BY THE SELLERS (UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING), SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED, AND ANY SUCH SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND
DUTIES OF THE AGENT, AND THE TERM “AGENT” SHALL MEAN SUCH SUCCESSOR AGENT
EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL, AND THE FORMER AGENT’S RIGHTS,
POWERS AND DUTIES AS AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT
OR DEED ON THE PART OF SUCH FORMER AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT
OR ANY TRANSACTION.  IF NO SUCCESSOR AGENT HAS BEEN APPOINTED AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE RETIRING AGENT’S
GIVING NOTICE OF ITS RESIGNATION, THEN THE RETIRING AGENT’S RESIGNATION SHALL
NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE BUYERS SHALL PERFORM ALL OF THE
DUTIES OF THE AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE BUYERS APPOINT AND
THE SELLERS APPROVE A SUCCESSOR AGENT AS PROVIDED FOR ABOVE.  AFTER ANY RETIRING
AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF THIS SECTION SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT
UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS.

 

79

--------------------------------------------------------------------------------


 


SECTION 12.10                          DUTIES IN THE CASE OF ENFORCEMENT.  IN
CASE ONE OR MORE EVENTS OF DEFAULT HAVE OCCURRED AND SHALL BE CONTINUING, AND
WHETHER OR NOT ACCELERATION OF SELLERS’ OBLIGATIONS UNDER THE REPURCHASE
DOCUMENTS SHALL HAVE OCCURRED, THE AGENT SHALL, AT THE REQUEST, OR MAY, UPON THE
CONSENT, OF THE REQUIRED BUYERS, AND PROVIDED THAT THE BUYERS HAVE GIVEN TO THE
AGENT SUCH ADDITIONAL INDEMNITIES AND ASSURANCES AGAINST EXPENSES AND
LIABILITIES AS THE AGENT MAY REASONABLY REQUEST, PROCEED TO ENFORCE THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS RESPECTING THE
SALE OR OTHER DISPOSITION OF ALL OR ANY OF THE PURCHASED ITEMS AND THE EXERCISE
OF ANY OTHER LEGAL OR EQUITABLE RIGHTS OR REMEDIES AS IT MAY HAVE HEREUNDER OR
UNDER ANY OTHER REPURCHASE DOCUMENT OR OTHERWISE BY VIRTUE OF APPLICABLE LAW, OR
TO REFRAIN FROM SO ACTING IF SIMILARLY REQUESTED BY THE REQUIRED BUYERS.  THE
AGENT SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING UPON THE
INSTRUCTION OF THE REQUIRED BUYERS, AND SUCH INSTRUCTION SHALL BE BINDING UPON
ALL THE BUYERS.  THE REQUIRED BUYERS MAY DIRECT THE AGENT IN WRITING AS TO THE
METHOD AND THE EXTENT OF ANY SUCH FORECLOSURE, SALE OR OTHER DISPOSITION OR THE
EXERCISE OF ANY OTHER RIGHT OR REMEDY, THE BUYERS HEREBY AGREEING TO INDEMNIFY
AND HOLD THE AGENT HARMLESS FROM ALL COSTS AND LIABILITIES INCURRED IN RESPECT
OF ALL ACTIONS TAKEN OR OMITTED IN ACCORDANCE WITH SUCH DIRECTION, PROVIDED THAT
THE AGENT NEED NOT COMPLY WITH ANY SUCH DIRECTION TO THE EXTENT THAT THE AGENT
REASONABLY BELIEVES THE AGENT’S COMPLIANCE WITH SUCH DIRECTION TO BE UNLAWFUL OR
COMMERCIALLY UNREASONABLE IN ANY APPLICABLE JURISDICTION.  THE AGENT MAY, IN ITS
DISCRETION BUT WITHOUT OBLIGATION, IN THE ABSENCE OF DIRECTION FROM THE REQUIRED
BUYERS, TAKE SUCH INTERIM ACTIONS AS IT BELIEVES NECESSARY TO PRESERVE THE
RIGHTS OF THE BUYERS HEREUNDER AND IN AND TO ANY PURCHASED ITEM, INCLUDING BUT
NOT LIMITED TO PETITIONING A COURT FOR INJUNCTIVE RELIEF, APPOINTMENT OF A
RECEIVER OR PRESERVATION OF THE PROCEEDS OF ANY PURCHASED ITEM.  EACH OF THE
BUYERS ACKNOWLEDGES AND AGREES THAT NO INDIVIDUAL BUYER MAY SEPARATELY ENFORCE
OR EXERCISE ANY OF THE PROVISIONS OF ANY OF THE REPURCHASE DOCUMENTS, OTHER THAN
THROUGH THE AGENT.

 


ARTICLE XIII

MISCELLANEOUS


 


SECTION 13.01                          INDEMNIFICATION AND EXPENSES.  (A)  EACH
SELLER JOINTLY AND SEVERALLY, AGREES TO INDEMNIFY AND HOLD HARMLESS EACH OF THE
BUYERS, THE AGENT, THE SOLE LEAD ARRANGER AND THEIR RESPECTIVE AFFILIATES AND
SUBSIDIARIES AND THEIR PRESENT AND FORMER RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS AND OTHER REPRESENTATIVES (EACH, AN “INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
DISBURSEMENTS) (“COSTS”) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST
ANY INDEMNIFIED PARTY, IN EACH CASE RELATING TO OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR
CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  COSTS SUBJECT TO
THIS SECTION 13.01 SHALL INCLUDE BUT NOT BE LIMITED TO COSTS INCURRED IN
CONNECTION WITH THE VIOLATION OF ANY ENVIRONMENTAL LAW, THE CORRECTION OF ANY
ENVIRONMENTAL CONDITION OR THE REMOVAL OF ANY MATERIALS OF ENVIRONMENTAL
CONCERN, IN EACH CASE IN ANY WAY AFFECTING ANY SELLER’S OR ANY OF ITS
AFFILIATES’ PROPERTIES OR ANY OF THE MORTGAGE ASSETS.  WITHOUT LIMITING THE
GENERALITY OF THE

 

80

--------------------------------------------------------------------------------


 


FOREGOING, EACH SELLER AGREES TO HOLD ANY INDEMNIFIED PARTY HARMLESS FROM AND
INDEMNIFY SUCH INDEMNIFIED PARTY AGAINST ALL COSTS WITH RESPECT TO ALL MORTGAGE
ASSETS RELATING TO OR ARISING OUT OF ANY VIOLATION OR ALLEGED VIOLATION OF ANY
LAW, RULE OR REGULATION, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 13.01
APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY ANY SELLER, ITS DIRECTORS, SHAREHOLDERS
OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER PERSON OR ANY INDEMNIFIED
PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT ANY TRANSACTION
CONTEMPLATED HEREBY IS CONSUMMATED.  EACH SELLER AGREES NOT TO ASSERT ANY CLAIM
AGAINST ANY INDEMNIFIED PARTY, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, AND ADVISERS, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF OR
OTHERWISE RELATING TO THE REPURCHASE DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF ANY
TRANSACTION.  IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY AN INDEMNIFIED PARTY
IN CONNECTION WITH ANY MORTGAGE ASSET FOR ANY SUM OWING THEREUNDER, OR TO
ENFORCE ANY PROVISIONS OF ANY MORTGAGE ASSET, EACH SELLER WILL SAVE, INDEMNIFY
AND HOLD SUCH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL EXPENSE, LOSS OR
DAMAGE SUFFERED BY REASON OF ANY DEFENSE, SET-OFF, COUNTERCLAIM, RECOUPMENT OR
REDUCTION OR LIABILITY WHATSOEVER OF THE ACCOUNT DEBTOR OR OBLIGOR THEREUNDER,
ARISING OUT OF A BREACH BY ANY SELLER OF ANY OBLIGATION THEREUNDER OR ARISING
OUT OF ANY OTHER AGREEMENT, INDEBTEDNESS OR LIABILITY AT ANY TIME OWING TO OR IN
FAVOR OF SUCH ACCOUNT DEBTOR OR OBLIGOR OR ITS SUCCESSORS FROM ANY SELLER.  EACH
SELLER ALSO AGREES TO REIMBURSE AN INDEMNIFIED PARTY AS AND WHEN BILLED BY SUCH
INDEMNIFIED PARTY FOR ALL THE INDEMNIFIED PARTY’S COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE ENFORCEMENT OR THE PRESERVATION OF THE AGENT’S AND EACH
BUYER’S RIGHTS UNDER THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING WITHOUT LIMITATION THE
FEES AND DISBURSEMENTS OF ITS COUNSEL.

 


(B)                                 EACH SELLER SHALL, WHETHER OR NOT ANY
TRANSACTION CONTEMPLATED HEREBY IS CONSUMMATED: (I) PAY AS WHEN BILLED BY THE
AGENT, AND IN ANY EVENT WITHIN THREE (3) DAYS AFTER DEMAND FROM THE AGENT, ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
ACTUAL AND REASONABLE FEES AND DISBURSEMENTS OF OUTSIDE LEGAL COUNSEL,
ACCOUNTING, CONSULTING, BROKERAGE OR OTHER SIMILAR PROFESSIONAL FEES OR
EXPENSES, AND ANY REASONABLE FEES AND EXPENSES ASSOCIATED WITH TRAVEL OR OTHER
COSTS RELATING TO ANY APPRAISALS OR EXAMINATIONS CONDUCTED IN CONNECTION WITH
ANY TRANSACTIONS OR ANY PROPOSED PURCHASED ASSETS, AND THE AMOUNT OF SUCH COSTS
AND EXPENSES SHALL, UNTIL PAID, BEAR INTEREST AT THE GREATER OF (X) 5.25% PER
ANNUM IN EXCESS OF THE PRIME RATE IN EFFECT FROM TIME TO TIME OR (Y) 0.50% PER
ANNUM IN EXCESS OF THE FEDERAL FUNDS RATE IN EFFECT FROM TIME TO TIME (OR AT
SUCH GREATER RATE PLUS 6.00%, AT ANY TIME THE POST-DEFAULT RATE IS APPLICABLE TO
ANY TRANSACTION)) (A) OF THE AGENT IN CONNECTION WITH THE DEVELOPMENT,
PREPARATION, EXECUTION AND DELIVERY OF, AND ANY AMENDMENT, SUPPLEMENT OR
MODIFICATION TO, THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR ANY OTHER
DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH AND THE DOCUMENTS AND
INSTRUMENTS REFERRED TO HEREIN AND THEREIN (INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF CADWALADER, WICKERSHAM & TAFT LLP
AND/OR OTHER COUNSEL INCURRED AS OF THE DATE OF THIS AGREEMENT, WHICH AMOUNT
SHALL BE DEDUCTED FROM THE PURCHASE PRICE PAID FOR THE FIRST TRANSACTION
HEREUNDER) AND (B) OF THE AGENT IN CONNECTION WITH THE ENFORCEMENT OF THIS
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS AND ANY AMENDMENT, WAIVER OR
CONSENT RELATING

 

81

--------------------------------------------------------------------------------


 


HERETO OR THERETO AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN AND
THEREIN; (II) PAY AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ANY
AND ALL PRESENT AND FUTURE STAMP, DOCUMENTARY, ISSUE, SALES AND USE, VALUE
ADDED, PROPERTY AND OTHER SIMILAR TAXES (OTHER THAN TAXES IMPOSED ON NET INCOME)
WITH RESPECT TO THE MATTERS DESCRIBED IN FOREGOING CLAUSE (I) AND HOLD EACH
INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES WITH RESPECT
TO OR RESULTING FROM ANY DELAY OR OMISSION TO PAY SUCH TAXES; AND
(III) INDEMNIFY EACH INDEMNIFIED PARTY FROM AND HOLD EACH OF THEM HARMLESS
AGAINST ANY AND ALL COSTS INCURRED BY ANY OF THEM AS A RESULT OF, OR ARISING OUT
OF, OR IN ANY WAY RELATED TO, OR BY REASON OF, THE ENTERING INTO AND/OR
PERFORMANCE OF THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR THE USE OF THE
PROCEEDS OF ANY TRANSACTION HEREUNDER OR THE CONSUMMATION OF ANY TRANSACTIONS
CONTEMPLATED HEREIN OR IN ANY OTHER REPURCHASE DOCUMENT, INCLUDING, WITHOUT
LIMITATION, (A) THE REASONABLE OUT OF POCKET DUE DILIGENCE, INSPECTION,
APPRAISALS, TESTING AND REVIEW COSTS AND EXPENSES INCURRED BY THE AGENT WITH
RESPECT TO MORTGAGE ASSETS SUBMITTED BY ANY SELLER FOR PURCHASE UNDER THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THOSE ACTUAL OUT OF POCKET COSTS AND
EXPENSES INCURRED BY THE AGENT PURSUANT TO SECTIONS 11.01 THROUGH 11.06 AND
SECTION 13.11, (B) THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL INCURRED IN
CONNECTION THEREWITH AND (C) ANY ENVIRONMENTAL LIABILITIES WITH RESPECT TO ANY
REAL ESTATE OR OTHER ASSETS HELD BY ANY SELLER OR ANY OF ITS AFFILIATES (BUT
EXCLUDING ANY SUCH COSTS TO THE EXTENT INCURRED BY REASON OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED).


 


(C)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF ANY SELLER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF EACH
SELLER CONTAINED IN THIS SECTION 13.01 SHALL SURVIVE THE REPAYMENT OF ALL
AMOUNTS OWING TO THE AGENT AND THE BUYERS BY EACH SELLER UNDER THE REPURCHASE
DOCUMENTS AND THE TERMINATION OF THE COMMITMENT OF THE BUYERS HEREUNDER.


 


SECTION 13.02                          SINGLE AGREEMENT.  EACH SELLER, THE AGENT
AND EACH BUYER ACKNOWLEDGE THAT, AND HAVE ENTERED HEREINTO AND WILL ENTER INTO
EACH TRANSACTION HEREUNDER IN CONSIDERATION OF AND IN RELIANCE UPON THE FACT
THAT, ALL TRANSACTIONS HEREUNDER CONSTITUTE A SINGLE BUSINESS AND CONTRACTUAL
RELATIONSHIP AND THAT EACH HAS BEEN ENTERED INTO IN CONSIDERATION OF THE OTHER
TRANSACTIONS.  ACCORDINGLY, EACH OF THE SELLERS, THE AGENT AND THE BUYERS AGREES
(I) TO PERFORM ALL OF ITS OBLIGATIONS IN RESPECT OF EACH TRANSACTION HEREUNDER,
AND THAT A DEFAULT IN THE PERFORMANCE OF ANY SUCH OBLIGATIONS SHALL CONSTITUTE A
DEFAULT BY IT IN RESPECT OF ALL TRANSACTIONS HEREUNDER, (II) THAT EACH OF THEM
SHALL BE ENTITLED TO SET OFF CLAIMS AND APPLY PROPERTY HELD BY THEM IN RESPECT
OF ANY TRANSACTION AGAINST OBLIGATIONS OWING TO THEM IN RESPECT OF ANY OTHER
TRANSACTION HEREUNDER, (III) THAT PAYMENTS, DELIVERIES, AND OTHER TRANSFERS MADE
BY EITHER OF THEM IN RESPECT OF ANY TRANSACTION SHALL BE DEEMED TO HAVE BEEN
MADE IN CONSIDERATION OF PAYMENTS, DELIVERIES, AND OTHER TRANSFERS IN RESPECT OF
ANY OTHER TRANSACTIONS HEREUNDER, AND THE OBLIGATIONS TO MAKE ANY SUCH PAYMENTS,
DELIVERIES, AND OTHER TRANSFERS MAY BE APPLIED AGAINST EACH OTHER AND NETTED AND
(IV) TO PROMPTLY PROVIDE NOTICE TO THE OTHER AFTER ANY SUCH SET OFF OR
APPLICATION.

 


SECTION 13.03                          NOTICES AND OTHER COMMUNICATIONS.  EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT, ALL NOTICES, REQUESTS AND
OTHER COMMUNICATIONS PROVIDED FOR HEREIN AND UNDER THE CUSTODIAL AGREEMENT
(INCLUDING WITHOUT LIMITATION ANY MODIFICATIONS OF, OR WAIVERS, REQUESTS OR
CONSENTS UNDER, THIS AGREEMENT) SHALL BE GIVEN OR MADE IN WRITING (INCLUDING
WITHOUT LIMITATION BY EMAIL, TELEX OR TELECOPY) DELIVERED TO THE INTENDED
RECIPIENT AT THE “ADDRESS FOR NOTICES” SPECIFIED BELOW ITS NAME ON THE SIGNATURE
PAGES HEREOF OR THEREOF); OR, AS TO ANY PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO

 

82

--------------------------------------------------------------------------------


 


EACH OTHER PARTY.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND EXCEPT FOR
NOTICES GIVEN UNDER ARTICLE III (WHICH SHALL BE EFFECTIVE ONLY ON RECEIPT), ALL
SUCH COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN TRANSMITTED BY
ELECTRONIC TRANSMISSION OR TELECOPY (UPON RECEIPT OF CONFIRMATION) OR PERSONALLY
DELIVERED OR, IN THE CASE OF A MAILED NOTICE, UPON RECEIPT.

 


SECTION 13.04                          ENTIRE AGREEMENT; SEVERABILITY.  THIS
AGREEMENT TOGETHER WITH THE OTHER REPURCHASE DOCUMENTS AND THE ACCOUNT CONTROL
AGREEMENT CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE SELLERS, THE AGENT AND
THE BUYERS WITH RESPECT TO THE SUBJECT MATTER IT COVERS AND SHALL SUPERSEDE ANY
EXISTING AGREEMENTS BETWEEN THE PARTIES CONTAINING GENERAL TERMS AND CONDITIONS
FOR REPURCHASE TRANSACTIONS INVOLVING PURCHASED ASSETS.  BY ACCEPTANCE OF THIS
AGREEMENT, THE SELLERS, THE AGENT AND THE BUYERS ACKNOWLEDGE THAT THEY HAVE NOT
MADE, AND ARE NOT RELYING UPON, ANY STATEMENTS, REPRESENTATIONS, PROMISES OR
UNDERTAKINGS NOT CONTAINED IN THIS AGREEMENT.  EACH PROVISION AND AGREEMENT
HEREIN SHALL BE TREATED AS SEPARATE AND INDEPENDENT FROM ANY OTHER PROVISION OR
AGREEMENT HEREIN AND SHALL BE ENFORCEABLE NOTWITHSTANDING THE UNENFORCEABILITY
OF ANY SUCH OTHER PROVISION OR AGREEMENT.

 


SECTION 13.05                          ASSIGNMENTS AND PARTICIPATIONS;
HYPOTHECATION OF PURCHASED ASSETS.


 


(A)                                  NO SELLER MAY ASSIGN ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED, AND ANY ATTEMPT BY ANY
SELLER TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE AGENT SHALL BE NULL AND VOID.


 


(B)                                 TITLE TO ALL PURCHASED ASSETS AND PURCHASED
ITEMS SHALL PASS TO THE BUYERS AND, SUBJECT TO THE TERMS OF THE REPURCHASE
DOCUMENTS, THE BUYERS OR THEIR DESIGNEE SHALL HAVE FREE AND UNRESTRICTED USE OF
ALL PURCHASED ASSETS AND PURCHASED ITEMS.  NOTHING IN THIS AGREEMENT SHALL
PRECLUDE THE BUYERS OR THEIR DESIGNEE FROM ENGAGING IN REPURCHASE TRANSACTIONS
WITH THE PURCHASED ASSETS AND PURCHASED ITEMS OR OTHERWISE SELLING, PLEDGING,
REPLEDGING, TRANSFERRING, HYPOTHECATING, OR REHYPOTHECATING THE PURCHASED ASSETS
AND PURCHASED ITEMS, ALL ON TERMS THAT THE BUYERS MAY DETERMINE IN THEIR SOLE
DISCRETION; PROVIDED, THAT ANY SUCH PLEDGE OR TRANSFER SHALL BE MADE EXPRESSLY
SUBJECT TO THE TERMS OF THE REPURCHASE DOCUMENTS AND THE BUYERS SHALL TRANSFER
THE PURCHASED ASSETS TO THE SELLER ON THE APPLICABLE REPURCHASE DATE FREE AND
CLEAR OF ANY PLEDGE, LIEN, SECURITY INTEREST, ENCUMBRANCE, CHARGE OR OTHER
ADVERSE CLAIM ON ANY OF THE PURCHASED ASSETS.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL OBLIGATE THE BUYERS OR THE AGENT TO SEGREGATE ANY PURCHASED
ASSETS OR PURCHASED ITEMS TRANSFERRED BY ANY SELLER TO THE BUYERS.


 


(C)                                  ANY BUYER MAY AT ANY TIME, UPON NOTICE TO
THE SELLERS, SELL TO ANY PERSON WHICH IS AN ELIGIBLE TRANSFEREE (EACH SUCH
PERSON, A “PARTICIPANT”), PARTICIPATING INTERESTS IN ALL OR ANY PART OF SUCH
BUYER’S INTEREST IN THE PURCHASED ASSETS, OR IN ANY OTHER INTEREST OF SUCH BUYER
UNDER THIS AGREEMENT.  IN THE EVENT OF ANY SUCH SALE OF A PARTICIPATING
INTEREST, THE OBLIGATIONS OF THE BUYER WHICH SOLD THE PARTICIPATING INTEREST
UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH BUYER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
THEREOF, AND THE OTHER PARTIES TO THIS AGREEMENT SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH BUYER IN CONNECTION WITH SUCH BUYER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS.  IN NO
EVENT SHALL ANY PARTICIPANT HAVE ANY

 

83

--------------------------------------------------------------------------------


 


RIGHT TO APPROVE ANY AMENDMENT TO OR WAIVER OF ANY PROVISION OF ANY REPURCHASE
DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY SELLER THEREFROM, EXCEPT TO THE
EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE REPURCHASE PRICE
OR PRICE DIFFERENTIAL OWING IN RESPECT OF ANY TRANSACTION, OR POSTPONE THE
REPURCHASE DATE OF ANY TRANSACTION FOR MORE THAN ONE (1) YEAR, IN EACH CASE TO
THE EXTENT SUBJECT TO SUCH PARTICIPATION.  EACH SELLER AGREES THAT IF ANY
AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE OR UNPAID, OR SHALL HAVE BEEN
DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF THE
AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A BUYER UNDER
THIS AGREEMENT.  EACH SELLER ALSO AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED
TO THE BENEFITS OF, AND BOUND BY THE OBLIGATIONS IMPOSED ON EACH BUYER IN,
SECTIONS 5.02 AND 13.01 WITH RESPECT TO ITS PARTICIPATION IN THE TRANSACTIONS
OUTSTANDING FROM TIME TO TIME AS IF IT WERE A BUYER; PROVIDED, THAT NO
PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH
SECTION THAN A BUYER WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE
AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH BUYER TO SUCH PARTICIPANT HAD NO
SUCH TRANSFER OCCURRED.


 


(D)                                 ANY BUYER MAY AT ANY TIME, UPON NOTICE TO
THE SELLERS, SELL TO ANY PERSON WHICH IS AN ELIGIBLE TRANSFEREE (EACH SUCH
PERSON, AN “ASSIGNEE” AND TOGETHER WITH ANY PARTICIPANTS, COLLECTIVELY, THE
“TRANSFEREES”, EACH A “TRANSFEREE”), ALL OR A PORTION OF ALL OF SUCH BUYER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS. 
EACH ASSIGNMENT BY A BUYER SHALL BE MADE PURSUANT TO AN ASSIGNMENT AND
ACCEPTANCE, SUBSTANTIALLY IN THE FORM OF EXHIBIT P, WITH APPROPRIATE COMPLETIONS
(AN “ASSIGNMENT AND ACCEPTANCE”); PROVIDED, THAT SUCH ASSIGNEE SHALL BE
(I) ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR A STATE THEREOF OR THE
DISTRICT OF COLUMBIA OR (II) A BRANCH OR AGENCY OF A BANK OR FINANCIAL
INSTITUTION WHICH IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR A
STATE THEREOF OR THE DISTRICT OF COLUMBIA WHICH (A) PROVIDES TO THE AGENT A DULY
EXECUTED IRS FORM W-8ECI AND (B) REPRESENTS THAT INCOME WITH RESPECT TO THE
ASSIGNMENT WILL BE “EFFECTIVELY CONNECTED” WITH A U.S. TRADE OR BUSINESS AT ALL
TIMES IT HOLDS A BENEFICIAL INTEREST IN THE ASSIGNMENT.  UPON SUCH EXECUTION,
DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE DETERMINED
PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE
A PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A BUYER HEREUNDER WITH THE PURCHASE AMOUNT AS
SET FORTH THEREIN, AND (Y) THE ASSIGNING BUYER THEREUNDER SHALL, TO THE EXTENT
PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OR THE REMAINING PORTION OF AN ASSIGNING BUYER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, SUCH ASSIGNING BUYER SHALL CEASE TO BE A PARTY HERETO),
THE OBLIGATIONS OF SUCH ASSIGNING BUYER SHALL BE DEEMED TO BE SO REDUCED, AND
THE AGENT WILL GIVE PROMPT WRITTEN NOTICE THEREOF (INCLUDING IDENTIFICATION OF
THE ASSIGNING BUYER, THE ASSIGNEE AND THE AMOUNT OF THE ASSIGNMENT) TO EACH OF
THE PARTIES TO THIS AGREEMENT (BUT THE ASSIGNING BUYER SHALL NOT HAVE ANY
LIABILITY FOR ANY FAILURE TO TIMELY PROVIDE SUCH NOTICE).  ANY ASSIGNMENT OR
TRANSFER BY A BUYER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS SECTION 13.05 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT
AS A SALE BY SUCH BUYER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH CLAUSE (C) OF THIS SECTION 13.05.


 


(E)                                  EACH SELLER AUTHORIZES EACH BUYER TO
DISCLOSE TO ANY TRANSFEREE (INCLUDING ANY PROSPECTIVE TRANSFEREE) ANY AND ALL OF
THE INFORMATION IN THE POSSESSION OF SUCH BUYER

 

84

--------------------------------------------------------------------------------


 


RELATING TO THE SELLER AND ITS AFFILIATES OR TO ANY ASPECT OF THE TRANSACTIONS
THAT HAS BEEN DELIVERED TO SUCH BUYER BY OR ON BEHALF OF THE SELLER OR ANY OF
ITS AFFILIATES PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH THE CREDIT
EVALUATION OF THE BUYERS AND THEIR AFFILIATES PRIOR TO BECOMING A PARTY TO THIS
AGREEMENT; PROVIDED, THAT SUCH TRANSFEREE SHALL HAVE AGREED TO BE BOUND BY THE
PROVISIONS OF SECTION 13.14 HEREOF.  EACH SELLER AGREES TO COOPERATE WITH THE
APPLICABLE BUYER IN CONNECTION WITH ANY SUCH SALE OF PARTICIPATING INTERESTS OR
ASSIGNMENTS AND TO ENTER INTO SUCH RESTATEMENTS OF, AND AMENDMENTS, SUPPLEMENTS
AND OTHER MODIFICATIONS TO, THIS AGREEMENT TO GIVE EFFECT TO ANY SUCH SALE OR
TRANSFER; PROVIDED, THAT THE SELLER’S FURTHER CONSENT SHALL BE REQUIRED WITH
RESPECT TO ANY SUCH RESTATEMENT, AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION
WHICH ADVERSELY CHANGES ANY ECONOMIC OR OTHER MATERIAL TERM OF THIS AGREEMENT.


 


(F)                                    FOR AVOIDANCE OF DOUBT, THE PARTIES TO
THIS AGREEMENT ACKNOWLEDGE THAT NOTHING IN THIS AGREEMENT SHALL LIMIT OR
OTHERWISE RESTRICT THE RIGHT OF ANY BUYER TO GRANT SECURITY INTERESTS IN ITS
RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, (I) ANY SECURITY INTEREST IN
ALL OR ANY PORTION OF ANY BUYER’S RIGHTS UNDER THIS AGREEMENT TO ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AND ANY OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE
BANK, AND (II) ANY PLEDGE OR ASSIGNMENT FOR THE BENEFIT OF THE ASSIGNOR’S
TRUSTEE AND/OR ITS INVESTORS OR FINANCING PARTIES TO SECURE ITS OBLIGATIONS
UNDER ANY INDENTURE, CREDIT FACILITY OR GOVERNING DOCUMENTS TO WHICH IT IS A
PARTY; PROVIDED, THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL
RELEASE SUCH BUYER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH
PLEDGEE OR ASSIGNEE FOR SUCH BUYER AS A PARTY HERETO.


 

SECTION 13.06                                    GOVERNING LAW.  THIS AGREEMENT
AND THE OTHER REPURCHASE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 13.07                                    SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL.

 


(A)                               ANY LEGAL ACTION OR PROCEEDING AGAINST ANY
SELLER WITH RESPECT TO THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT TO WHICH
SUCH SELLER IS A PARTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE SELLER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH SELLER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE SELLER AT ITS ADDRESS AS DESIGNATED IN ACCORDANCE WITH
SECTION 13.03 OF THIS AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF BUYER TO SERVE
PROCESS

 

85

--------------------------------------------------------------------------------


 


IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY SELLER IN ANY OTHER JURISDICTION.


 


(B)                               EACH SELLER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(C)                               EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER REPURCHASE
DOCUMENTS OR ANY DEALINGS, COURSE OF DEALINGS, COURSE OF CONDUCT BETWEEN THEM,
OR ANY STATEMENTS (WHETHER ORAL OR WRITTEN) OR OTHER ACTIONS OF ANY PARTY,
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY ACTION OF THE AGENT
OR ANY BUYER RELATING TO THE ADMINISTRATION OF THE TRANSACTIONS OR THE
ENFORCEMENT OF THE REPURCHASE DOCUMENTS, AND NONE OF THE PARTIES HERETO WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.


 


(D)                               EXCEPT AS PROHIBITED BY LAW, EACH SELLER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES.  EACH SELLER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY BUYER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY BUYER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.


 


(E)                                 EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO

 

86

--------------------------------------------------------------------------------


 


RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.


 


(F)                                 THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER REPURCHASE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO ANY TRANSACTION ENTERED INTO HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


 


SECTION 13.08                          AMENDMENTS; WAIVERS; REMEDIES
CUMULATIVE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ANY
PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR SUPPLEMENTED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY EACH OF THE SELLERS, THE AGENT AND THE BUYERS. 
ANY PROVISION OF THIS AGREEMENT MAY BE WAIVED BY THE AGENT; PROVIDED, THAT NO
FAILURE OR DELAY ON THE PART OF THE AGENT IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER OR UNDER ANY OTHER REPURCHASE DOCUMENT AND NO COURSE OF
DEALING WITH RESPECT TO ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY
OTHER REPURCHASE DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER
ANY OTHER REPURCHASE DOCUMENT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER OR THEREUNDER. 
THE RIGHTS, POWERS AND REMEDIES HEREIN OR IN ANY OTHER REPURCHASE DOCUMENT
EXPRESSLY PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, POWERS OR
REMEDIES WHICH THE AGENT OR ANY BUYER WOULD OTHERWISE HAVE.  NO NOTICE TO OR
DEMAND ON ANY SELLER IN ANY CASE SHALL ENTITLE ANY SELLER TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHTS OF THE AGENT OR ANY BUYER TO ANY OTHER OR FURTHER ACTION IN
ANY CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.  AN EVENT OF DEFAULT SHALL BE DEEMED
TO BE CONTINUING UNLESS EXPRESSLY WAIVED BY THE AGENT IN WRITING.

 


SECTION 13.09                          INTENT.  (A)  THE PARTIES RECOGNIZE THAT
EACH TRANSACTION IS NOT A “REPURCHASE AGREEMENT” AS THAT TERM IS DEFINED IN
SECTION 101 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (EXCEPT INSOFAR AS
THE SUB-LIMIT OF PURCHASED ASSETS SUBJECT TO SUCH TRANSACTION OR THE TERM OF
SUCH TRANSACTION WOULD RENDER SUCH DEFINITION APPLICABLE), OR A “SECURITIES
CONTRACT” AS THAT TERM IS DEFINED IN SECTION 741 OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE TYPE OF PURCHASED ASSETS SUBJECT
TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION APPLICABLE).

 


(B)                                 IT IS UNDERSTOOD THAT ANY PARTY’S RIGHT TO
LIQUIDATE PURCHASED ASSETS DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS
HEREUNDER OR TO EXERCISE ANY OTHER REMEDIES PURSUANT TO SECTION 10.02 HEREOF IS
A CONTRACTUAL RIGHT TO LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555
AND 559 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED.

 

87

--------------------------------------------------------------------------------


 


(C)                                  THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A
PARTY HERETO IS AN “INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN
THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION
HEREUNDER IS A “QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN FDIA
AND ANY RULES, ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE
TYPE OF PURCHASED ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH
DEFINITION INAPPLICABLE).


 


(D)                                 IT IS UNDERSTOOD THAT THIS AGREEMENT
CONSTITUTES A “NETTING CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV OF THE
FEDERAL DEPOSIT INSURANCE CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”) AND
EACH PAYMENT ENTITLEMENT AND PAYMENT OBLIGATION UNDER ANY TRANSACTION HEREUNDER
SHALL CONSTITUTE A “COVERED CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED
CONTRACTUAL PAYMENT OBLIGATION”, RESPECTIVELY, AS DEFINED IN AND SUBJECT TO
FDICIA (EXCEPT INSOFAR AS ONE OR BOTH OF THE PARTIES IS NOT A “FINANCIAL
INSTITUTION” AS THAT TERM IS DEFINED IN FDICIA OR REGULATIONS PROMULGATED
THEREUNDER).


 


SECTION 13.10                          JOINT AND SEVERAL LIABILITY.


 


(A)                                  EACH SELLER HEREBY ACKNOWLEDGES AND AGREES
THAT THE SELLER SHALL BE JOINTLY AND SEVERALLY LIABLE TO THE AGENT AND EACH
BUYER TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW FOR ALL REPRESENTATIONS,
WARRANTIES, COVENANTS, OBLIGATIONS AND INDEMNITIES OF ALL OF THE SELLERS
HEREUNDER.


 


(B)                                 EACH SELLER HEREBY AGREES THAT, TO THE
EXTENT ANOTHER SELLER SHALL HAVE PAID MORE THAN ITS PROPORTIONATE SHARE OF ANY
PAYMENT MADE HEREUNDER, THE SELLER SHALL BE ENTITLED TO SEEK AND RECEIVE
CONTRIBUTION FROM AND AGAINST ANY OTHER SELLER WHICH HAS NOT PAID ITS
PROPORTIONATE SHARE OF SUCH PAYMENT; PROVIDED HOWEVER, THAT THE PROVISIONS OF
THIS CLAUSE SHALL IN NO RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY
SELLER TO THE AGENT OR ANY BUYER, AND, NOTWITHSTANDING ANY PAYMENT OR PAYMENTS
MADE BY ANY SELLER (THE “PAYING SELLER”) HEREUNDER OR ANY SET-OFF OR APPLICATION
OF FUNDS OF THE PAYING SELLER BY THE AGENT OR ANY BUYER, THE PAYING SELLER SHALL
NOT BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE AGENT OR ANY BUYER
AGAINST ANY OTHER SELLER OR ANY COLLATERAL SECURITY OR GUARANTEE OR RIGHT OF
OFFSET HELD BY THE AGENT OR ANY BUYER, NOR SHALL THE PAYING SELLER SEEK OR BE
ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM THE OTHER SELLER IN
RESPECT OF PAYMENTS MADE BY THE PAYING SELLER HEREUNDER, UNTIL ALL AMOUNTS OWING
TO THE AGENT OR ANY BUYER BY THE SELLERS UNDER THE REPURCHASE DOCUMENTS ARE PAID
IN FULL.  IF ANY AMOUNT SHALL BE PAID TO THE PAYING SELLER ON ACCOUNT OF SUCH
SUBROGATION RIGHTS AT ANY TIME WHEN ALL SUCH AMOUNTS SHALL NOT HAVE BEEN PAID IN
FULL, SUCH AMOUNT SHALL BE HELD BY THE PAYING SELLER IN TRUST FOR THE AGENT AND
ANY APPLICABLE BUYER, SEGREGATED FROM OTHER FUNDS OF THE PAYING SELLER, AND
SHALL, FORTHWITH UPON RECEIPT BY THE PAYING SELLER, BE TURNED OVER TO THE AGENT
AND ANY APPLICABLE BUYER IN THE EXACT FORM RECEIVED BY THE PAYING SELLER (DULY
INDORSED BY THE PAYING SELLER TO THE AGENT OR ANY APPLICABLE BUYER, IF
REQUIRED), TO BE APPLIED AGAINST AMOUNTS OWING TO THE AGENT AND ANY BUYER BY THE
SELLERS UNDER THE REPURCHASE DOCUMENTS, WHETHER MATURED OR UNMATURED, IN SUCH
ORDER AS THE AGENT MAY DETERMINE.


 


(C)                                  EACH SELLER SHALL REMAIN OBLIGATED UNDER
THIS SECTION 13.10 NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS
AGAINST THE SELLER AND WITHOUT NOTICE TO OR FURTHER ASSENT BY THE SELLER, ANY
DEMAND BY THE AGENT FOR PAYMENT OF ANY AMOUNTS OWING TO THE AGENT OR ANY BUYER
BY ANY OTHER SELLER UNDER THE REPURCHASE DOCUMENTS MAY BE RESCINDED BY

 

88

--------------------------------------------------------------------------------


 


THE AGENT AND ANY THE PAYMENT OF ANY SUCH AMOUNTS MAY BE CONTINUED, AND THE
LIABILITY OF ANY OTHER PARTY UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL
SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY,
FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED,
ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR RELEASED BY THE AGENT, AND THIS
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS AND ANY OTHER DOCUMENTS EXECUTED
AND DELIVERED IN CONNECTION THEREWITH MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
TERMINATED, IN WHOLE OR IN PART, AS THE AGENT MAY DEEM ADVISABLE FROM TIME TO
TIME, AND ANY COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD
BY THE AGENT FOR THE PAYMENT OF AMOUNTS OWING TO THE AGENT OR ANY BUYER BY THE
SELLERS UNDER THE REPURCHASE DOCUMENTS MAY BE SOLD, EXCHANGED, WAIVED,
SURRENDERED OR RELEASED.  THE AGENT SHALL NOT HAVE ANY OBLIGATION TO PROTECT,
SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT AS SECURITY FOR
AMOUNTS OWING TO THE AGENT OR ANY BUYER BY THE SELLERS UNDER THE REPURCHASE
DOCUMENTS, OR ANY PROPERTY SUBJECT THERETO.  WHEN MAKING ANY DEMAND HEREUNDER
AGAINST ANY SELLER, THE AGENT MAY, BUT SHALL BE UNDER NO OBLIGATION TO, MAKE A
SIMILAR DEMAND ON ANY OTHER SELLER, AND ANY FAILURE BY THE AGENT TO MAKE ANY
SUCH DEMAND OR TO COLLECT ANY PAYMENTS FROM ANY OTHER SELLER, OR ANY RELEASE OF
SUCH OTHER SELLER SHALL NOT RELIEVE ANY SELLER IN RESPECT OF WHICH A DEMAND OR
COLLECTION IS NOT MADE OR THE SELLERS NOT SO RELEASED OF THEIR OBLIGATIONS OR
LIABILITIES HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES,
EXPRESS OR IMPLIED, OR AS A MATTER OF LAW, OF THE AGENT OR THE BUYER AGAINST THE
SELLERS.  FOR THE PURPOSES HEREOF “DEMAND” SHALL INCLUDE THE COMMENCEMENT AND
CONTINUANCE OF ANY LEGAL PROCEEDINGS.


 


(D)                                 EACH SELLER WAIVES ANY AND ALL NOTICE OF THE
CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY AMOUNTS AT ANY TIME OWING TO THE
AGENT OR ANY BUYER BY ANY OTHER SELLER UNDER THE REPURCHASE DOCUMENTS AND NOTICE
OF OR PROOF OF RELIANCE BY THE AGENT OR THE BUYERS UPON THE SELLER OR ACCEPTANCE
OF THE OBLIGATIONS OF THE SELLER UNDER THIS SECTION 13.10, AND ALL SUCH AMOUNTS,
AND ANY OF THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED
OR INCURRED, OR RENEWED, EXTENDED, AMENDED OR WAIVED, IN RELIANCE UPON THE
OBLIGATIONS OF THE SELLERS UNDER THIS SECTION 13.10; AND ALL DEALINGS BETWEEN
THE SELLERS, ON THE ONE HAND, AND THE AGENT AND THE BUYERS, ON THE OTHER HAND,
LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN
RELIANCE UPON THE OBLIGATIONS OF THE SELLERS UNDER THIS SECTION 13.10.  EACH
SELLER WAIVES DILIGENCE, PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF
DEFAULT OR NONPAYMENT TO OR UPON THE SELLER WITH RESPECT TO ANY AMOUNTS AT ANY
TIME OWING TO THE AGENT OR THE BUYERS BY THE SELLER UNDER THE REPURCHASE
DOCUMENTS, OTHER THAN SUCH NOTICES AS ARE EXPRESSLY REQUIRED TO BE GIVEN UNDER
THIS AGREEMENT OR ANY OF THE OTHER REPURCHASE DOCUMENTS.  EACH SELLER
UNDERSTANDS AND AGREES THAT IT SHALL CONTINUE TO BE LIABLE UNDER THIS
SECTION 13.10 WITHOUT REGARD TO (A) THE VALIDITY, REGULARITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT, ANY
AMOUNTS AT ANY TIME OWING TO THE AGENT OR THE BUYERS BY THE SELLERS UNDER THE
REPURCHASE DOCUMENTS, OR ANY OTHER COLLATERAL SECURITY THEREFOR OR GUARANTEE OR
RIGHT OF OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY
THE AGENT OR ANY BUYER, (B) ANY DEFENSE, SET-OFF OR COUNTERCLAIM (OTHER THAN A
DEFENSE OF PAYMENT OR PERFORMANCE) WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE
ASSERTED BY ANY SELLER AGAINST THE AGENT OR ANY BUYER, OR (C) ANY OTHER
CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF THE SELLERS)
WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL
DISCHARGE OF THE SELLERS FOR ANY AMOUNTS OWING TO THE AGENT OR THE BUYERS BY THE
SELLERS UNDER THE REPURCHASE DOCUMENTS, OR OF THE SELLERS UNDER THIS AGREEMENT,
IN BANKRUPTCY OR IN ANY OTHER INSTANCE.  WHEN PURSUING ITS RIGHTS AND REMEDIES
HEREUNDER AGAINST ANY SELLER, THE AGENT AND ANY BUYER MAY, BUT SHALL BE UNDER NO
OBLIGATION TO, PURSUE SUCH RIGHTS

 

89

--------------------------------------------------------------------------------


 


AND REMEDIES AS IT MAY HAVE AGAINST THE SELLER OR ANY OTHER PERSON OR AGAINST
ANY COLLATERAL SECURITY OR GUARANTEE RELATED THERETO OR ANY RIGHT OF OFFSET WITH
RESPECT THERETO, AND ANY FAILURE BY THE AGENT OR ANY BUYER TO PURSUE SUCH OTHER
RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM THE SELLER OR ANY SUCH OTHER
PERSON OR TO REALIZE UPON ANY SUCH COLLATERAL SECURITY OR GUARANTEE OR TO
EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY RELEASE OF THE SELLER OR ANY SUCH
OTHER PERSON OR ANY SUCH COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET,
SHALL NOT RELIEVE SELLER OF ANY LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR
AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A
MATTER OF LAW, OF THE AGENT OR ANY BUYER AGAINST SELLER.


 


(E)                                  ANYTHING HEREIN OR IN ANY OTHER REPURCHASE
DOCUMENT TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM LIABILITY OF ANY SELLER
HEREUNDER IN RESPECT OF THE LIABILITIES OF THE OTHER SELLERS UNDER THIS
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT
WHICH CAN BE GUARANTEED BY THE SELLER UNDER APPLICABLE FEDERAL AND STATE LAWS
RELATING TO THE INSOLVENCY OF DEBTORS.


 


SECTION 13.11                          PERIODIC DUE DILIGENCE REVIEW.  EACH
SELLER ACKNOWLEDGES THAT THE AGENT HAS THE RIGHT TO PERFORM CONTINUING DUE
DILIGENCE REVIEWS WITH RESPECT TO THE PURCHASED ASSETS, FOR PURPOSES OF
VERIFYING COMPLIANCE WITH THE REPRESENTATIONS, WARRANTIES AND SPECIFICATIONS
MADE HEREUNDER, OR OTHERWISE, AND THE SELLER AGREES THAT UPON REASONABLE (BUT NO
LESS THAN THREE (3) BUSINESS DAY’S) PRIOR NOTICE UNLESS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, IN WHICH CASE NO NOTICE IS REQUIRED, TO
ANY SELLER, THE AGENT OR ITS AUTHORIZED REPRESENTATIVES WILL BE PERMITTED DURING
NORMAL BUSINESS HOURS TO EXAMINE, INSPECT, AND MAKE COPIES AND EXTRACTS OF, THE
MORTGAGE ASSET FILES AND ANY AND ALL DOCUMENTS, RECORDS, AGREEMENTS, INSTRUMENTS
OR INFORMATION RELATING TO SUCH PURCHASED ASSETS IN THE POSSESSION OR UNDER THE
CONTROL OF ANY SELLER AND/OR THE CUSTODIAN.  EACH SELLER ALSO SHALL MAKE
AVAILABLE TO THE AGENT A KNOWLEDGEABLE FINANCIAL OR ACCOUNTING OFFICER FOR THE
PURPOSE OF ANSWERING QUESTIONS RESPECTING THE MORTGAGE ASSET FILES AND THE
PURCHASED ASSETS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH SELLER
ACKNOWLEDGES THAT THE BUYERS MAY PURCHASE MORTGAGE ASSETS FROM THE SELLER BASED
SOLELY UPON THE INFORMATION PROVIDED BY SELLER TO THE AGENT IN THE UNDERWRITING
PACKAGE AND, WITH RESPECT TO WET MORTGAGE ASSETS, THE TRANSACTION REQUEST
PACKAGE AND THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN, AND
THAT THE AGENT, AT ITS OPTION, HAS THE RIGHT AT ANY TIME TO CONDUCT A PARTIAL OR
COMPLETE DUE DILIGENCE REVIEW ON SOME OR ALL OF THE PURCHASED ASSETS PURCHASED
IN A TRANSACTION, INCLUDING WITHOUT LIMITATION ORDERING NEW CREDIT REPORTS AND
NEW APPRAISALS ON THE RELATED MORTGAGED PROPERTIES AND OTHERWISE RE-GENERATING
THE INFORMATION USED TO ORIGINATE SUCH PURCHASED ASSET.  THE AGENT MAY
UNDERWRITE SUCH PURCHASED ASSETS ITSELF OR ENGAGE A MUTUALLY AGREED UPON THIRD
PARTY UNDERWRITER TO PERFORM SUCH UNDERWRITING.  EACH SELLER AGREES TO COOPERATE
WITH THE AGENT AND ANY THIRD PARTY UNDERWRITER IN CONNECTION WITH SUCH
UNDERWRITING, INCLUDING, BUT NOT LIMITED TO, PROVIDING THE AGENT AND ANY THIRD
PARTY UNDERWRITER WITH REASONABLE ACCESS TO ANY AND ALL DOCUMENTS, RECORDS,
AGREEMENTS, INSTRUMENTS OR INFORMATION RELATING TO SUCH PURCHASED ASSETS IN THE
POSSESSION, OR UNDER THE CONTROL, OF THE SELLER.  THE SELLERS SHALL PAY ALL
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING FEES AND EXPENSES OF COUNSEL, IF
ANY) INCURRED BY THE AGENT IN CONNECTION WITH THE AGENT’S ACTIVITIES PURSUANT TO
THIS SECTION 13.11 (“DUE DILIGENCE COSTS”); PROVIDED THAT, IN THE EVENT THAT A
DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED, THE SELLERS SHALL REIMBURSE
THE AGENT FOR ALL DUE DILIGENCE COSTS FOR ANY AND ALL REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH ANY DUE DILIGENCE
REVIEW CONDUCTED BY THE THE AGENT PURSUANT TO THIS

 

90

--------------------------------------------------------------------------------


 


SECTION 13.11 FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF SUCH
DEFAULT OR EVENT OF DEFAULT.

 


SECTION 13.12                          BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT. 
(A)  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
EACH SELLER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE AGENT AND ANY
OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT (COUPLED WITH AN INTEREST) WITH FULL IRREVOCABLE POWER
AND AUTHORITY IN THE PLACE AND STEAD OF THE SELLER AND IN THE NAME OF THE SELLER
OR IN ITS OWN NAME, FROM TIME TO TIME IN THE AGENT’S DISCRETION, FOR THE PURPOSE
OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE
REASONABLY NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT,
AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH SELLER HEREBY GIVES
THE AGENT THE POWER AND RIGHT, ON BEHALF OF THE SELLER, WITHOUT ASSENT BY, BUT
WITH WRITTEN NOTICE TO, THE SELLER, TO DO THE FOLLOWING:

 

(I)                                     IN THE NAME OF THE SELLER, OR IN ITS OWN
NAME, OR OTHERWISE, TO TAKE POSSESSION OF AND ENDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY MORTGAGE INSURANCE OR WITH RESPECT TO ANY OTHER PURCHASED ITEMS AND TO
FILE ANY CLAIM OR TO TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR
EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE AGENT FOR THE PURPOSE OF
COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY SUCH MORTGAGE INSURANCE OR WITH
RESPECT TO ANY OTHER PURCHASED ITEMS WHENEVER PAYABLE;

 

(II)                                  TO PAY OR DISCHARGE TAXES AND LIENS LEVIED
OR PLACED ON OR THREATENED AGAINST THE PURCHASED ITEMS;

 

(III)                               (A) TO DIRECT ANY PARTY LIABLE FOR ANY
PAYMENT UNDER ANY PURCHASED ITEMS TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR
TO BECOME DUE THEREUNDER DIRECTLY TO THE AGENT OR AS THE AGENT SHALL DIRECT;
(B) TO ASK OR DEMAND FOR, COLLECT, RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND
ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT
OF OR ARISING OUT OF ANY PURCHASED ITEMS; (C) TO SIGN AND ENDORSE ANY INVOICES,
ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY
PURCHASED ITEMS; (D) TO COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS
AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE
PURCHASED ITEMS OR ANY PROCEEDS THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY PURCHASED ITEMS; (E) TO DEFEND ANY SUIT, ACTION OR PROCEEDING
BROUGHT AGAINST THE SELLER WITH RESPECT TO ANY PURCHASED ITEMS; (F) TO SETTLE,
COMPROMISE OR ADJUST WITHOUT THE SELLER’S CONSENT ANY SUIT, ACTION OR PROCEEDING
DESCRIBED IN CLAUSE (E) ABOVE AND, IN CONNECTION THEREWITH, TO GIVE SUCH
DISCHARGES OR RELEASES AS THE AGENT MAY DEEM APPROPRIATE; AND (G) GENERALLY, TO
SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL
WITH ANY PURCHASED ITEMS AS FULLY AND COMPLETELY AS THOUGH THE AGENT WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND TO DO, AT THE AGENT’S OPTION AND
THE SELLER’S EXPENSE, AT ANY TIME, AND FROM TIME TO TIME, ALL ACTS AND THINGS
WHICH THE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE
PURCHASED ITEMS AND THE AGENT’S LIENS THEREON AND TO EFFECT THE INTENT OF THIS
AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS THE SELLER MIGHT DO;

 

91

--------------------------------------------------------------------------------


 

(IV)                              TO DIRECT THE ACTIONS OF THE CUSTODIAN WITH
RESPECT TO THE PURCHASED ITEMS UNDER THE CUSTODIAL AGREEMENT; AND

 

(V)                                 TO EXECUTE, FROM TIME TO TIME, IN CONNECTION
WITH ANY SALE PROVIDED FOR IN SECTION 10.02, ANY ENDORSEMENTS, ASSIGNMENTS OR
OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE PURCHASED ITEMS.

 

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by the express terms hereof.  This power of attorney is a power
coupled with an interest and shall be irrevocable.

 


(B)                                 THE POWERS CONFERRED ON THE AGENT HEREUNDER
ARE SOLELY TO PROTECT THE INTERESTS OF THE AGENT AND THE BUYERS IN THE PURCHASED
ITEMS AND PURCHASE ASSETS AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY
SUCH POWERS.  THE AGENT SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY
RECEIVES AS A RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY SELLER
FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR ITS OR THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


SECTION 13.13                          LEGAL MATTERS.  (A)  IF THERE IS ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT OR ANY TRANSACTION ENTERED INTO
HEREUNDER AND THE CUSTODIAL AGREEMENT, THIS AGREEMENT SHALL PREVAIL.

 


(B)                                 THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING
ANY SUCH COUNTERPART.


 


(C)                                  THE CAPTIONS AND HEADINGS APPEARING HEREIN
ARE FOR INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND ARE NOT INTENDED TO
AFFECT THE INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.


 


(D)                                 EACH SELLER HEREBY ACKNOWLEDGES THAT:


 

(I)                                     IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS;

 

(II)                                  NEITHER THE AGENT NOR ANY BUYER HAS ANY
FIDUCIARY RELATIONSHIP TO ANY SELLER; AND

 

(III)                               NO JOINT VENTURE EXISTS BETWEEN ANY SELLER
AND THE AGENT OR ANY BUYER.

 


SECTION 13.14                          CONFIDENTIALITY.  EACH SELLER, THE AGENT
AND EACH BUYER HEREBY ACKNOWLEDGE AND AGREE THAT ALL INFORMATION REGARDING THE
TERMS SET FORTH IN ANY OF THE REPURCHASE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY (THE “CONFIDENTIAL TERMS”) SHALL BE KEPT CONFIDENTIAL AND
SHALL NOT BE DIVULGED TO ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
OTHER PARTY EXCEPT TO THE EXTENT THAT (I) IT IS NECESSARY TO DO SO IN WORKING
WITH LEGAL COUNSEL, AUDITORS, TAXING AUTHORITIES OR OTHER GOVERNMENTAL AGENCIES
OR REGULATORY BODIES OR IN ORDER TO COMPLY WITH ANY APPLICABLE FEDERAL OR STATE
LAWS INCLUDING, WITHOUT LIMITATION, FEDERAL SECURITIES LAWS APPLICABLE TO ANY
SELLER OR ANY AFFILIATE THEREOF, (II) ANY OF THE CONFIDENTIAL

 

92

--------------------------------------------------------------------------------


 


TERMS ARE IN THE PUBLIC DOMAIN OTHER THAN DUE TO A BREACH OF THIS COVENANT, OR
(III) IN THE EVENT OF A DEFAULT OR AN EVENT OF DEFAULT, THE AGENT OR ANY BUYER
DETERMINES SUCH INFORMATION TO BE NECESSARY OR DESIRABLE TO DISCLOSE IN
CONNECTION WITH THE MARKETING AND SALES OF THE PURCHASED ASSETS OR OTHERWISE TO
ENFORCE OR EXERCISE THE AGENT’S OR ANY BUYER’S RIGHTS HEREUNDER; PROVIDED, THAT
NOTHING HEREIN SHALL PREVENT ANY PARTY FROM DISCLOSING ANY SUCH INFORMATION
(I) TO ANY OTHER PARTY TO THIS AGREEMENT, (II) TO ANY TRANSFEREE OR POTENTIAL
TRANSFEREE WHICH AGREES TO COMPLY WITH THE PROVISIONS OF THIS SECTION, OR
(III) TO ITS AFFILIATES, EMPLOYEES, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS
AND OTHER PROFESSIONAL ADVISORS OR OTHER PERSONS DEEMED NECESSARY OR APPROPRIATE
IN THE REASONABLE JUDGMENT OF THE DISCLOSING PARTY, IN EACH CASE WHO ARE MADE
AWARE OF AND INSTRUCTED TO COMPLY WITH THE PROVISIONS OF THIS SECTION 13.14;
AND, PROVIDED, FURTHER, THAT NO DISCLOSURE MADE WITH RESPECT TO ANY REPURCHASE
DOCUMENT SHALL INCLUDE A COPY OF SUCH REPURCHASE DOCUMENT TO THE EXTENT THAT A
SUMMARY WOULD SUFFICE IN LIEU THEREOF AND IN THE EVENT THAT IT IS NECESSARY FOR
A COPY OF ANY REPURCHASE DOCUMENT TO BE DISCLOSED, ANY SPECIFIC TERMS SET FORTH
IN SUCH REPURCHASE DOCUMENT WITH RESPECT TO FEES, PRICING, ADVANCE RATES AND THE
LIKE SHALL BE REDACTED THEREFROM PRIOR TO DISCLOSURE OF SUCH REPURCHASE
DOCUMENT.  THE PROVISIONS SET FORTH IN THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT FOR A PERIOD OF ONE YEAR FOLLOWING SUCH
TERMINATION.

 


SECTION 13.15                          CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT AND ANY
CONFIRMATION, THE DOCUMENTS SHALL CONTROL IN THE FOLLOWING ORDER OF PRIORITY:
FIRST, THE TERMS OF THE CONFIRMATION SHALL PREVAIL, THEN THE TERMS OF THIS
AGREEMENT SHALL PREVAIL, AND THEN THE TERMS OF THE OTHER REPURCHASE DOCUMENTS
SHALL PREVAIL.

 


SECTION 13.16                          RIGHT OF SET-OFF.  IN ADDITION TO ANY
RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW OR OTHERWISE, AND NOT BY
WAY OF LIMITATION OF SUCH RIGHTS, EACH SELLER HEREBY GRANTS TO THE AGENT AND
EACH BUYER A RIGHT OF OFFSET, TO SECURE REPAYMENT OF ALL AMOUNTS OWING TO THE
AGENT OR ANY BUYER BY THE SELLERS UNDER THE REPURCHASE DOCUMENTS, UPON ANY AND
ALL MONIES, SECURITIES, COLLATERAL OR OTHER PROPERTY OF THE SELLER AND THE
PROCEEDS THEREFROM, NOW OR HEREAFTER HELD OR RECEIVED BY THE AGENT OR ANY BUYER
OR ANY ENTITY UNDER THE CONTROL OF THE AGENT OR ANY BUYER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (INCLUDING, WITHOUT LIMITATION, BRANCHES AND AGENCIES OF
THE AGENT, WHEREVER LOCATED), FOR THE ACCOUNT OF THE SELLER, WHETHER FOR
SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION, COLLECTION, OR OTHERWISE, AND ALSO
UPON ANY AND ALL DEPOSITS (GENERAL OR SPECIFIED) AND CREDITS OF THE SELLER AT
ANY TIME EXISTING.  EACH OF THE AGENT AND THE BUYERS IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITHOUT NOTICE TO ANY SELLER, TO OFFSET, APPROPRIATE, APPLY
AND ENFORCE SUCH RIGHT OF OFFSET AGAINST ANY AND ALL ITEMS HEREINABOVE REFERRED
TO AGAINST ANY AMOUNTS OWING TO ANY OF THE BUYERS OR THE AGENT BY THE SELLERS
UNDER THE REPURCHASE DOCUMENTS, IRRESPECTIVE OF WHETHER ANY OF THE BUYERS OR THE
AGENT SHALL HAVE MADE ANY DEMAND HEREUNDER AND ALTHOUGH SUCH AMOUNTS, OR ANY OF
THEM, SHALL BE CONTINGENT OR UNMATURED AND REGARDLESS OF ANY OTHER COLLATERAL
SECURING SUCH AMOUNTS.  EACH SELLER SHALL BE DEEMED DIRECTLY INDEBTED TO THE
AGENT AND THE BUYERS IN THE FULL AMOUNT OF ALL AMOUNTS OWING TO THE BUYERS AND
THE AGENT BY THE SELLERS UNDER THE REPURCHASE DOCUMENTS, AND BUYER SHALL BE
ENTITLED TO EXERCISE THE RIGHTS OF OFFSET PROVIDED FOR ABOVE.  ANY AND ALL
RIGHTS TO REQUIRE ANY OF THE BUYERS OR THE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO
ANY OF THE BUYERS OR THE AGENT BY THE SELLERS

 

93

--------------------------------------------------------------------------------


 


UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT OF OFFSET WITH
RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER
PROPERTY OF ANY SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED
BY EACH SELLER.

 


SECTION 13.17                          TREATMENT OF CERTAIN INFORMATION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY RELATED
DOCUMENT, ALL PERSONS MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF
ANY KIND, THE FEDERAL INCOME TAX TREATMENT OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, ANY FACT RELEVANT
TO UNDERSTANDING THE FEDERAL TAX TREATMENT OF SUCH TRANSACTIONS AND ALL
MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) RELATING TO
SUCH FEDERAL INCOME TAX TREATMENT.

 


SECTION 13.18                          INCREASED COSTS, ILLEGALITY, ETC.  (A) 
IN THE EVENT THAT THE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL,
ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO):

 

(I)                                     ON ANY DATE THAT, BY REASON OF ANY
CHANGES ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK
EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE
APPLICABLE PRICING RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF
EURODOLLAR RATE; OR

 

(II)                                  AT ANY TIME, THAT THE AGENT OR THE BUYERS
SHALL INCUR INCREASED COSTS OR REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE
HEREUNDER WITH RESPECT TO ANY TRANSACTION BECAUSE OF (X) ANY CHANGE SINCE THE
DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION,
ORDER OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF LAW) (OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY
NEW LAW OR GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST), SUCH AS, FOR
EXAMPLE, BUT NOT LIMITED TO, (A) A CHANGE IN THE BASIS OF TAXATION OF PAYMENTS
TO THE AGENT OR THE APPLICABLE BUYER IN RESPECT OF ANY AMOUNTS PAYABLE HEREUNDER
(EXCEPT FOR CHANGES IN THE RATE OF TAX ON, OR DETERMINED BY REFERENCE TO, THE
NET INCOME OR PROFITS OF THE AGENT OR THE APPLICABLE BUYER IMPOSED BY THE
JURISDICTION IN WHICH ITS PRINCIPAL OFFICE IS LOCATED) OR (B) A CHANGE IN
OFFICIAL RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES REQUIRED
UNDER REGULATION D TO THE EXTENT COVERED BY SECTION 13.18(C) AND/OR (Y) OTHER
CIRCUMSTANCES ARISING AFTER THE DATE HEREOF, AFFECTING THE AGENT OR ANY BUYER OR
THE INTERBANK EURODOLLAR MARKET OR THE POSITION OF THE AGENT OR ANY BUYER IN
SUCH MARKET; OR

 

(III)                               AT ANY TIME THAT THE ENTERING INTO OR
CONTINUANCE OF ANY TRANSACTION, THE PRICING RATE APPLICABLE TO WHICH IS BASED
UPON THE EURODOLLAR RATE, HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL
RULE, REGULATION OR ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY BUYER WITH ANY
GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE OF LAW) OR (Z) IMPRACTICABLE
AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH
MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

 

then, and in any such event, the Agent shall promptly give notice thereof (by
telephone confirmed in writing) to the Sellers.  Thereafter (x) in the case of
clause (i) above, Transactions, the Pricing Rate applicable to which is based
upon the Eurodollar Rate, shall no longer be available until such time as the
Agent notifies the Sellers that the circumstances giving rise to

 

94

--------------------------------------------------------------------------------


 

such notice by the Agent no longer exist, and any Transaction Request or
Election Notice that is pending shall be deemed rescinded by the Seller, and (y)
in the case of clause (ii) above, the Sellers shall pay to the Agent for the
ratable benefit of the Buyers, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as the Agent in its sole discretion shall
determine) as shall be required to compensate the Agent and the Buyers for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to the Agent and the Buyers,
showing the basis for the calculation thereof, submitted to the Sellers by the
Agent shall, absent manifest error, be final and conclusive and binding on all
the parties hereto).

 


(B)                                 IF THE AGENT DETERMINES AT ANY TIME THAT ANY
APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST (WHETHER OR
NOT HAVING THE FORCE OF LAW) ADOPTED AFTER THE DATE HEREOF CONCERNING CAPITAL
ADEQUACY, OR ANY CHANGE IN INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, WILL HAVE THE EFFECT
OF INCREASING THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY THE
BUYERS BASED ON THE EXISTENCE OF THE BUYERS’ OBLIGATIONS HEREUNDER, THEN THE
SELLERS SHALL PAY TO THE AGENT, FOR THE RATABLE BENEFIT OF THE BUYERS, UPON ITS
WRITTEN DEMAND THEREFOR, SUCH ADDITIONAL AMOUNTS AS SHALL BE REQUIRED TO
COMPENSATE THE BUYERS FOR THE INCREASED COST TO THE BUYERS AS A RESULT OF SUCH
INCREASE OF CAPITAL.  IN DETERMINING SUCH ADDITIONAL AMOUNTS, THE AGENT WILL ACT
REASONABLY AND IN GOOD FAITH AND WILL USE AVERAGING AND ATTRIBUTION METHODS
WHICH ARE REASONABLE AND CONSISTENT WITH ITS POLICIES AND THE POLICIES OF ITS
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY, PROVIDED THAT THE AGENT’S
DETERMINATION OF COMPENSATION OWING UNDER THIS SECTION 13.18(B) SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO. 
THE AGENT, UPON DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT
TO THIS SECTION 13.18(B), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE
SELLERS, WHICH NOTICE SHALL SHOW THE BASIS FOR CALCULATION OF SUCH ADDITIONAL
AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT, SUBJECT TO
SECTION 13.18(D), RELEASE OR DIMINISH ANY OF THE SELLER’S OBLIGATIONS TO PAY OR
CAUSE THE PAYMENT OF ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 13.18(B).


 


(C)                                  IN THE EVENT THAT THE AGENT SHALL DETERMINE
(WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND
BINDING ON ALL THE PARTIES HERETO) AT ANY TIME THAT BY REASON OF REGULATION D
THE BUYERS ARE REQUIRED TO MAINTAIN RESERVES IN RESPECT OF ANY LIABILITIES
DURING ANY PERIOD THAT IT HAS A TRANSACTION, THE PRICING RATE APPLICABLE TO
WHICH IS BASED UPON THE EURODOLLAR RATE, OUTSTANDING (EACH SUCH PERIOD, A
“EUROCURRENCY RESERVE PERIOD”), THEN THE AGENT SHALL PROMPTLY GIVE NOTICE (BY
TELEPHONE CONFIRMED IN WRITING) TO THE SELLERS OF SUCH DETERMINATION SPECIFYING
THE ADDITIONAL AMOUNTS REQUIRED TO INDEMNIFY THE BUYERS AGAINST THE COST OF
MAINTAINING SUCH RESERVES (SUCH WRITTEN NOTICE TO PROVIDE A COMPUTATION OF SUCH
ADDITIONAL AMOUNTS), AND THE SELLERS SHALL DIRECTLY PAY TO THE AGENT, FOR THE
BENEFIT OF THE BUYERS, SUCH SPECIFIED AMOUNTS AS ADDITIONAL INTEREST AT THE TIME
THAT IT IS OTHERWISE REQUIRED TO PAY INTEREST IN RESPECT OF SUCH TRANSACTION OR,
IF LATER DEMANDED BY THE AGENT, PROMPTLY ON DEMAND.  THE AGENT AGREES THAT IF IT
GIVES NOTICE TO THE SELLERS OF THE EXISTENCE OF A EUROCURRENCY RESERVE PERIOD,
IT SHALL PROMPTLY NOTIFY THE SELLERS OF ANY TERMINATION THEREOF, AT WHICH TIME
THE SELLERS SHALL CEASE TO BE OBLIGATED TO PAY ADDITIONAL PRICE DIFFERENTIAL TO
THE AGENT PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 13.18(C) UNTIL SUCH
TIME, IF ANY, AS A SUBSEQUENT EUROCURRENCY RESERVE PERIOD SHALL OCCUR.

 

95

--------------------------------------------------------------------------------


 


SECTION 13.19                          INTENDED THIRD PARTY BENEFICIARIES.  EACH
AFFILIATED HEDGE COUNTERPARTY IS AN INTENDED THIRD PARTY BENEFICIARY OF SECTIONS
5.01 AND 6.01 OF THIS AGREEMENT AND NO PROVISION SET FORTH IN ANY SUCH
SECTION (INCLUDING IN ANY RELATED DEFINITION) SHALL BE AMENDED OR OTHERWISE
MODIFIED WITHOUT THE WRITTEN CONSENT OF EACH AFFILIATED HEDGE COUNTERPARTY.

 

[SIGNATURES FOLLOW]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

 

GRAMERCY WAREHOUSE FUNDING I
LLC, a Delaware limited liability company,
as a Seller

 

 

 

 

By:

GKK CAPITAL LP, a Delaware limited
partnership, its sole member and manager

 

 

 

 

 

By:

Gramercy Capital Corp., a Maryland
corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name: Hugh Hall

 

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Bob Foley

 

 

Telecopier No: (212) 297-1090

 

 

Telephone No:

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Agent and as a Buyer

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

301 South College Street

 

 

Charlotte, North Carolina 28288

 

 

Attn:

 

 

Telecopier No.:

 

--------------------------------------------------------------------------------


 

 

[BUYER], as a Buyer

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

[                       ]

 

 

Attn:

 

 

Telecopier No.:

 

--------------------------------------------------------------------------------